 



Exhibit 10.1
 
CREDIT AGREEMENT
dated as of March 27, 2008
among
AMB PROPERTY, L.P.,
THE BANKS LISTED HEREIN,
JPMORGAN CHASE BANK, N.A.,
as Administrative Agent,
SUMITOMO MITSUI BANKING CORPORATION,
as Syndication Agent,
J.P. MORGAN SECURITIES INC.,
and
SUMITOMO MITSUI BANKING CORPORATION
as Joint Lead Arrangers and Joint Bookrunners,
and
HSBC BANK USA, NATIONAL ASSOCIATION,
and
U.S. BANK NATIONAL ASSOCIATION,
as Documentation Agents
 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

          ARTICLE I
DEFINITIONS

 
       
SECTION 1.1. Definitions
    1  
SECTION 1.2. Accounting Terms and Determinations
    27  
SECTION 1.3. Types of Borrowings
    27  
 
        ARTICLE II
THE CREDITS

 
       
SECTION 2.1. Commitments to Lend
    28  
SECTION 2.2. Notice of Borrowing
    28  
SECTION 2.3. Intentionally Omitted
    29  
SECTION 2.4. Intentionally Omitted
    29  
SECTION 2.5. Notice to Banks; Funding of Loans
    29  
SECTION 2.6. Notes
    30  
SECTION 2.7. Method of Electing Interest Rates
    31  
SECTION 2.8. Interest Rates
    32  
SECTION 2.9. Fees
    33  
SECTION 2.10. Maturity Date
    33  
SECTION 2.11. Optional Prepayments
    34  
SECTION 2.12. Intentionally Omitted
    35  
SECTION 2.13. General Provisions as to Payments
    35  
SECTION 2.14. Funding Losses
    36  
SECTION 2.15. Computation of Interest and Fees
    36  
SECTION 2.16. Use of Proceeds
    36  
 
        ARTICLE III
CONDITIONS

 
       
SECTION 3.1. Closing
    36  
SECTION 3.2. Borrowings
    38  
 
        ARTICLE IV
REPRESENTATIONS AND WARRANTIES

 
       
SECTION 4.1. Existence and Power
    39  
SECTION 4.2. Power and Authority
    40  

ii



--------------------------------------------------------------------------------



 



         
SECTION 4.3. No Violation
    40  
SECTION 4.4. Financial Information
    41  
SECTION 4.5. Litigation
    42  
SECTION 4.6. Intentionally Omitted
    42  
SECTION 4.7. Environmental
    42  
SECTION 4.8. Taxes
    42  
SECTION 4.9. Full Disclosure
    42  
SECTION 4.10. Solvency
    43  
SECTION 4.11. Use of Proceeds
    43  
SECTION 4.12. Governmental Approvals
    43  
SECTION 4.13. Investment Company Act; Public Utility Holding Company Act
    43  
SECTION 4.14. Principal Offices
    43  
SECTION 4.15. REIT Status
    43  
SECTION 4.16. Patents, Trademarks, etc
    43  
SECTION 4.17. Judgments
    44  
SECTION 4.18. No Default
    44  
SECTION 4.19. Licenses, etc
    44  
SECTION 4.20. Compliance With Law
    44  
SECTION 4.21. No Burdensome Restrictions
    44  
SECTION 4.22. Brokers’ Fees
    44  
SECTION 4.23. Intentionally Omitted
    45  
SECTION 4.24. Insurance
    45  
SECTION 4.25. Organizational Documents
    45  
SECTION 4.26. Unencumbered Properties
    45  
 
        ARTICLE V
AFFIRMATIVE AND NEGATIVE COVENANTS

 
       
SECTION 5.1. Information
    46  
SECTION 5.2. Payment of Obligations
    49  
SECTION 5.3. Maintenance of Property; Insurance; Affiliate Transfers
    49  
SECTION 5.4. Maintenance of Existence
    49  
SECTION 5.5. Compliance with Laws
    49  
SECTION 5.6. Inspection of Property, Books and Records
    50  
SECTION 5.7. Existence
    50  
SECTION 5.8. Financial Covenants
    50  
SECTION 5.9. Restriction on Fundamental Changes
    52  
SECTION 5.10. Changes in Business
    52  
SECTION 5.11. General Partner Status
    53  
SECTION 5.12. Other Indebtedness
    54  

iii



--------------------------------------------------------------------------------



 



         
SECTION 5.13. Forward Equity Contracts
    54  
SECTION 5.14. Capital Funding Loans
    54  
 
        ARTICLE VI
DEFAULTS

 
       
SECTION 6.1. Events of Default
    56  
SECTION 6.2. Rights and Remedies
    59  
SECTION 6.3. Notice of Default
    60  
SECTION 6.4. Distribution of Proceeds after Default
    60  
 
        ARTICLE VII
THE AGENTS

 
       
SECTION 7.1. Appointment and Authorization
    61  
SECTION 7.2. Agency and Affiliates
    61  
SECTION 7.3. Action by Agents
    61  
SECTION 7.4. Consultation with Experts
    61  
SECTION 7.5. Liability of Agents
    62  
SECTION 7.6. Indemnification
    62  
SECTION 7.7. Credit Decision
    62  
SECTION 7.8. Successor Agents
    63  
SECTION 7.9. Consents and Approvals
    64  
 
        ARTICLE VIII
CHANGE IN CIRCUMSTANCES

 
       
SECTION 8.1. Basis for Determining Interest Rate Inadequate or Unfair
    64  
SECTION 8.2. Illegality
    65  
SECTION 8.3. Increased Cost and Reduced Return
    66  
SECTION 8.4. Taxes
    67  
SECTION 8.5. Base Rate Loans Substituted for Affected Euro-Dollar Loans
    70  
 
        ARTICLE IX
MISCELLANEOUS

 
       
SECTION 9.1. Notices
    71  
SECTION 9.2. No Waivers
    71  
SECTION 9.3. Expenses; Indemnification
    71  
SECTION 9.4. Sharing of Set-Offs
    73  
SECTION 9.5. Amendments and Waivers
    74  
SECTION 9.6. Successors and Assigns
    75  

iv



--------------------------------------------------------------------------------



 



         
SECTION 9.7. Collateral
    77  
SECTION 9.8. Governing Law; Submission to Jurisdiction; Judgment Currency
    77  
SECTION 9.9. Counterparts; Integration; Effectiveness
    77  
SECTION 9.10. WAIVER OF JURY TRIAL
    78  
SECTION 9.11. Survival
    78  
SECTION 9.12. Domicile of Loans
    78  
SECTION 9.13. Limitation of Liability
    78  
SECTION 9.14. Recourse Obligation
    78  
SECTION 9.15. Confidentiality
    78  
SECTION 9.16. Bank’s Failure to Fund
    79  
SECTION 9.17. Banks’ ERISA Covenant
    84  
SECTION 9.18. Intentionally Omitted
    85  
SECTION 9.19. Optional Increase in Commitments
    85  
SECTION 9.20. Managing Agents, Documentation Agents and Co-Agents
    86  
SECTION 9.21. USA PATRIOT Act
    86  
 
       
EXHIBIT A — Form of Note
       
EXHIBIT B — Form of Transfer Supplement
       
 
       
SCHEDULE 1.1
       
SCHEDULE 4.4 (b)
       
SCHEDULE 4.6
       
SCHEDULE 5.11(c)(1)
       
SCHEDULE 5.11(c)(2)
       

v



--------------------------------------------------------------------------------



 



CREDIT AGREEMENT
          THIS CREDIT AGREEMENT (this “Agreement”) dated as of March 27, 2008
among AMB PROPERTY, L.P. (the “Borrower”), the BANKS listed on the signature
pages hereof, JPMORGAN CHASE BANK, N.A., as Administrative Agent, SUMITOMO
MITSUI BANKING CORPORATION, as Syndication Agent, J.P. MORGAN SECURITIES INC.,
as Lead Arranger and Bookrunner, and HSBC BANK USA, NATIONAL ASSOCIATION and
U.S. BANK NATIONAL ASSOCIATION, as Documentation Agents.
W I T N E S S E T H
          NOW, THEREFORE, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:
ARTICLE I
DEFINITIONS
          SECTION 1.1. Definitions. The following terms, as used herein, have
the following meanings:
          “Adjusted EBITDA” means EBITDA for such period minus an amount equal
to appropriate reserves for replacements of Ten Cents ($0.10) (or in the case of
any Real Property Asset owned by an Investment Affiliate or by a Consolidated
Subsidiary, Borrower’s Share of Ten Cents ($0.10)) per square foot per annum for
each Real Property Asset (provided that, as to any Real Property Asset acquired
during such period such Ten Cents ($0.10) per square foot adjustment shall be
pro-rated for the period of ownership). Adjusted EBITDA includes rental income
actually earned and shall exclude the application of FAS 141, and non-cash
expenses related to employee and trustee stock and stock options.
          “Adjusted Interbank Offered Rate” as applicable to any Interest Period
means a rate per annum equal to the quotient obtained (rounded upward, if
necessary, to the next higher 1/100 of 1%) by dividing (i) the Interbank Offered
Rate applicable during such Interest Period by (ii) 1.00 minus the Euro-Dollar
Reserve Percentage.
          “Administrative Agent” shall mean JPMorgan Chase Bank, N.A., in its
capacity as Administrative Agent hereunder, and its permitted successors in such
capacity in accordance with the terms of this Agreement.

 



--------------------------------------------------------------------------------



 



          “Administrative Questionnaire” means with respect to each Bank, an
administrative questionnaire in the form prepared by the Administrative Agent
and submitted to the Administrative Agent (with a copy to the Borrower) duly
completed by such Bank.
          “Affiliate”, as applied to any Person, means any other Person that
directly or indirectly controls, is controlled by, or is under common control
with, that Person. For purposes of this definition, “control” (including, with
correlative meanings, the terms “controlling”, “controlled by” and “under common
control with”), as applied to any Person, means the possession, directly or
indirectly, of the power to vote ten percent (10.0%) or more of the equity
Securities having voting power for the election of directors of such Person or
otherwise to direct or cause the direction of the management and policies of
that Person, whether through the ownership of voting equity Securities or by
contract or otherwise.
          “Agents” shall mean the Administrative Agent and the Syndication
Agent, collectively.
          “Agreement” shall mean this Credit Agreement as the same may from time
to time hereafter be modified, supplemented or amended.
          “Applicable Interest Rate” means (i) with respect to any Fixed Rate
Indebtedness, the fixed interest rate applicable to such Fixed Rate Indebtedness
at the time in question, and (ii) with respect to any Floating Rate
Indebtedness, either (x) the rate at which the interest rate applicable to such
Floating Rate Indebtedness is actually capped (or fixed pursuant to an interest
rate hedging device), at the time of calculation, if Borrower has entered into
an interest rate cap agreement or other interest rate hedging device with
respect thereto or (y) if Borrower has not entered into an interest rate cap
agreement or other interest rate hedging device with respect to such Floating
Rate Indebtedness, the greater of (A) the rate at which the interest rate
applicable to such Floating Rate Indebtedness could be fixed for the remaining
term of such Floating Rate Indebtedness, at the time of calculation, by
Borrower’s entering into any unsecured interest rate hedging device either not
requiring an upfront payment or if requiring an upfront payment, such upfront
payment shall be amortized over the term of such device and included in the
calculation of the interest rate (or, if such rate is incapable of being fixed
by entering into an unsecured interest rate hedging device at the time of
calculation, a fixed rate equivalent reasonably determined by Administrative
Agent) or (B) the floating rate applicable to such Floating Rate Indebtedness at
the time in question.

2



--------------------------------------------------------------------------------



 



          “Applicable Lending Office” means with respect to any Bank, (i) in the
case of its Base Rate Loans, its Domestic Lending Office, and (ii) in the case
of its Euro-Dollar Loans, its Euro-Dollar Lending Office.
          “Applicable Margin” means with respect to each Loan, the respective
percentages per annum determined, at any time, based on the range into which
Borrower’s Credit Rating then falls, in accordance with the table set forth
below. Any change in Borrower’s Credit Rating causing it to move to a different
range on the table shall effect an immediate change in the Applicable Margin.
Borrower shall have not less than two (2) Credit Ratings at all times. In the
event that Borrower receives only two (2) Credit Ratings (one of which must be
from S&P or Moody’s), and such Credit Ratings are not equivalent, the Applicable
Margin shall be determined by the higher of such two (2) Credit Ratings. In the
event that Borrower receives more than two (2) Credit Ratings, and such Credit
Ratings are not all equivalent, the Applicable Margin shall be determined by the
highest Credit Rating, provided that said highest rating shall be from S&P or
Moody’s; provided, further, that if the highest rating is not from S&P or
Moody’s, then the Applicable Margin shall be determined by the highest Credit
Rating from either S&P or Moody’s.

                  Range of   Applicable     Borrower’s   Margin for   Applicable
Credit Rating   Base Rate   Margin for Euro (S&P/Moody’s   Loans   Dollar Loans
Ratings)   (% per annum)   (% per annum)
<BBB-/Baa3 or unrated
    0.00       1.675    
BBB-/Baa3
    0.00       1.425    
BBB/Baa2
    0.00       1.175    
BBB+/Baa1
    0.00       1.000    
A-/A3 or better
    0.00       0.925  

          “Assignee” has the meaning set forth in Section 9.6(c).
          “Balance Sheet Indebtedness” means with respect to any Person and
assuming such Person is required to prepare financial statements in accordance
with GAAP, without duplication, the Indebtedness of such Person which would be

3



--------------------------------------------------------------------------------



 



required to be included on the liabilities side of the balance sheet of such
Person in accordance with GAAP excluding, in the case of Borrower or General
Partner, the Balance Sheet Indebtedness of any Consolidated Subsidiary.
Notwithstanding the foregoing, Balance Sheet Indebtedness shall include current
liabilities and all guarantees of Indebtedness of any Person.
          “Balloon Payments” shall mean with respect to any loan constituting
Balance Sheet Indebtedness, any required principal payment of such loan which is
either (i) payable at the maturity of such Indebtedness or (ii) in an amount
which exceeds fifteen percent (15%) of the original principal amount of such
loan; provided, however, that the final payment of a fully amortizing loan shall
not constitute a Balloon Payment.
          “Bank” means each entity (other than Borrower) listed on the signature
pages hereof, each Assignee which becomes a Bank pursuant to Section 9.6(c), and
their respective successors. For purposes of this Agreement, J.P. Morgan
Securities, Inc. shall not constitute a “Bank.”
          “Bankruptcy Code” shall mean Title 11 of the United States Code,
entitled “Bankruptcy”, as amended from time to time, and any successor statute
or statutes.
          “Base Rate” means, for any day, a rate per annum equal to the higher
of (i) the Prime Rate for such day and (ii) the sum of 0.50% plus the Federal
Funds Rate for such day. Each change in the Base Rate shall become effective
automatically as of the opening of business on the date of such change in the
Base Rate, without prior written notice to Borrower or Banks.
          “Base Rate Loan” means a Loan to be made by a Bank as a Base Rate Loan
in accordance with the provisions of this Agreement.
          “Benefit Arrangement” means at any time an employee benefit plan
within the meaning of Section 3(3) of ERISA which is not a Plan or a
Multiemployer Plan and which is maintained or otherwise contributed to by any
member of the ERISA Group.
          “Borrower” means AMB Property, L.P., a Delaware limited partnership.
          “Borrower’s Share” means Borrower’s and General Partner’s direct or
indirect share of a Consolidated Subsidiary, a Joint Venture Subsidiary or an
Investment Affiliate as reasonably determined by Borrower based upon Borrower’s

4



--------------------------------------------------------------------------------



 



and General Partner’s economic interest (whether direct or indirect) of such
Consolidated Subsidiary, Joint Venture Subsidiary or Investment Affiliate, as of
the date of such determination.
          “Borrowing” has the meaning set forth in Section 1.3.
          “Business Day” means any day except a Saturday, Sunday or other day on
which commercial banks in New York City are authorized by law to close.
          “Capital Leases” as applied to any Person, means any lease of any
property (whether real, personal or mixed) by that Person as lessee which, in
conformity with GAAP, is or should be accounted for as a capital lease on the
balance sheet of that Person.
          “Capital Funding Loan” shall have the meaning set forth in
Section 5.14 hereof.
          “Cash or Cash Equivalents” shall mean (a) cash; (b) marketable direct
obligations issued or unconditionally guaranteed by the United States Government
or issued by an agency thereof and backed by the full faith and credit of the
United States, in each case maturing within one (1) year after the date of
acquisition thereof; (c) marketable direct obligations issued by any state of
the United States of America or any political subdivision of any such state or
any public instrumentality thereof maturing within ninety (90) days after the
date of acquisition thereof and, at the time of acquisition, having one of the
two highest ratings obtainable from any two of S & P, Moody’s or Fitch (or, if
at any time no two of the foregoing shall be rating such obligations, then from
such other nationally recognized rating services acceptable to Administrative
Agent ); (d) domestic corporate bonds, other than domestic corporate bonds
issued by Borrower or any of its Affiliates, maturing no more than two (2) years
after the date of acquisition thereof and, at the time of acquisition, having a
rating of at least A or the equivalent from any two (2) of S & P, Moody’s or
Fitch (or, if at any time no two of the foregoing shall be rating such
obligations, then from such other nationally recognized rating services
acceptable to Administrative Agent); (e) variable-rate domestic corporate notes
or medium term corporate notes, other than notes issued by Borrower or any of
its Affiliates, maturing or resetting no more than one (1) year after the date
of acquisition thereof and having a rating of at least AA or the equivalent from
two of S & P, Moody’s or Fitch (or, if at any time no two of the foregoing shall
be rating such obligations, then from such other nationally recognized rating
services acceptable to Administrative Agent); (f) commercial paper (foreign and
domestic) or master notes, other than commercial paper or master notes issued by
Borrower or any of its Affiliates, and, at the time of acquisition, having a
long-term rating of at least A or the equivalent from S & P, Moody’s or

5



--------------------------------------------------------------------------------



 



Fitch and having a short-term rating of at least A-1 and P-1 from S & P and
Moody’s, respectively (or, if at any time neither S & P nor Moody’s shall be
rating such obligations, then the highest rating from such other nationally
recognized rating services acceptable to Administrative Agent); (g) domestic and
foreign certificates of deposit or domestic time deposits or foreign deposits or
bankers’ acceptances (foreign or domestic) in Dollars, Hong Kong Dollars,
Singapore Dollars, Japanese Yen, Euros or Pounds Sterling that are issued by a
bank (I) which has, at the time of acquisition, a long-term rating of at least A
or the equivalent from S & P, Moody’s or Fitch and (II) if a domestic bank,
which is a member of the Federal Deposit Insurance Corporation; (h) overnight
securities repurchase agreements, or reverse repurchase agreements secured by
any of the foregoing types of securities or debt instruments, provided that the
collateral supporting such repurchase agreements shall have a value not less
than 101% of the principal amount of the repurchase agreement plus accrued
interest; and (i) money market funds invested in investments substantially all
of which consist of the items described in clauses (a) through (h) foregoing.
          “Closing Date” means the date on or after the Effective Date on which
the conditions set forth in Section 3.1 shall have been satisfied to the
satisfaction of the Administrative Agent.
          “Code” shall mean the Internal Revenue Code of 1986, as amended, and
as it may be further amended from time to time, any successor statutes thereto,
and applicable U.S. Department of Treasury regulations issued pursuant thereto
in temporary or final form.
          “Commitment” means with respect to each Bank, the amount set forth
under the name of such Bank on the signature pages hereof as its commitment for
Loans in Dollars (and, for each Bank which is an Assignee, the amount set forth
in the Transfer Supplement entered into pursuant to Section 9.6(c) as the
Assignee’s Commitment), as such amount may be reduced from time to time pursuant
to Section 2.11(e) or in connection with an assignment to an Assignee, and as
such amount may be increased pursuant to Section 9.19 or in connection with an
assignment from an Assignor. The initial aggregate amount of the Banks’
Commitments is $325,000,000.
          “Consolidated Subsidiary” means at any date any Subsidiary or other
entity which is consolidated with Borrower or General Partner in accordance with
GAAP.
          “Consolidated Tangible Net Worth” means, at any time, the tangible net
worth of Borrower, on a consolidated basis, determined in accordance with GAAP,
plus preferred units issued by Consolidated Subsidiaries, plus all accumulated
depreciation and amortization of Borrower plus Borrower’s Share of accumulated

6



--------------------------------------------------------------------------------



 



depreciation and amortization of Investment Affiliates, deducted, in either
case, from earnings in calculating Net Income.
          “Construction Asset” has the meaning set forth in the definition of
the term “Construction Asset Cost”.
          “Construction Asset Cost” shall mean, with respect to a Real Property
Asset (or, in the case of any Real Property Asset to be developed in phases, any
phase thereof) in which Development Activity has begun (as evidenced by
obtaining a permit to commence construction of the applicable industrial or
retail improvements by the applicable governmental authority) but has not yet
been substantially completed (substantial completion shall be deemed to mean not
less than 90% completion, as such completion shall be evidenced by a certificate
of occupancy or its equivalent and the commencement of the payment of rent by
tenants of such Real Property Asset or phase) (a “Construction Asset”), (i) in
the case of the development and construction by the Borrower described in clause
(a) of the definition of Development Activity, the aggregate, good faith
estimate of the total cost to be incurred by the Borrower in the construction of
such improvements (including land acquisition costs); (ii) in the case of the
development and construction by a Joint Venture Subsidiary or a Consolidated
Subsidiary of the Borrower described in clause (a) of the definition of
Development Activity, an amount equal to Borrower’s Share of the aggregate, good
faith estimate of the total cost to be incurred by such Joint Venture Subsidiary
or such Consolidated Subsidiary, as applicable, in the construction of such
improvements (including land acquisition costs); (iii) in the case of the
financing of any development and construction by the Borrower, the amount the
Borrower has committed to fund to pay the cost to complete such development and
construction, (iv) in the case of the financing of any development and
construction by a Joint Venture Subsidiary or a Consolidated Subsidiary of the
Borrower, an amount equal to Borrower’s Share of the amount such Joint Venture
Subsidiary or such Consolidated Subsidiary, as applicable, has committed to fund
to pay the cost to complete such development and construction; (v) in the case
of the incurrence of any Contingent Obligations in connection with any
development and construction by the Borrower, the amount of such Contingent
Obligation of the Borrower, (vi) in the case of the incurrence of any Contingent
Obligations in connection with any development and construction by a Joint
Venture Subsidiary or a Consolidated Subsidiary of the Borrower, an amount equal
to Borrower’s Share of the amount of such Contingent Obligation of such Joint
Venture Subsidiary or such Consolidated Subsidiary, as applicable.
          “Contingent Obligation” as to any Person means, without duplication,
(i) any contingent obligation of such Person required to be shown on such
Person’s

7



--------------------------------------------------------------------------------



 



balance sheet in accordance with GAAP, and (ii) any obligation required to be
disclosed in the footnotes to such Person’s financial statements, guaranteeing
partially or in whole any Non-Recourse Indebtedness, lease, dividend or other
obligation, exclusive of contractual indemnities (including, without limitation,
any indemnity or price-adjustment provision relating to the purchase or sale of
securities or other assets) and guarantees of non-monetary obligations (other
than guarantees of completion) which have not yet been called on or quantified,
of such Person or of any other Person. The amount of any Contingent Obligation
described in clause (ii) shall be deemed to be (a) with respect to a guaranty of
interest or interest and principal, or operating income guaranty, the Net
Present Value of the sum of all payments required to be made thereunder (which
in the case of an operating income guaranty shall be deemed to be equal to the
debt service for the note secured thereby), calculated at the Applicable
Interest Rate, through (i) in the case of an interest or interest and principal
guaranty, the stated date of maturity of the obligation (and commencing on the
date interest could first be payable thereunder), or (ii) in the case of an
operating income guaranty, the date through which such guaranty will remain in
effect, and (b) with respect to all guarantees not covered by the preceding
clause (a), an amount equal to the stated or determinable amount of the primary
obligation in respect of which such guaranty is made or, if not stated or
determinable, the maximum reasonably anticipated liability in respect thereof
(assuming such Person is required to perform thereunder) as recorded on the
balance sheet and on the footnotes to the most recent financial statements of
Borrower required to be delivered pursuant to Section 5.1 hereof.
Notwithstanding anything contained herein to the contrary, guarantees of
completion shall not be deemed to be Contingent Obligations unless and until a
claim for payment or performance has been made thereunder, at which time any
such guaranty of completion shall be deemed to be a Contingent Obligation in an
amount equal to any such claim. Subject to the preceding sentence, (i) in the
case of a joint and several guaranty given by such Person and another Person
(but only to the extent such guaranty is recourse, directly or indirectly to
Borrower), the amount of the guaranty shall be deemed to be 100% thereof unless
and only to the extent that such other Person has delivered Cash or Cash
Equivalents to secure all or any part of such Person’s guaranteed obligations,
(ii) in the case of joint and several guarantees given by a Person in whom
Borrower owns an interest (which guarantees are non-recourse to Borrower), to
the extent the guarantees, in the aggregate, exceed 15% of Total Asset Value,
the amount which is the lesser of (x) the amount in excess of 15% or (y) the
amount of Borrower’s interest therein shall be deemed to be a Contingent
Obligation of Borrower, and (iii) in the case of a guaranty (whether or not
joint and several) of an obligation otherwise constituting Indebtedness of such
Person, the amount of such guaranty shall be deemed to be only that amount in
excess of the amount of the obligation constituting Indebtedness of such Person.
Notwithstanding anything contained herein to the contrary, “Contingent
Obligations” shall be deemed not to include guarantees of Unused Commitments or
of construction loans to the extent the same have not been drawn. All matters
constituting “Contingent Obligations” shall be calculated without duplication.

8



--------------------------------------------------------------------------------



 



          “Convertible Securities” means evidences of shares of stock, limited
or general partnership interests or other ownership interests, warrants,
options, or other rights or securities which are convertible into or
exchangeable for, with or without payment of additional consideration, common
shares of beneficial interest of General Partner or partnership interests of
Borrower, as the case may be, either immediately or upon the arrival of a
specified date or the happening of a specified event.
          “Credit Rating” means the rating assigned by the Rating Agencies to
Borrower’s senior unsecured long term indebtedness.
          “Debt Restructuring” means a restatement of, or material change in,
the amortization or other financial terms of any Indebtedness of General
Partner, the Borrower or any Subsidiary or Investment Affiliate.
          “Debt Service” means, for any period and without duplication, Interest
Expense for such period plus scheduled principal amortization (excluding Balloon
Payments) for such period on all Balance Sheet Indebtedness of Borrower and
General Partner, plus Borrower’s Share of scheduled principal amortization
(excluding Balloon Payments) for such period on all Balance Sheet Indebtedness
of Investment Affiliates and Consolidated Subsidiaries.
          “Default” means any condition or event which with the giving of notice
or lapse of time or both would, unless cured or waived, become an Event of
Default.
          “Default Rate” has the meaning set forth in Section 2.8(d).
          “Development Activity” means (a) the development and construction or
redevelopment of industrial or retail facilities by the Borrower or any of its
Consolidated Subsidiaries or Joint Venture Subsidiaries excluding Unimproved
Assets, (b) the financing by the Borrower or any of its Consolidated
Subsidiaries or Joint Venture Subsidiaries of any such development or
construction or redevelopment and (c) the incurrence by the Borrower or any of
its Consolidated Subsidiaries or Joint Venture Subsidiaries of any Contingent
Obligations in connection with such development or construction or redevelopment
(other than purchase contracts for Real Property Assets which are not payable
until after completion of development or construction).
          “Dollars” and “$” means the lawful money of the United States.
          “Domestic Lending Office” means, as to each Bank, its office located
at its address in the United States set forth in its Administrative
Questionnaire (or identified in its Administrative Questionnaire as its Domestic
Lending Office) or

9



--------------------------------------------------------------------------------



 



such other office as such Bank may hereafter designate as its Domestic Lending
Office by notice to the Borrower and the Administrative Agent.
          “EBITDA” means, for any period (i) Borrower’s and General Partner’s
Income from Operations for such period, including Borrower’s Share of the
Consolidated Subsidiary Income from Operations for each Consolidated Subsidiary,
plus (ii) Borrower’s and General Partner’s depreciation and amortization expense
and other non-cash items deducted in the calculation of Income from Operations
for such period, plus (iii) Borrower’s and General Partner’s Interest Expense
deducted in the calculation of Income from Operations for such period, plus
(iv) Borrower’s Share of the Investment Affiliate EBITDA for each Investment
Affiliate, all of the foregoing without duplication.
          “Effective Date” means the date this Agreement becomes effective in
accordance with Section 9.9.
          “Environmental Affiliate” means any partnership, joint venture, trust
or corporation in which an equity interest is owned directly or indirectly by
the Borrower and, as a result of the ownership of such equity interest, Borrower
may have recourse liability for Environmental Claims against such partnership,
joint venture, trust or corporation (or the property thereof).
          “Environmental Claim” means, with respect to any Person, any notice,
claim, demand or similar communication (written or oral) by any other Person
alleging potential liability of such Person for investigatory costs, cleanup
costs, governmental response costs, natural resources damage, property damages,
personal injuries, fines or penalties arising out of, based on or resulting from
(i) the presence, or release into the environment, of any Materials of
Environmental Concern at any location, whether or not owned by such Person or
(ii) circumstances forming the basis of any violation, or alleged violation, of
any Environmental Law, in each case (with respect to both (i) and (ii) above) as
to which there is a reasonable possibility of an adverse determination with
respect thereto and which, if adversely determined, would have a Material
Adverse Effect on the Borrower.
          “Environmental Laws” means any and all federal, state, and local
statutes, laws, judicial decisions, regulations, ordinances, rules, judgments,
orders, decrees, plans, injunctions, permits, concessions, grants, licenses,
agreements and other governmental restrictions relating to the environment, the
effect of the environment on human health or to emissions, discharges or
releases of Materials of Environmental Concern into the environment including,
without limitation, ambient air, surface water, ground water, or land, or
otherwise relating to the manufacture, processing, distribution, use, treatment,
storage, disposal, transport or handling of Materials of Environmental Concern
or the clean up or other remediation thereof.

10



--------------------------------------------------------------------------------



 



          “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended, or any successor statute.
          “ERISA Group” means the Borrower, any Subsidiary, General Partner and
all members of a controlled group of corporations and all trades or businesses
(whether or not incorporated) under common control and all members of an
“affiliated service group” which, together with the Borrower, any Subsidiary or
General Partner, are treated as a single employer under Section 414 of the Code
or Section 4001(b)(1) of ERISA.
          “Euro-Dollar Borrowing” has the meaning set forth in Section 1.3.
          “Euro-Dollar Business Day” means any Business Day on which banks are
open for dealings in Dollar deposits in the London interbank market and any day
on which commercial banks are open for foreign exchange business in London.
          “Euro-Dollar Lending Office” means, as to each Bank, its office,
branch or affiliate located at its address set forth in its Administrative
Questionnaire (or identified in its Administrative Questionnaire as its
Euro-Dollar Lending Office) or such other office, branch or affiliate of such
Bank as it may hereafter designate as its Euro-Dollar Lending Office by notice
to the Borrower and the Administrative Agent.
          “Euro-Dollar Loan” means a Loan to be made by a Bank as a Euro-Dollar
Loan in accordance with the applicable Notice of Borrowing.
          “Euro-Dollar Reference Bank” means the principal London offices of the
Administrative Agent.
          “Euro-Dollar Reserve Percentage” means for any day that percentage
(expressed as a decimal) which is in effect on such day, as prescribed by the
Board of Governors of the Federal Reserve System (or any successor) under
Regulation D, as Regulation D may be amended, modified or supplemented, for
determining the maximum reserve requirement for a member bank of the Federal
Reserve System in New York City with deposits exceeding five billion dollars in
respect of “Eurocurrency liabilities” (or in respect of any other category of
liabilities which includes deposits by reference to which the interest rate on
Euro-Dollar Loans is determined or any category of extensions of credit or other
assets which includes loans by a non-United States office of any Bank to United
States residents). The Adjusted Interbank Offered Rate shall be adjusted
automatically on and as of the effective date of any change in the Euro-Dollar
Reserve Percentage.
          “Event of Default” has the meaning set forth in Section 6.1.

11



--------------------------------------------------------------------------------



 



          “Existing Credit Agreement” means the Third Amended and Restated
Revolving Credit Agreement, dated as of June 1, 2006, among the Borrower, the
Administrative Agent, J.P. Morgan Europe Limited, as Administrative Agent for
Alternate Currencies, and the banks party thereto.
          “Extension Date” has the meaning set forth in Section 2.10(b).
          “Extension Fee” has the meaning set forth in Section 2.9(a).
          “Extension Notice” has the meaning set forth in Section 2.10(b).
          “Facility Amount” has the meaning set forth in Section 2.1.
          “Federal Funds Rate” means, for any day, the rate per annum (rounded
upward, if necessary, to the nearest 1/100th of 1%) equal to the weighted
average of the rates on overnight Federal funds transactions with members of the
Federal Reserve System arranged by Federal funds brokers on such day, as
published by the Federal Reserve Bank of New York on the Business Day next
succeeding such day, provided that (i) if such day is not a Business Day, the
Federal Funds Rate for such day shall be such rate on such transactions on the
next preceding Business Day as so published on the next succeeding Business Day,
and (ii) if no such rate is so published on such next succeeding Business Day,
the Federal Funds Rate for such day shall be the average rate quoted to the
Administrative Agent on such day on such transactions as determined by the
Administrative Agent.
          “Federal Reserve Board” means the Board of Governors of the Federal
Reserve System as constituted from time to time.
          “FFO” means “funds from operations,” defined to mean, without
duplication for any period, Income from Operations, plus (i) Borrower’s Share of
Income from Operations of any Investment Affiliate (plus Borrower’s Share of
real estate depreciation and amortization expenses of Investment Affiliates),
plus (ii) real estate depreciation and amortization expense for such period.
          “Financing Partnerships” means any Subsidiary which is wholly-owned,
directly or indirectly, by Borrower or by Borrower and General Partner, with
General Partner holding, directly or indirectly other than through its interest
in Borrower, no more than a 2% economic interest in such Subsidiary.
          “First Tier JV” has the meaning set forth in Section 5.14.
          “Fiscal Quarter” means a fiscal quarter of a Fiscal Year.
          “Fiscal Year” means the fiscal year of Borrower and General Partner.

12



--------------------------------------------------------------------------------



 



          “Fitch” means Fitch, Inc., or any successor thereto.
          “Fixed Charges” for any Fiscal Quarter period means the sum of
(i) Debt Service for such period, (ii) dividends on preferred units payable by
Borrower for such period, and (iii) distributions made by Borrower in such
period to Guarantor for the purpose of paying dividends on preferred shares in
Guarantor. If any of the foregoing Indebtedness is subject to an interest rate
cap agreement purchased by the Borrower, the Guarantor or a Consolidated
Subsidiary, the interest rate shall be assumed to be the lower of the actual
interest payable on such Indebtedness or the capped rate of such interest rate
cap agreement. In no event shall any dividends payable on the Guarantor’s or any
Consolidated Subsidiary’s common stock be included in Fixed Charges.
          “Fixed Rate Borrowing” has the meaning set forth in Section 1.3.
          “Fixed Rate Indebtedness” means all Indebtedness which accrues
interest at a fixed rate.
          “Floating Rate Indebtedness” means all Indebtedness which is not Fixed
Rate Indebtedness and which is not a Contingent Obligation or an Unused
Commitment.
          “FMV Cap Rate” means seven and three-quarters percent (7.75%).
          “Foreign Property Interests” means Borrower’s or General Partner’s
interest, without duplication, in Properties located outside the United States.
          “GAAP” means generally accepted accounting principles recognized as
such in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and the Financial
Accounting Standards Board or in such other statements by such other entity as
may be approved by a significant segment of the accounting profession, which are
applicable to the circumstances as of the date of determination.
          “General Partner” means AMB Property Corporation, a Maryland
corporation qualified as a real estate investment trust and the sole general
partner of Borrower.
          “Group of Loans” means, at any time, a group of Loans consisting of
(i) all Loans which are Base Rate Loans at such time, or (ii) all Euro-Dollar
Loans having the same Interest Period at such time; provided that, if a Loan of
any particular Bank is converted to or made as a Base Rate Loan pursuant to
Section 8.2 or 8.5, such Loan shall be included in the same Group or Groups of
Loans from time to time as it would have been in if it had not been so converted
or made.

13



--------------------------------------------------------------------------------



 



          “Guarantor” shall mean AMB Property Corporation, a Maryland
corporation qualified as a real estate investment trust.
          “Guaranty” shall mean that certain Guaranty Agreement, dated as of the
date hereof, by General Partner, as guarantor, to Administrative Agent, for the
benefit of the Banks.
          “Income from Operations” means, for any period, Net Income before the
deduction of (i) Taxes, (ii) minority interests, (iii) gains and losses on asset
sales, Debt Restructurings or write-ups or forgiveness of indebtedness,
(iv) gains and losses from extraordinary items, (v) payment of preferred
dividends, calculated in conformity with GAAP, and (vi) an adjustment to exclude
the straight-lining of rents.
          “Indebtedness” as applied to any Person (and without duplication),
means (a) all indebtedness, obligations or other liabilities of such Person for
borrowed money or for the deferred purchase price of property or services,
including all liabilities of such Person evidenced by Securities or other
similar instruments, (b) all Contingent Obligations of such Person, (c) all
indebtedness obligations or other liabilities of such Person or others secured
by a Lien on any asset of such Person, in excess of 2.5% of Total Liabilities in
the aggregate, whether or not such indebtedness, obligations or liabilities are
assumed by, or are a personal liability of such Person, and (d) all other items
which, in accordance with GAAP, would be included as liabilities on the
liability side of, or in the footnotes to the balance sheet of such Person,
exclusive, however, of all dividends and distributions declared but not yet
paid. Notwithstanding the foregoing, whenever the term “Indebtedness” is used
with respect to Borrower or General Partner without expressly stating that such
Indebtedness is to be determined on a consolidated basis, such “Indebtedness”
shall only include Borrower’s Share of any Indebtedness of a Consolidated
Subsidiary.
          “Indemnitee” has the meaning set forth in Section 9.3(b).
          “Interbank Offered Rate” applicable to any Interest Period means the
average (rounded upward, if necessary, to the next higher 1/16 of 1%) of the
respective rates per annum at which deposits in Dollars are offered to the
Euro-Dollar Reference Bank in the interbank market at approximately 11:00 a.m.
(London time) two Euro-Dollar Business Days before the first day of such
Interest Period in an amount approximately equal to the principal amount of the
Euro-Dollar Borrowing or Group of Loans or portion thereof to be converted into
or continued as Euro-Dollar Loans to which such Interest Period is to apply and
for a period of time comparable to such Interest Period.
          “Interest Expense” means, for any period and without duplication,
total interest expense, whether paid, accrued or capitalized, determined in
accordance with GAAP, with respect to Balance Sheet Indebtedness of Borrower and

14



--------------------------------------------------------------------------------



 



General Partner, plus Borrower’s Share of accrued, paid or capitalized interest
with respect to any Balance Sheet Indebtedness of Investment Affiliates and
Consolidated Subsidiaries (in each case, including, without limitation, the
interest component of Capital Leases but excluding interest expense covered by
an interest reserve established under a loan facility such as capitalized
construction interest provided for in a construction loan).
          “Interest Period” means: with respect to each Euro-Dollar Borrowing,
the period commencing on the date of such Borrowing specified in the Notice of
Borrowing or on the date specified in the applicable Notice of Interest Rate
Election and ending 1, 2, 3, 6, or if available from all the Banks, 12 months
thereafter (or a period less than 1 month with the reasonable approval of
Administrative Agent, unless any Bank has previously advised Administrative
Agent and Borrower that it is unable to enter into Interbank Offered Rate
Contracts for an Interest Period of the same duration) as the Borrower may elect
in the applicable Notice of Borrowing or Notice of Interest Rate Election;
provided, that:
     (a) any Interest Period which would otherwise end on a day which is not a
Euro-Dollar Business Day shall be extended to the next succeeding Euro-Dollar
Business Day unless such Euro-Dollar Business Day falls in another calendar
month, in which case such Interest Period shall end on the next preceding
Euro-Dollar Business Day;
     (b) any Interest Period which begins on the last Euro-Dollar Business Day
of a calendar month (or on a day for which there is no numerically corresponding
day in the calendar month at the end of such Interest Period) shall end on the
last Euro-Dollar Business Day of a calendar month; and
     (c) no Interest Period may end later than the Maturity Date.
          “Interest Rate Contracts” means, collectively, interest rate swap,
collar, cap or similar agreements providing interest rate protection.
          “Intermediate Tier Entity” has the meaning set forth in Section 5.14.
          “International FinCo” has the meaning set forth in Section 5.14.
          “Intracompany Indebtedness” means Indebtedness whose obligor and
obligee are each the Borrower, the Guarantor or a Consolidated Subsidiary.
          “Investment Affiliate” means any Person in whom Guarantor or Borrower
holds an equity interest, directly or indirectly, whose financial results are
not consolidated under GAAP with the financial results of Guarantor or Borrower
on the consolidated financial statements of General Partner and Borrower.

15



--------------------------------------------------------------------------------



 



          “Investment Affiliate EBITDA” means, for any period (i) Income from
Operations of an Investment Affiliate for such period, plus (ii) depreciation
and amortization expense and other non-cash items deducted in the calculation of
Income from Operations of such Investment Affiliate for such period, plus (iii)
Interest Expense deducted in the calculation of Income from Operations of such
Investment Affiliate for such period, all of the foregoing without duplication.
          “Investment Grade Rating” means a rating for a Person’s senior
long-term unsecured debt of BBB- or better from S&P or a rating of Baa3 or
better from Moody’s. In the event that Borrower receives Credit Ratings only
from S&P and Moody’s, and such Credit Ratings are not equivalent, the higher of
such two (2) Credit Ratings shall be used to determine whether an Investment
Grade Rating was achieved. In the event that Borrower receives more than two
(2) Credit Ratings, and such Credit Ratings are not all equivalent, the highest
Credit Rating shall be used to determine whether an Investment Grade Rating was
achieved, provided that said highest rating is from S&P or Moody’s; provided,
further, that if the highest rating is not from S&P or Moody’s, then the highest
Credit Rating from either S&P or Moody’s shall be used to determine whether an
Investment Grade Rating was achieved.
          “Investment Mortgages” means mortgages securing indebtedness with
respect to Real Property Assets directly or indirectly owed to Borrower or any
of its Subsidiaries, including, without limitation, certificates of interest in
real estate mortgage investment conduits.
          “Joint Bookrunners” means J.P. Morgan Securities Inc. and Sumitomo
Mitsui Banking Corporation, in their capacity as Joint Bookrunners hereunder.
          “Joint Lead Arrangers” means J.P. Morgan Securities Inc. and Sumitomo
Mitsui Banking Corporation, in their capacity as Joint Lead Arrangers hereunder.
          “Joint Lenders” has the meaning set forth in Section 5.14.
          “Joint Venture Interests” means partnership, joint venture, membership
or other equity interests issued by any Person which is an Investment Affiliate
that is not a Subsidiary, is not consolidated with Borrower and is not
controlled by a Joint Venture Parent.
          “Joint Venture Parent” means Borrower or one or more Financing
Partnerships of Borrower which directly or indirectly owns any interest in a
Joint Venture Subsidiary.
          “Joint Venture Subsidiary” means any entity (other than a Financing
Partnership) in which (i) a Joint Venture Parent owns at least 50% of the
economic

16



--------------------------------------------------------------------------------



 



interests and (ii) the sale or financing of any Property owned by such Joint
Venture Subsidiary is substantially controlled by a Joint Venture Parent,
subject to customary provisions set forth in the organizational documents of
such Joint Venture Subsidiary with respect to refinancings or rights of first
refusal granted to other members of such Joint Venture Subsidiary. For purposes
of the preceding sentence, the sale or financing of a Property owned by a Joint
Venture Subsidiary shall be deemed to be substantially controlled by a Joint
Venture Parent, if such Joint Venture Parent has the ability to exercise a
buy-sell right in the event of a disagreement regarding the sale or financing of
such Property.
          “JV Non-US Property Owner” has the meaning set forth in Section 5.14.
          “Lien” means, with respect to any asset, any mortgage, lien, pledge,
charge, security interest or encumbrance of any kind, or any other type of
preferential arrangement, in each case that has the effect of creating a
security interest, in respect of such asset. For the purposes of this Agreement,
the Borrower or any Consolidated Subsidiary shall be deemed to own subject to a
Lien any asset which it has acquired or holds subject to the interest of a
vendor or lessor under any conditional sale agreement, capital lease or other
title retention agreement relating to such asset.
          “Loan” means a loan made by a Bank pursuant to Section 2.1; provided
that, if any such loan or loans (or portions thereof) are combined or subdivided
pursuant to a Notice of Interest Rate Election, the term “Loan” shall refer to
the combined principal amount resulting from such combination or to each of the
separate principal amounts resulting from such subdivision, as the case may be.
          “Loan Documents” means this Agreement, the Notes and the Guaranty.
          “Majority Banks” means at any time Banks having at least 51% of the
aggregate amount of Commitments, or if the Commitments shall have been
terminated, holding Notes evidencing at least 51% of the aggregate unpaid
principal amount of the Loans.
          “Material Adverse Effect” means an effect resulting from any
circumstance or event or series of circumstances or events, of whatever nature
(but excluding general economic conditions), which does or could reasonably be
expected to, materially and adversely impair (i) the ability of the Borrower and
its Consolidated Subsidiaries, taken as a whole, to perform their respective
obligations under the Loan Documents, or (ii) the ability of Administrative
Agent or the Banks to enforce the Loan Documents.

17



--------------------------------------------------------------------------------



 



          “Materials of Environmental Concern” means and includes pollutants,
contaminants, hazardous wastes, toxic and hazardous substances, asbestos, lead,
petroleum and petroleum by-products.
          “Maturity Date” shall mean the date when all of the Obligations
hereunder shall be due and payable which shall be September 27, 2009, unless
otherwise extended in accordance with Section 2.10(b) or accelerated pursuant to
the terms hereof.
          “Moody’s” means Moody’s Investors Services, Inc. or any successor
thereto.
          “Multiemployer Plan” means at any time an employee pension benefit
plan within the meaning of Section 4001(a)(3) of ERISA to which any member of
the ERISA Group is then making or accruing an obligation to make contributions
or has at any time after September 25, 1980 made contributions or has been
required to make contributions (for these purposes any Person which ceased to be
a member of the ERISA Group after September 25, 1980 will be treated as a member
of the ERISA Group).
          “Negative Pledge” means, with respect to any Property, any covenant,
condition, or other restriction entered into by the owner of such Property or
directly binding on such Property which prohibits or limits the creation or
assumption of any Lien upon such Property to secure any or all of the
Obligations; provided, however, that such term shall not include (a) any
covenant, condition or restriction contained in any ground lease from a
governmental entity, and (b) financial covenants given for the benefit of any
Person that may be violated by the granting of any Lien on any Property to
secure any or all of the Obligations.
          “Net Income” means, for any period, net income as calculated in
conformity with GAAP.
          “Net Offering Proceeds” means all cash or other assets received by
General Partner or Borrower as a result of the issuance or sale of common shares
of beneficial interest, preferred shares of beneficial interest, partnership
interests, preferred partnership units, limited liability company interests,
Convertible Securities or other ownership or equity interests in General Partner
or Borrower less customary costs and discounts of issuance paid by General
Partner or Borrower, as the case may be.
          “Net Price” means, with respect to the purchase of any Property,
without duplication, (i) the aggregate purchase price paid as cash consideration
for such purchase (without adjustment for prorations), including, without
limitation, the principal amount of any note received or other deferred payment
to be made in connection with such purchase (except as described in clause (ii)
below) and the

18



--------------------------------------------------------------------------------



 



value of any non-cash consideration delivered in connection with such purchase
(including, without limitation, shares or preferred shares of beneficial
interest in General Partner and OP Units or Preferred OP Units (as defined in
Borrower’s partnership agreement)) plus (ii) reasonable costs of sale and
non-recurring taxes paid or payable in connection with such purchase or sale.
          “Net Present Value” shall mean, as to a specified or ascertainable
dollar amount, the present value, as of the date of calculation of any such
amount using a discount rate equal to the Base Rate in effect as of the date of
such calculation.
          “Non-Recourse Indebtedness” means Indebtedness with respect to which
recourse for payment is limited to (i) specific Property or Properties
encumbered by a Lien securing such Indebtedness and/or another Person so long as
there is no recourse to Borrower or the General Partner, or (ii) any
Consolidated Subsidiary or Investment Affiliate (provided that if an entity is a
partnership, there is no recourse to Borrower or General Partner as a general
partner of such partnership); provided, however, that personal recourse of
Borrower or General Partner for any such Indebtedness for fraud,
misrepresentation, misapplication of cash, waste, environmental claims and
liabilities and other circumstances customarily excluded by institutional
lenders from exculpation provisions and/or included in separate indemnification
agreements in non-recourse financing of real estate shall not, by itself,
prevent such Indebtedness from being characterized as Non-Recourse Indebtedness.
For purposes of the foregoing and for the avoidance of doubt, (a) if the
Indebtedness is partially guaranteed by the Borrower or the General Partner,
then the portion of such Indebtedness that is not so guaranteed shall still be
Non-Recourse Indebtedness if it otherwise satisfies the requirements in this
definition, and (b) if the liability of Borrower or the General Partner under
any such guaranty is itself limited to specific Property or Properties, then
such Indebtedness shall still be Non-Recourse Indebtedness if such Indebtedness
otherwise satisfies the requirements of this definition.
          “Non-US Property” has the meaning set forth in Section 5.14.
          “Non-US Property Owners” has the meaning set forth in Section 5.14.
          “Notes” means the promissory notes of the Borrower, substantially in
the form of Exhibit A hereto, evidencing the obligation of the Borrower to repay
the Loans, and “Note” means any one of such promissory notes issued hereunder.
          “Notice of Borrowing” means a notice from Borrower in accordance with
Section 2.2 or Section 2.3(b)(i).

19



--------------------------------------------------------------------------------



 



          “Notice of Interest Rate Election” has the meaning set forth in
Section 2.7.
          “Obligations” means all obligations, liabilities, indemnity
obligations and Indebtedness of every nature of the Borrower, from time to time
owing to Administrative Agent or any Bank under or in connection with this
Agreement or any other Loan Document.
          “Parent” means, with respect to any Bank, any Person controlling such
Bank.
          “Participant” has the meaning set forth in Section 9.6(b).
          “PBGC” means the Pension Benefit Guaranty Corporation or any entity
succeeding to any or all of its functions under ERISA.
          “Permitted Holdings” means Unimproved Assets, interests in Taxable
REIT Subsidiaries and Investment Mortgages, but only to the extent permitted in
Section 5.8.
          “Permitted Liens” means:
     a. Liens for Taxes, assessments or other governmental charges not yet due
and payable or which are being contested in good faith by appropriate
proceedings promptly instituted and diligently conducted in accordance with the
terms hereof;
     b. statutory liens of carriers, warehousemen, mechanics, materialmen and
other similar liens imposed by law, which are incurred in the ordinary course of
business for sums not more than sixty (60) days delinquent or which are being
contested in good faith in accordance with the terms hereof;
     c. deposits made in the ordinary course of business in connection with
worker’s compensation, unemployment insurance and other social security
legislation or to secure liabilities to insurance carriers;
     d. utility deposits and other deposits to secure the performance of bids,
trade contracts (other than for borrowed money), leases, purchase contracts,
construction contracts, governmental contracts, statutory obligations, surety
bonds, performance bonds and other obligations of a like nature incurred in the
ordinary course of business;

20



--------------------------------------------------------------------------------



 



     e. Liens for purchase money obligations for equipment (or Liens to secure
Indebtedness incurred within 90 days after the purchase of any equipment to pay
all or a portion of the purchase price thereof or to secure Indebtedness
incurred solely for the purpose of financing the acquisition of any such
equipment, or extensions, renewals, or replacements of any of the foregoing for
the same or lesser amount); provided that (i) the Indebtedness secured by any
such Lien does not exceed the purchase price of such equipment, (ii) any such
Lien encumbers only the asset so purchased and the proceeds upon sale,
disposition, loss or destruction thereof, and (iii) such Lien, after giving
effect to the Indebtedness secured thereby, does not give rise to an Event of
Default;
     f. easements, rights-of-way, zoning restrictions, other similar charges or
encumbrances and all other items listed on Schedule B to Borrower’s owner’s
title insurance policies, except in connection with any Indebtedness, for any of
Borrower’s Real Property Assets, so long as the foregoing do not interfere in
any material respect with the use or ordinary conduct of the business of
Borrower and do not diminish in any material respect the value of the Property
to which it is attached or for which it is listed;
     g. (I) Liens and judgments which have been or will be bonded (and the Lien
on any cash or securities serving as security for such bond) or released of
record within thirty (30) days after the date such Lien or judgment is entered
or filed against General Partner, Borrower, or any Subsidiary, or (II) Liens
which are being contested in good faith by appropriate proceedings for review
and in respect of which there shall have been secured a subsisting stay of
execution pending such appeal or proceedings and as to which the subject asset
is not at risk of forfeiture;
     h. Liens on Property of the Borrower or its Subsidiaries (other than
Unencumbered Property) securing Indebtedness which may be incurred or remain
outstanding without resulting in an Event of Default hereunder; and
     i. Liens in favor of Borrower, General Partner or a Consolidated Subsidiary
against any asset of any Consolidated Subsidiary or any Investment Affiliate.
          “Person” means an individual, a corporation, a partnership, a limited
liability company, an association, a trust or any other entity or organization,
including, without limitation, a government or political subdivision or an
agency or instrumentality thereof.

21



--------------------------------------------------------------------------------



 



          “Plan” means at any time an employee pension benefit plan (other than
a Multiemployer Plan) which is covered by Title IV of ERISA or subject to the
minimum funding standards under Section 412 of the Code and either (i) is
maintained, or contributed to, by any member of the ERISA Group for employees of
any member of the ERISA Group or (ii) has at any time within the preceding five
years been maintained, or contributed to, by any Person which was at such time a
member of the ERISA Group for employees of any Person which was at such time a
member of the ERISA Group.
          “Preferred Stock Subsidiary” means a corporation organized with two
classes of stock, consisting of one class of voting common shares and one class
of non-voting preferred shares, all of whose preferred shares are owned by a
Person seeking to be treated as a real estate investment trust under the Code
(or an operating partnership of which such Person is general partner) and all of
the common shares of which are owned by individuals or entities who are neither
owned nor controlled by such Person (but which individuals may be, and which
entities may be owned and controlled by, officers, directors or employees of
such Person), and to which such Person (or an operating partnership of which
such Person is general partner) has contributed at least ninety-five percent
(95%) or more of the equity capital raised by such corporation in exchange for
the issuance of such corporation’s shares.
          “Prime Rate” means the rate of interest publicly announced by the
Administrative Agent from time to time as its Prime Rate (it being understood
that the same shall not necessarily be the best rate offered by the
Administrative Agent to customers).
          “Pro Rata Share” means, with respect to any Bank, a fraction
(expressed as a percentage), the numerator of which shall be the amount of such
Bank’s Commitment and the denominator of which shall be the aggregate amount of
all of the Banks’ Commitments, as adjusted from time to time in accordance with
the provisions of this Agreement.
          “Property” means, with respect to any Person, any real or personal
property, building, facility, structure, equipment or unit, or other asset owned
by such Person.
          “Qualified Institution” means a Bank, or one or more banks, finance
companies, insurance or other financial institutions which (A) has (or, in the
case of a bank which is a subsidiary, such bank’s parent has) a rating of its
senior debt obligations of not less than Baa-1 by Moody’s or a comparable rating
by a rating agency acceptable to Syndication Agent and (B) has total assets in
excess of Ten Billion Dollars ($10,000,000,000).
          “Rating Agencies” means, collectively, S&P, Moody’s and Fitch.

22



--------------------------------------------------------------------------------



 



          “Real Property Assets” means as to any Person as of any time, the real
property assets (including, without limitation, interests in participating
mortgages in which such Person’s interest therein is characterized as equity
according to GAAP) owned directly or indirectly by such Person at such time.
          “Recourse Debt” shall mean Indebtedness that is not Non-Recourse
Indebtedness.
          “Regulation U” means Regulation U of the Board of Governors of the
Federal Reserve System, as in effect from time to time
          “REIT” means a real estate investment trust, as defined under
Section 856 of the Code.
          “Revised Adjusted EBITDA” means, for any period, Adjusted EBITDA for
such period, less ((a) interest income, and (b) a management fee equal to three
percent (3%) of consolidated rental revenue from Real Property Assets of the
Borrower and its Consolidated Subsidiaries and Investment Affiliates for such
period, plus (i) actual general and administrative expenses for such period to
the extent deducted in calculating Adjusted EBITDA, and (ii) actual management
fees with respect to Real Property Assets of the Borrower and its Consolidated
Subsidiaries and Investment Affiliates for such period.
          “S&P” means Standard & Poor’s Ratings Services, a division of The
McGraw-Hill Companies, Inc., or any successor thereto.
          “Second Tier Funding Loan” has the meaning set forth in Section 5.14.
          “Secured Debt” means Indebtedness (but excluding Intracompany
Indebtedness), the payment of which is secured by a Lien (other than a Permitted
Lien, except for those Permitted Liens described in clause (h) of the definition
thereof) on any Property owned or leased by General Partner or Borrower plus
Borrower’s Share of Indebtedness (but excluding Intracompany Indebtedness), the
payment of which is secured by a Lien (other than a Permitted Lien, except for
those Permitted Liens described in clause (h) of the definition thereof) on any
Property owned or leased by any Investment Affiliate or any Consolidated
Subsidiary.
          “Securities” means any stock, partnership interests, shares, shares of
beneficial interest, voting trust certificates, bonds, debentures, notes or
other evidences of indebtedness, secured or unsecured, convertible, subordinated
or otherwise, or in general any instruments commonly known as “securities,” or
any certificates of interest, shares, or participations in temporary or interim
certificates for the purchase or acquisition of, or any right to subscribe to,
purchase or acquire any of the foregoing, but shall not include Joint Venture
Interests, any interest in any

23



--------------------------------------------------------------------------------



 



Subsidiary of General Partner or Borrower, any interest in a Taxable REIT
Subsidiary, any Indebtedness which would not be required to be included on the
liabilities side of the balance sheet of General Partner or Borrower on a
consolidated basis in accordance with GAAP, any Cash or Cash Equivalents or any
evidence of the Obligations.
          “Solvent” means, with respect to any Person, that the fair saleable
value of such Person’s assets exceeds the Indebtedness of such Person.
          “Subsidiary” means any corporation or other entity of which securities
or other ownership interests having ordinary voting power to elect a majority of
the board of directors or other persons performing similar functions are at the
time directly or indirectly owned by the Borrower or General Partner.
          “Subsidiary Operating Partnership” shall mean a limited liability
company or limited partnership in which the only interest therein not owned
(directly or indirectly) by Borrower and/or General Partner shall be preference
interests or preference units, respectively.
          “Substantially Controlled by Borrower” means, with respect to any
action, that such action is substantially controlled by Borrower as contemplated
under Section 5.14.
          “Syndication Agent” means Sumitomo Mistui Banking Corporation, in its
capacity as syndication agent hereunder and its permitted successors in such
capacity in accordance with the terms of this Agreement.
          “Taxable REIT Subsidiary” means any corporation (other than a REIT) in
which General Partner directly or indirectly owns stock and General Partner and
such corporation jointly elect that such corporation shall be treated as a
taxable REIT subsidiary of General Partner under and pursuant to Section 856 of
the Code.
          “Taxes” means all federal, state, local and foreign income and gross
receipts taxes.
          “Term” has the meaning set forth in Section 2.10.
          “Termination Event” shall mean (i) a “reportable event”, as such term
is described in Section 4043 of ERISA (other than a “reportable event” not
subject to the provision for 30-day notice to the PBGC), or an event described
in Section 4062(e) of ERISA, (ii) the withdrawal by any member of the ERISA
Group from a Multiemployer Plan during a plan year in which it is a “substantial
employer” (as defined in Section 4001(a)(2) of ERISA), or the incurrence of
liability by any member of the ERISA Group under Section 4064 of ERISA upon the
termination of

24



--------------------------------------------------------------------------------



 



a Multiemployer Plan, (iii) the filing of a notice of intent to terminate any
Plan under Section 4041 of ERISA, other than in a standard termination within
the meaning of Section 4041 of ERISA, or the treatment of a Plan amendment as a
distress termination under Section 4041 of ERISA, (iv) the institution by the
PBGC of proceedings to terminate, impose liability (other than for premiums
under Section 4007 of ERISA) in respect of, or cause a trustee to be appointed
to administer, any Plan or (v) any other event or condition that might
reasonably constitute grounds for the termination of, or the appointment of a
trustee to administer, any Plan or the imposition of any liability or
encumbrance or Lien on the Real Property Assets or any member of the ERISA Group
under ERISA or the Code.
          “Tiered Non-US Property” has the meaning set forth in Section 5.14.
          “Total Asset Value” means, with respect to Borrower and without
duplication, (i) the quotient obtained by dividing (a) (x) (1) Revised Adjusted
EBITDA for the previous four (4) Fiscal Quarters most recently ended, minus
(2) for any Property (other than Construction Assets or Unimproved Assets) which
was acquired by Borrower, a Consolidated Subsidiary or an Investment Affiliate
in any of the previous four (4) Fiscal Quarters, the Revised Adjusted EBITDA
attributable to such Property to the extent the same was included in the Revised
Adjusted EBITDA of Borrower in clause (1) of this definition by (b) the FMV Cap
Rate, plus (ii) for any Property which was acquired by Borrower in any of the
previous four (4) Fiscal Quarters, the sum of (x) the Net Price of the Property
paid by Borrower for such Property and (y) the cost of capital expenditures
actually incurred in connection with such Property, plus (iii) for any Property
which was acquired by an Investment Affiliate or a Consolidated Subsidiary in
any of the previous four (4) Fiscal Quarters, the sum of (x) Borrower’s Share of
the Net Price of the Property paid by such Investment Affiliate or by such
Consolidated Subsidiary, as applicable, for such Property, and (y) Borrower’s
share of the cost of capital expenditures actually incurred in connection with
such Property plus (iv) the value of any Cash or Cash Equivalent owned by
Borrower (including Cash or Cash Equivalents held in restricted Section 1031
accounts under the control of Borrower or any Consolidated Subsidiary), and
Borrower’s Share of any Cash or Cash Equivalent owned by any Consolidated
Subsidiary or Investment Affiliate (including Cash or Cash Equivalents held in
restricted Section 1031 accounts under the control of Borrower or any
Consolidated Subsidiary), plus (v) the value of any Construction Assets,
Unimproved Assets and any other tangible assets of Borrower (including foreign
currency exchange agreements, to the extent such agreements are material and are
reported or are required under GAAP to be reported by the Borrower in its
financial statements), as measured on a GAAP basis, plus (vi) Borrower’s Share
of the value of any Construction Assets, Unimproved Assets and any other
tangible assets of any Investment Affiliate or any Consolidated Subsidiary as
measured on a GAAP basis. For purposes of the foregoing, a Property which was a
Construction Asset will be deemed to have been acquired on the date it ceases to
be a Construction Asset.

25



--------------------------------------------------------------------------------



 



          “Total Liabilities” means, as of the date of determination and without
duplication, all Balance Sheet Indebtedness of Borrower and General Partner,
plus Borrower’s Share of all Balance Sheet Indebtedness of Investment Affiliates
and Consolidated Subsidiaries.
          “Unencumbered Net Operating Cash Flow” means, as of any date of
determination, the Unencumbered Net Operating Income for the previous four
(4) Fiscal Quarters (provided that as to any Unencumbered Property acquired
during such period and owned for not less than one (1) Fiscal Quarter,
Unencumbered Net Operating Income attributable to such period occurring after
such acquisition shall be annualized).
          “Unencumbered Net Operating Income” means, for any period, for all
Unencumbered Properties, the aggregate revenues from each such Unencumbered
Property for such period (including, without limitation, lease termination fees
appropriately amortized, but excluding deferred rents receivable) or in the case
of any Unencumbered Property owned by a Joint Venture Subsidiary, Borrower’s
Share thereof, less the cost of maintaining such Unencumbered Properties
(including, without limitation, taxes, insurance, repairs and maintenance, but
excluding depreciation, amortization, interest costs and capital expenditures)
or in the case of any Unencumbered Property owned by a Joint Venture Subsidiary,
Borrower’s Share thereof (provided that as to any Unencumbered Property acquired
during such period, only revenues and property level expenses attributable to
such period occurring after such acquisition shall be included), as adjusted for
(i) capital expenditure reserves at the rate of Ten Cents ($0.10, or in the case
of any Unencumbered Property owned by a Joint Venture Subsidiary, Borrower’s
Share of Ten Cents ($0.10)) per square foot per annum of space leased as of the
applicable date of determination (provided that, as to any Unencumbered Property
acquired during such period, such amount per square foot shall be pro-rated for
the period of ownership) and (ii) to exclude the effects of straight-lining of
rents.
          “Unencumbered Property” means any retail or industrial Property
(including Unimproved Assets and Construction Assets, but excluding interests in
participating mortgages in which such Person’s interest therein is characterized
as equity according to GAAP) from time to time which (i) is an operating Real
Property Asset which is owned directly or indirectly 100% in fee (or ground
leasehold) by Borrower, a Financing Partnership or a Joint Venture Subsidiary,
(ii) is not subject (nor are any equity interests in such Property that are
owned directly or indirectly by Borrower, General Partner or any Joint Venture
Parent subject) to a Lien which secures Indebtedness of any Person other than
Permitted Liens, and (iii) is not subject (nor are any equity interests in such
Property that are owned directly or indirectly by Borrower, General Partner or
any Joint Venture Parent subject) to any Negative Pledge (provided that a
financial covenant given for the benefit of any Person that may be violated by
the granting of any Lien on any Property to secure any or all of the Obligations
shall not be deemed a Negative Pledge).

26



--------------------------------------------------------------------------------



 



          “Unimproved Assets” means Real Property Assets (or, in the case of any
Real Property Assets to be developed in phases, any phase thereof) containing no
material improvements other than infrastructure improvements such as roads,
utility feeder lines and the like.
          “United States” means the United States of America, including the
fifty states and the District of Columbia.
          “Unsecured Debt” means the amount of Indebtedness (excluding
Intracompany Indebtedness) for borrowed money of General Partner, Borrower, any
Financing Partnership, any Preferred Stock Subsidiary or Joint Venture
Subsidiary and which is not Secured Debt, including, without limitation, the
amount of all then outstanding Loans.
          “Unsecured Interest Expense” means, as of any date of determination,
for the previous four (4) Fiscal Quarters, the Interest Expense paid, accrued or
capitalized on Unsecured Debt, provided, however, in the case of any Preferred
Stock Subsidiary, Joint Venture Subsidiary or Consolidated Subsidiary only an
amount equal to the Borrower’s Share of any such Interest Expense on Unsecured
Debt of such entity shall be included in Unsecured Interest Expense.
          “Unused Commitments” shall mean an amount equal to all unadvanced
funds (other than unadvanced funds in connection with any construction loan)
which any third party is obligated to advance to Borrower or another Person or
otherwise pursuant to any loan document, written instrument or otherwise.
          SECTION 1.2. Accounting Terms and Determinations. Unless otherwise
specified herein, all accounting terms used herein shall be interpreted, all
accounting determinations hereunder shall be made, and all financial statements
required to be delivered hereunder shall be prepared in accordance with GAAP
applied on a basis consistent (except for changes concurred in by the Borrower’s
independent public accountants) with the most recent audited consolidated
financial statements of the Borrower and its Consolidated Subsidiaries delivered
to the Administrative Agent; provided that for purposes of references to the
financial results and information of “General Partner, on a consolidated basis,”
General Partner shall be deemed to own one hundred percent (100%) of the
partnership interests in Borrower; and provided further that, if the Borrower
notifies the Administrative Agent that the Borrower wishes to amend any covenant
in Article V to eliminate the effect of any change in GAAP on the operation of
such covenant (or if the Administrative Agent notifies the Borrower that the
Majority Banks wish to amend Article V for such purpose), then the Borrower’s
compliance with such covenant shall be determined on the basis of GAAP in effect
immediately before the relevant change in GAAP became effective, until either
such notice is withdrawn or such covenant is amended in a manner reasonably
satisfactory to the Borrower and the Majority Banks.

27



--------------------------------------------------------------------------------



 



          SECTION 1.3. Types of Borrowings. The term “Borrowing” denotes the
aggregation of Loans of one or more Banks to be made to the Borrower pursuant to
Article 2 on the same date, all of which Loans are of the same type (subject to
Article 8) and, except in the case of Base Rate Loans, have the same initial
Interest Period. Borrowings are classified for purposes of this Agreement either
by reference to the pricing of Loans comprising such Borrowing (e.g., a “Fixed
Rate Borrowing” is a Euro-Dollar Borrowing; and a “Euro-Dollar Borrowing” is a
Borrowing comprised of Euro-Dollar Loans).
ARTICLE II
THE CREDITS
          SECTION 2.1. Commitments to Lend. Each Bank severally agrees, on the
terms and conditions set forth in this Agreement, to make Loans to the Borrower
pursuant to this Article from time to time during the term hereof in amounts
such that the aggregate principal amount of Loans by such Bank at any one time
outstanding shall not exceed its Commitment. The initial Borrowing shall be made
on the Effective Date in an amount equal to the aggregate Commitments, and shall
be made from the several Banks ratably in proportion to their respective
Commitments. Subject to the provisions of Section 9.19 hereof, in no event shall
the aggregate amount of Loans outstanding at any time, exceed $325,000,000 (as
adjusted pursuant to Section 9.19, the “Facility Amount”). In the event that the
Facility Amount shall be increased pursuant to Section 9.19, each Borrowing
thereafter shall be in an aggregate principal amount of $5,000,000, or an
integral multiple of $1,000,000 in excess thereof (except that any such
Borrowing may be in the aggregate amount of the Commitments then available to be
borrowed). Any amounts repaid may not be reborrowed.
          SECTION 2.2. Notice of Borrowing. With respect to any Borrowing, the
Borrower shall give Administrative Agent notice not later than 1:00 P.M. (New
York City or London time, as applicable) (x) the Business Day prior to each Base
Rate Borrowing, or (y) the third (3rd) Euro-Dollar Business Day before each
Euro-Dollar Borrowing denominated in Dollars,, specifying:
     (i) the date of such Borrowing, which shall be a Business Day in the case
of a Base Rate Borrowing or a Euro-Dollar Business Day in the case of a
Euro-Dollar Borrowing,
     (ii) the aggregate amount of such Borrowing,
     (iii) whether the Loans comprising such Borrowing are to be Base Rate Loans
or Euro-Dollar Loans,

28



--------------------------------------------------------------------------------



 



     (iv) in the case of a Euro-Dollar Borrowing, the duration of the Interest
Period applicable thereto, subject to the provisions of the definition of
Interest Period,
     (v) payment instructions for delivery of such Borrowing; and
     (vi) certify that no Default or Event of Default has occurred or is
continuing.
          SECTION 2.3. Intentionally Omitted.
          SECTION 2.4. Intentionally Omitted.
          SECTION 2.5. Notice to Banks; Funding of Loans.
          (a) Upon receipt of a Notice of Borrowing from Borrower in accordance
with Section 2.2 hereof, the Administrative Agent shall, on the date such Notice
of Borrowing is received by the Administrative Agent, notify each applicable
Bank of the contents thereof and of such Bank’s share of such Borrowing, of the
interest rate determined pursuant thereto and the Interest Period(s) (if
different from those requested by the Borrower) and such Notice of Borrowing
shall not thereafter be revocable by the Borrower, unless Borrower shall pay any
applicable expenses pursuant to Section 2.14.
          (b) Not later than 2:00 p.m. (New York City time) on the date of each
Borrowing as indicated in the applicable Notice of Borrowing, each Bank shall
(except as provided in subsection (d) of this Section) make available its share
of such Borrowing in Federal funds immediately available in New York, New York,
to the Administrative Agent at its address referred to in Section 9.1.
          (c) Intentionally Omitted.
          (d) Unless the Administrative Agent shall have received notice from a
Bank prior to the date of any Borrowing that such Bank will not make available
to the Administrative Agent such Bank’s share of such Borrowing, the
Administrative Agent may assume that such Bank has made such share available to
the Administrative Agent on the date of such Borrowing in accordance with this
Section 2.5 and the Administrative Agent may, in reliance upon such assumption,
but shall not be obligated to, make available to the Borrower on such date a
corresponding amount on behalf of such Bank. If and to the extent that such Bank
shall not have so made such share available to the Administrative Agent, such
Bank agrees to repay to the Administrative Agent forthwith on demand such
corresponding amount together with interest thereon, for each day from the date
such amount is made available to the Borrower until the date such amount is
repaid to the Administrative Agent, at the rate of interest applicable to such
Borrowing hereunder.

29



--------------------------------------------------------------------------------



 



If such Bank shall repay to the Administrative Agent such corresponding amount,
such amount so repaid shall constitute such Bank’s Loan included in such
Borrowing for purposes of this Agreement. If such Bank shall not pay to
Administrative Agent such corresponding amount after reasonable attempts are
made by Administrative Agent to collect such amounts from such Bank, Borrower
agrees to repay to Administrative Agent forthwith on demand such corresponding
amounts together with interest thereto, for each day from the date such amount
is made available to Borrower, until the date such amount is repaid to
Administrative Agent, at the interest rate applicable thereto one (1) Business
Day after demand. Nothing contained in this Section 2.5(d) shall be deemed to
reduce the Commitment of any Bank or in any way affect the rights of Borrower
with respect to any defaulting Bank or Administrative Agent. The failure of any
Bank to make available to the Administrative Agent such Bank’s share of any
Borrowing in accordance with Section 2.5(b) hereof shall not relieve any other
Bank of its obligations to fund its Commitment, in accordance with the
provisions hereof.
          (e) Subject to the provisions hereof, the Administrative Agent shall
make available each Borrowing to Borrower in Federal funds immediately available
in accordance with, and on the date set forth in, the applicable Notice of
Borrowing.
          SECTION 2.6. Notes.
          (a) The Loans of each Bank shall be evidenced by a single Note made by
each Borrower payable to the order of such Bank for the account of its
Applicable Lending Office.
          (b) Each Bank may, by notice to the Borrower and the Administrative
Agent, request that its Loans of a particular type be evidenced by a separate
Note in an amount equal to the aggregate unpaid principal amount of such Loans.
Any additional costs incurred by the Administrative Agent, the Borrower or the
Banks in connection with preparing such a Note shall be at the sole cost and
expense of the Bank requesting such Note. In the event any Loans evidenced by
such a Note are paid in full prior to the Maturity Date, any such Bank shall
return such Note to Borrower. Each such Note shall be in substantially the form
of Exhibit A hereto with appropriate modifications to reflect the fact that it
evidences solely Loans of the relevant type. Upon the execution and delivery of
any such Note, any existing Note payable to such Bank shall be replaced or
modified accordingly. Each reference in this Agreement to the “Note” of such
Bank shall be deemed to refer to and include any or all of such Notes, as the
context may require.
          (c) Upon receipt of each Bank’s Note pursuant to Section 3.1(a), the
Administrative Agent shall forward such Note to such Bank. Each Bank shall
record the date, amount, type and maturity of each Loan made by it and the date
and amount of each payment of principal made by the Borrower, with respect
thereto,

30



--------------------------------------------------------------------------------



 



and may, if such Bank so elects in connection with any transfer or enforcement
of its Note, endorse on the appropriate schedule appropriate notations to
evidence the foregoing information with respect to each such Loan then
outstanding; provided that the failure of any Bank to make any such recordation
or endorsement shall not affect the obligations of the Borrower hereunder or
under the Notes. Each Bank is hereby irrevocably authorized by the Borrower so
to endorse its Note and to attach to and make a part of its Note a continuation
of any such schedule as and when required.
          (d) The Loans shall mature, and the principal amount thereof shall be
due and payable, on the Maturity Date.
          (e) There shall be no more than five (5) Euro-Dollar Groups of Loans
outstanding at any one time.
          SECTION 2.7. Method of Electing Interest Rates. (a) The Loans included
in each Borrowing shall bear interest initially at the type of rate specified by
the Borrower in the applicable Notice of Borrowing. Thereafter, the Borrower may
from time to time elect to change or continue the type of interest rate borne by
each Group of Loans (subject in each case to the provisions of Article VIII), as
follows:
                    (i) if such Loans are Base Rate Loans, the Borrower may
elect to convert all or any portion of such Loans to Euro-Dollar Loans as of any
Euro-Dollar Business Day;
                    (ii) if such Loans are Euro-Dollar Loans, the Borrower may
elect to convert all or any portion of such Loans to Base Rate Loans and/or
elect to continue all or any portion of such Loans as Euro-Dollar Loans for an
additional Interest Period or additional Interest Periods, in each case
effective on the last day of the then current Interest Period applicable to such
Loans, or on such other date designated by Borrower in the Notice of Interest
Rate Election provided Borrower shall pay any losses pursuant to Section 2.14.
Each such election shall be made by delivering a notice (a “Notice of Interest
Rate Election”) to the Administrative Agent at least three (3) Euro-Dollar
Business Days prior to, but excluding, the effective date of the conversion or
continuation selected in such notice. A Notice of Interest Rate Election may, if
it so specifies, apply to only a portion of the aggregate principal amount of
the relevant Group of Loans; provided that (i) such portion is allocated ratably
among the Loans comprising such Group, (ii) the portion to which such Notice
applies, and the remaining portion to which it does not apply, are each in the
amount of $5,000,000 or any larger multiple of $1,000,000, (iii) there shall be
no more than five (5) Euro-Dollar Groups of Loans outstanding at any time,
(iv) no Loan may be continued as, or converted into, a Euro-Dollar

31



--------------------------------------------------------------------------------



 



Loan when any Event of Default has occurred and is continuing, and (v) no
Interest Period shall extend beyond the Maturity Date.
          (b) Each Notice of Interest Rate Election shall specify:
                    (i) the Group of Loans (or portion thereof) to which such
notice applies;
                    (ii) the date on which the conversion or continuation
selected in such notice is to be effective, which shall comply with the
applicable clause of subsection (a) above;
                    (iii) if the Loans comprising such Group are to be
converted, the new type of Loans and, if such new Loans are Euro-Dollar Loans,
the duration of the initial Interest Period applicable thereto; and
                    (iv) if such Loans are to be continued as Euro-Dollar Loans
for an additional Interest Period, the duration of such additional Interest
Period.
Each Interest Period specified in a Notice of Interest Rate Election shall
comply with the provisions of the definition of Interest Period.
          (c) Upon receipt of a Notice of Interest Rate Election from the
Borrower pursuant to subsection (a) above, the Administrative Agent shall notify
each Bank the same day as it receives such Notice of Interest Rate Election of
the contents thereof, the interest rates determined pursuant thereto and the
Interest Periods (if different from those requested by the Borrower) and such
notice shall not thereafter be revocable by the Borrower. If the Borrower fails
to deliver a timely Notice of Interest Rate Election to the Administrative Agent
for any Group of Euro-Dollar Loans, such Loans in Dollars shall be converted
into Base Rate Loans.
          SECTION 2.8. Interest Rates.
          (a) Each Base Rate Loan shall bear interest on the outstanding
principal amount thereof, for each day from the date such Loan is made until the
date it is repaid or converted into a Euro-Dollar Loan pursuant to Section 2.7,
at a rate per annum equal to sum of the Base Rate plus the Applicable Margin for
Base Rate Loans for such day.
          (b) Each Euro-Dollar Loan shall bear interest on the outstanding
principal amount thereof, for each day during the Interest Period applicable
thereto, at a rate per annum equal to the sum of the Applicable Margin for
Euro-Dollar Loans for such day plus the Adjusted Interbank Offered Rate
applicable to such Interest Period.

32



--------------------------------------------------------------------------------



 



          (c) Intentionally Omitted.
          (d) In the event that, and for so long as, any Event of Default shall
have occurred and be continuing, the outstanding principal amount of the Loans,
and, to the extent permitted by applicable law, overdue interest in respect of
all Loans, shall bear interest at the annual rate equal to the sum of the Base
Rate and two percent (2%) (the “Default Rate”).
          (e) The Administrative Agent shall determine each interest rate
applicable to the Loans hereunder. The Administrative Agent shall give prompt
notice to the Borrower and the Banks of each rate of interest so determined, and
its determination thereof shall be conclusive in the absence of demonstrable
error.
          (f) Intentionally Omitted.
          (g) Interest on all Loans bearing interest at the Base Rate shall be
payable on the first Business Day of each calendar month. Interest on all Loans
bearing interest based on the London Interbank Offered Rate shall be payable on
the last Euro-Dollar Business Day of the applicable Interest Period, but no less
frequently than every three months determined on the basis of the first (1st)
day of the Interest Period applicable to the Loan in question.
          SECTION 2.9. Fees.
          (a) Extension Fee. If Borrower elects to extend the term of the Loan
in accordance with Section 2.10(b), the Borrower shall pay to the Administrative
Agent, for the account of the Banks in proportion to their interests, a fee (a
“Extension Fee”) in an amount equal to 0.20% of the aggregate Commitments. The
Extension Fee shall be paid by Borrower on or before the Extension Date.
          (b) Fees Non-Refundable. All fees set forth in this Section 2.9 shall
be deemed to have been earned on the date payment is due in accordance with the
provisions hereof and shall be non-refundable. The obligation of the Borrower to
pay such fees in accordance with the provisions hereof shall be binding upon the
Borrower and shall inure to the benefit of the Administrative Agent and the
Banks regardless of whether any Loans are actually made.
          SECTION 2.10. Maturity Date.
          (a) The term (the “Term”) of the Commitments (and each Bank’s
obligations to make Loans) shall terminate and expire on the Maturity Date. Upon
the date of the termination of the Term, any Loans then outstanding (together
with accrued interest thereon and all other Obligations) shall be due and
payable on such date.

33



--------------------------------------------------------------------------------



 



          (b) Notwithstanding the foregoing, the Borrower may extend the
Maturity Date for a period of one (1) year upon the following terms and
conditions: (i) delivery by Borrower of a written notice to the Administrative
Agent (the “Extension Notice”) on or before a date that is not more than twelve
and one half (12 1/2) months nor less than one (1) month prior to the Maturity
Date, which Extension Notice the Administrative Agent shall promptly deliver to
the Banks; (ii) no Event of Default shall have occurred and be continuing both
on the date the Borrower delivers the Extension Notice and on the original
Maturity Date (the “Extension Date”), (iii) Borrower shall maintain an
Investment Grade Rating from both S&P and Moody’s, and (iv) Borrower shall pay
the Extension Fee to Administrative Agent on or before the Extension Date.
Borrower’s delivery of the Extension Notice shall be irrevocable.
          SECTION 2.11. Optional Prepayments.
          (a) The Borrower may, upon at least one (1) Business Day’s notice to
the Administrative Agent, prepay any Group of Base Rate Loans bearing interest
at the Base Rate pursuant to Section 8.1, in whole at any time, or from time to
time in part in amounts aggregating One Million Dollars ($1,000,000) or more, by
paying the principal amount to be prepaid together with accrued interest thereon
to the date of prepayment. Each such optional prepayment shall be applied to
prepay ratably the Loans of the several Banks included in such Group or
Borrowing.
          (b) The Borrower may, upon at least three (3) Euro-Dollar Business
Days’ notice to the Administrative Agent, pay all or any portion of any
Euro-Dollar Loan as of the last day of the Interest Period applicable thereto.
Except as provided in Article 8 and except with respect to any Euro-Dollar Loan
which has been converted to a Base Rate Loan pursuant to Section 2.19, 8.2, 8.3
or 8.4 hereof, the Borrower may not prepay all or any portion of the principal
amount of any Euro-Dollar Loan prior to the end of the Interest Period
applicable thereto unless the Borrower shall also pay any applicable expenses
pursuant to Section 2.14. Any such prepayment shall be given on or prior to the
third (3rd) Euro-Dollar Business Day prior to, but excluding, the date of
prepayment to the Administrative Agent. Each such optional prepayment shall be
in the amounts set forth in Section 2.11(a) above and shall be applied to prepay
ratably the Loans of the Banks included in any Group of Euro-Dollar Loans,
except that any Euro-Dollar Loan which has been converted to a Base Rate Loan
pursuant to Section 2.19, 8.2, 8.3 or 8.4 hereof may be prepaid without ratable
payment of the other Loans in such Group of Loans which have not been so
converted.
          (c) The Borrower may at any time and from time to time cancel all or
any part of the Commitments by the delivery to the Administrative Agent of a
notice of cancellation within the applicable time periods set forth in
Sections 2.11(a) and (b) if there are Loans then outstanding or, if there are no
Loans outstanding at such time as to which the Commitments with respect thereto
are being canceled,

34



--------------------------------------------------------------------------------



 



upon at least three (3) Business Day’s notice to the Administrative Agent,
whereupon, in either event, all or such portion of the Commitments, as
applicable, shall terminate as to the applicable Banks, pro rata on the date set
forth in such notice of cancellation, and, if there are any Loans then
outstanding, Borrower shall prepay, as applicable, all or such portion of Loans
outstanding on such date in accordance with the requirements of Section 2.11(a)
and (b).
          (d) Any amounts so prepaid pursuant to Section 2.11 (a) or (b) may not
be reborrowed. In the event Borrower elects to cancel all or any portion of the
Commitments pursuant to Section 2.11(c) hereof, such amounts may not be
reborrowed.
          SECTION 2.12. Intentionally Omitted.
          SECTION 2.13. General Provisions as to Payments.
          (a) The Borrower shall make each payment of the principal of and
interest on the Loans and fees hereunder, by initiating a wire transfer not
later than 1:00 P.M. (New York City) on the date when due,, of Federal or other
funds immediately available in New York, New York, to the Administrative Agent
at its address referred to in Section 9.1, and the Borrower shall deliver a
federal reference number evidencing such wire to Administrative Agent as soon as
possible thereafter on the date when due. The Administrative Agent will promptly
(and in any event within one (1) Business Day distribute to each Bank its
ratable share of each such payment received by the Administrative Agent for the
account of the Banks. If and to the extent that the Administrative Agent shall
receive any such payment for the account of the Banks on or before 11:00 A.M.
(New York City) on any Business Day (or Euro-Dollar Business Day, as
applicable), and Administrative Agent shall not have distributed to any Bank its
applicable share of such payment on such day, Administrative Agent shall
distribute such amount to such Bank together with interest thereon, for each day
from the date such amount should have been distributed to such Bank until the
date Administrative Agent distributes such amount to such Bank, at the Federal
Funds Rate. Whenever any payment of principal of, or interest on the Base Rate
Loans or of fees shall be due on a day which is not a Business Day, the date for
payment thereof shall be extended to the next succeeding Business Day. Whenever
any payment of principal of, or interest on, the Euro-Dollar Loans shall be due
on a day which is not a Euro-Dollar Business Day, the date for payment thereof
shall be extended to the next succeeding Euro-Dollar Business Day unless such
Euro-Dollar Business Day falls in another calendar month, in which case the date
for payment thereof shall be the next preceding Euro-Dollar Business Day. If the
date for any payment of principal is extended by operation of law or otherwise,
interest thereon shall be payable for such extended time.
          (b) Unless the Administrative Agent shall have received notice from
the Borrower prior to the date on which any payment is due to the Banks

35



--------------------------------------------------------------------------------



 



hereunder that the Borrower will not make such payment in full, the
Administrative Agent may assume that the Borrower has made such payment in full
to the Administrative Agent on such date and the Administrative Agent may, in
reliance upon such assumption, cause to be distributed to each Bank on such due
date an amount equal to the amount then due such Bank. If and to the extent that
the Borrower shall not have so made such payment, each Bank shall repay to the
Administrative Agent forthwith on demand such amount distributed to such Bank
together with interest thereon, for each day from the date such amount is
distributed to such Bank until the date such Bank repays such amount to the
Administrative Agent, at the Federal Funds Rate.
          SECTION 2.14. Funding Losses. If the Borrower makes any payment of
principal with respect to any Euro-Dollar Loan (pursuant to Article II, VI or
VIII or otherwise) on any day other than the last day of the Interest Period
applicable thereto, or if the Borrower fails to borrow any Euro-Dollar Loans
after notice has been given to any Bank in accordance with Section 2.5(a) or
2.4(f), as applicable, or if Borrower shall deliver a Notice of Interest Rate
Election specifying that a Euro-Dollar Loan shall be converted on a date other
than the first (1st) day of the then current Interest Period applicable thereto,
the Borrower shall reimburse each Bank within 15 days after certification of
such Bank of such loss or expense (which shall be delivered by each such Bank to
Administrative Agent for delivery to Borrower) for any resulting loss or expense
incurred by it (or by an existing Participant in the related Loan), including,
without limitation, any loss incurred in obtaining, liquidating or employing
deposits from third parties, but excluding loss of margin for the period after
any such payment or failure to borrow, provided that such Bank shall have
delivered to Administrative Agent and Administrative Agent shall have delivered
to the Borrower a certification as to the amount of such loss or expense, which
certification shall set forth in reasonable detail the basis for and calculation
of such loss or expense and shall be conclusive in the absence of demonstrable
error.
          SECTION 2.15. Computation of Interest and Fees. Interest based on the
Prime Rate hereunder shall be computed on the basis of a year of 365 days (or,
in the case of interest based on the Prime Rate only, 366 days in a leap year)
and paid for the actual number of days elapsed (including the first day but
excluding the last day). All other interest and fees shall be computed on the
basis of a year of 360 days and paid for the actual number of days elapsed
(including the first day but excluding the last day).
          SECTION 2.16. Use of Proceeds. The Borrower shall use the proceeds of
the Loans for general corporate purposes, including, without limitation, the
acquisition of real property to be used in the Borrower’s existing business and
for general working capital needs of the Borrower.

36



--------------------------------------------------------------------------------



 



ARTICLE III
CONDITIONS
          SECTION 3.1. Closing. The closing hereunder shall occur on the date
when each of the following conditions is satisfied (or waived in writing by the
Administrative Agent and the Banks), each document to be dated the Closing Date
unless otherwise indicated:
          (a) the Borrower shall have executed and delivered to the
Administrative Agent a Note for the account of each Bank dated on or before the
Closing Date complying with the provisions of Section 2.6;
          (b) the Borrower and the Administrative Agent and each of the Banks
shall have executed and delivered to the Borrower and the Administrative Agent a
duly executed original of this Agreement;
          (c) Guarantor shall have executed and delivered to the Administrative
Agent a duly executed original of the Guaranty;
          (d) the Administrative Agent shall have received an opinion of DLA
Piper US LLP, counsel for the Borrower and Guarantor, acceptable to the
Administrative Agent, the Banks and their counsel;
          (e) the Administrative Agent shall have received all documents the
Administrative Agent may reasonably request relating to the existence of the
Borrower, and General Partner, the authority for and the validity of this
Agreement and the other Loan Documents, the incumbency of officers executing
this Agreement and the other Loan Documents and any other matters relevant
hereto, all in form and substance satisfactory to the Administrative Agent. Such
documentation shall include, without limitation, the agreement of limited
partnership of the Borrower, as well as the certificate of limited partnership
of the Borrower, both as amended, modified or supplemented to the Closing Date,
certified to be true, correct and complete by a senior officer of the Borrower
as of a date not more than ten (10) days prior to the Closing Date, together
with a certificate of existence as to the Borrower from the Secretary of State
(or the equivalent thereof) of Delaware, to be dated not more than thirty
(30) days prior to the Closing Date, as well as the articles of incorporation of
General Partner, as amended, modified or supplemented to the Closing Date,
certified to be true, correct and complete by a senior officer of General
Partner as of a date not more than ten (10) days prior to the Closing Date,
together with a good standing certificate as to General Partner from the
Secretary of State (or the equivalent thereof) of Maryland, to be dated not more
than thirty (30) days prior to the Closing Date;

37



--------------------------------------------------------------------------------



 



          (f) the Borrower and General Partner each shall have executed a
solvency certificate acceptable to the Administrative Agent;
          (g) the Administrative Agent shall have received all certificates,
agreements and other documents and papers referred to in this Section 3.1 and
the Notice of Borrowing referred to in Section 3.2, if applicable, unless
otherwise specified, in sufficient counterparts, satisfactory in form and
substance to the Administrative Agent in their sole discretion;
          (h) the Borrower shall have taken all actions required to authorize
the execution and delivery of this Agreement and the other Loan Documents and
the performance thereof by the Borrower, General Partner shall have taken all
actions required to authorize the execution and delivery of the Guaranty and the
other Loan Documents and the performance thereof by General Partner;
          (i) the Banks shall be satisfied that neither the Borrower, General
Partner nor any Consolidated Subsidiary is subject to any present or contingent
environmental liability which could have a Material Adverse Effect and the
Borrower shall have delivered a certificate so stating;
          (j) the Administrative Agent shall have received, for its and any
other Bank’s account, all fees due and payable pursuant to Section 2.9 hereof on
or before the Closing Date, and the reasonable fees and expenses accrued through
the Closing Date of Skadden, Arps, Slate, Meagher & Flom LLP, if required by
such firm and if such firm has delivered an invoice in reasonable detail of such
fees and expenses in sufficient time for Borrower to approve and process the
same, shall have been paid to Skadden, Arps, Slate, Meagher & Flom LLP;
          (k) the Borrower shall have delivered copies of all consents, licenses
and approvals, if any, required in connection with the execution, delivery and
performance by the Borrower and General Partner, and the validity and
enforceability, of the Loan Documents, or in connection with any of the
transactions contemplated thereby, and such consents, licenses and approvals
shall be in full force and effect;
          (l) no Default or Event of Default shall have occurred; and
          (m) the Borrower shall have delivered a certificate in form acceptable
to Administrative Agent showing compliance with the requirements of Section 5.8
as of the Closing Date.
          SECTION 3.2. Borrowings. The obligation of any Bank to make a Loan on
the occasion of any Borrowing is subject to the satisfaction of the following
conditions:

38



--------------------------------------------------------------------------------



 



          (a) receipt by the Administrative Agent of a Notice of Borrowing as
required by Section 2.2;
          (b) immediately after such Borrowing, the aggregate outstanding
principal amount of the Loans will not exceed the aggregate amount of the
Commitments;
          (c) immediately before and after such Borrowing, no Default or Event
of Default shall have occurred and be continuing both before and after giving
effect to the making of such Loans;
          (d) the representations and warranties of the Borrower contained in
this Agreement (other than representations and warranties which expressly speak
as of a different date) shall be true and correct in all material respects on
and as of the date of such Borrowing both before and after giving effect to the
making of such Loans;
          (e) no law or regulation shall have been adopted, no order, judgment
or decree of any governmental authority shall have been issued, and no
litigation shall be pending, which does or seeks to enjoin, prohibit or
restrain, the making or repayment of the Loans or the consummation of the
transactions contemplated by this Agreement; and
          (f) no event, act or condition shall have occurred after the Closing
Date which, in the reasonable judgment of the Administrative Agent or the
Majority Banks, as the case may be, has had or is likely to have a Material
Adverse Effect.
Each Borrowing hereunder shall be deemed to be a representation and warranty by
the Borrower on the date of such Borrowing as to the facts specified in clauses
(b), (c), (d), (e) and (f) (to the extent that Borrower is or should have been
aware of any Material Adverse Effect) of this Section, except as otherwise
disclosed in writing by Borrower to the Banks. Notwithstanding anything to the
contrary, no Borrowing shall be permitted if such Borrowing would cause Borrower
to fail to be in compliance with any of the covenants contained in this
Agreement or in any of the other Loan Documents.

39



--------------------------------------------------------------------------------



 



ARTICLE IV
REPRESENTATIONS AND WARRANTIES
          In order to induce the Administrative Agent and each of the other
Banks which is or may become a party to this Agreement to make the Loans, the
Borrower makes the following representations and warranties as of the Closing
Date. Such representations and warranties shall survive the effectiveness of
this Agreement, the execution and delivery of the other Loan Documents and the
making of the Loans.
          SECTION 4.1. Existence and Power. The Borrower is a limited
partnership, duly formed and validly existing as a limited partnership under the
laws of the State of Delaware and has all powers and all material governmental
licenses, authorizations, consents and approvals required to own its property
and assets and carry on its business as now conducted or as it presently
proposes to conduct and has been duly qualified and is in good standing in every
jurisdiction in which the failure to be so qualified and/or in good standing is
likely to have a Material Adverse Effect. General Partner is a corporation, duly
formed, validly existing and in good standing under the laws of the State of
Maryland and has all powers and all material governmental licenses,
authorizations, consents and approvals required to own its property and assets
and carry on its business as now conducted or as it presently proposes to
conduct and has been duly qualified and is in good standing in every
jurisdiction in which the failure to be so qualified and/or in good standing is
likely to have a Material Adverse Effect.
          SECTION 4.2. Power and Authority. The Borrower has the requisite power
and authority to execute, deliver and carry out the terms and provisions of each
of the Loan Documents to which it is a party and has taken all necessary action,
if any, to authorize the execution and delivery on behalf of the Borrower and
the performance by the Borrower of the Loan Documents to which it is a party.
The Borrower and General Partner each have duly executed and delivered each Loan
Document to which it is a party in accordance with the terms of this Agreement,
and each such Loan Document constitutes the legal, valid and binding obligation
of the Borrower and General Partner, enforceable in accordance with its terms,
except as enforceability may be limited by applicable insolvency, bankruptcy or
other laws affecting creditors rights generally, or general principles of
equity, whether such enforceability is considered in a proceeding in equity or
at law. General Partner has the power and authority to execute, deliver and
carry out the terms and provisions of each of the Loan Documents to which it is
a party and has taken all necessary action to authorize the execution, delivery
and performance of such Loan Documents. General Partner has the power and
authority to execute, deliver and carry out the terms and provisions of each of
the Loan Documents on behalf of the Borrower to which the Borrower is a party
and has taken all necessary action to authorize the

40



--------------------------------------------------------------------------------



 



execution and delivery on behalf of the Borrower and the performance by the
Borrower of such Loan Documents.
          SECTION 4.3. No Violation. (a) Neither the execution, delivery or
performance by or on behalf of the Borrower of the Loan Documents to which it is
a party, nor compliance by the Borrower with the terms and provisions thereof
nor the consummation of the transactions contemplated by such Loan Documents,
(i) will materially contravene any applicable provision of any law, statute,
rule, regulation, order, writ, injunction or decree of any court or governmental
instrumentality, (ii) will materially conflict with or result in any breach of,
any of the terms, covenants, conditions or provisions of, or constitute a
default under, or result in the creation or imposition of (or the obligation to
create or impose) any Lien upon any of the property or assets of the Borrower or
any of its Consolidated Subsidiaries pursuant to the terms of any indenture,
mortgage, deed of trust, or other agreement or other instrument to which the
Borrower (or of any partnership of which the Borrower is a partner) or any of
its Consolidated Subsidiaries is a party or by which it or any of its property
or assets is bound or to which it is subject (except for such breaches and
defaults under loan agreements which the lenders thereunder have agreed to
forbear pursuant to valid forbearance agreements), or (iii) will cause a
material default by the Borrower under any organizational document of any Person
in which the Borrower has an interest, or cause a material default under the
Borrower’s agreement or certificate of limited partnership, the consequences of
which conflict, breach or default would have a Material Adverse Effect, or
result in or require the creation or imposition of any Lien whatsoever upon any
Property (except as contemplated herein).
          (b) Neither the execution, delivery or performance by General Partner
of the Loan Documents to which it is a party, nor compliance by General Partner
with the terms and provisions thereof nor the consummation of the transactions
contemplated by such Loan Documents, (i) will materially contravene any
applicable provision of any law, statute, rule, regulation, order, writ,
injunction or decree of any court or governmental instrumentality, (ii) will
materially conflict with or result in any breach of, any of the terms,
covenants, conditions or provisions of, or constitute a default under, or result
in the creation or imposition of (or the obligation to create or impose) any
Lien upon any of the property or assets of General Partner or any of its
Consolidated Subsidiaries pursuant to the terms of any indenture, mortgage, deed
of trust, or other agreement or other instrument to which General Partner (or of
any partnership of which General Partner is a partner) or any of its
Consolidated Subsidiaries is a party or by which it or any of its property or
assets is bound or to which it is subject (except for such breaches and defaults
under loan agreements which the lenders thereunder have agreed to forbear
pursuant to valid forbearance agreements), or (iii) will cause a material
default by General Partner under any organizational document of any Person in
which General Partner has an interest, the consequences of which conflict,
breach or default would have a

41



--------------------------------------------------------------------------------



 



Material Adverse Effect, or result in or require the creation or imposition of
any Lien whatsoever upon any Property (except as contemplated herein).
          SECTION 4.4. Financial Information. (a) The consolidated balance sheet
of Borrower and their Consolidated Subsidiaries as of December 31, 2007, and the
related consolidated statements of operations and cash flows of General Partner
for the fiscal year then ended, reported on by PriceWaterhouseCoopers fairly
present, in conformity with GAAP, the consolidated financial position of
Borrower, General Partner and their Consolidated Subsidiaries as of such date
and the consolidated results of operations and cash flows for such fiscal
quarter.
          (b) Since December 31, 2007, (i) except as may have been disclosed in
writing to the Banks, nothing has occurred having a Material Adverse Effect, and
(ii) except as set forth on Schedule 4.4(b), neither the Borrower nor General
Partner has incurred any material indebtedness or guaranty on or before the
Closing Date.
          SECTION 4.5. Litigation. Except as previously disclosed by the
Borrower in writing to the Banks, there is no action, suit or proceeding pending
against, or to the knowledge of the Borrower threatened against or affecting,
(i) the Borrower, General Partner or any of their Consolidated Subsidiaries,
(ii) the Loan Documents or any of the transactions contemplated by the Loan
Documents or (iii) any of their assets, before any court or arbitrator or any
governmental body, agency or official in which there is a reasonable possibility
of an adverse decision which could, individually, or in the aggregate have a
Material Adverse Effect or which in any manner draws into question the validity
of this Agreement or the other Loan Documents. As of the Closing Date, no such
action, suit or proceeding exists.
          SECTION 4.6. Intentionally Omitted.
          SECTION 4.7. Environmental. The Borrower conducts reviews of the
effect of Environmental Laws on the business, operations and properties of the
Borrower and its Consolidated Subsidiaries when necessary in the course of which
it identifies and evaluates associated liabilities and costs (including, without
limitation, any capital or operating expenditures required for clean-up or
closure of properties presently owned, any capital or operating expenditures
required to achieve or maintain compliance with environmental protection
standards imposed by law or as a condition of any license, permit or contract,
any related constraints on operating activities, and any actual or potential
liabilities to third parties, including, without limitation, employees, and any
related costs and expenses). On the basis of this review, the Borrower has
reasonably concluded that such associated liabilities and costs, including,
without limitation, the costs of compliance with Environmental Laws, are
unlikely to have a Material Adverse Effect.

42



--------------------------------------------------------------------------------



 



          SECTION 4.8. Taxes. The Borrower, General Partner and their
Consolidated Subsidiaries have filed all United States Federal income tax
returns and all other material tax returns which are required to be filed by
them and have paid all taxes due pursuant to such returns or pursuant to any
assessment received by the Borrower, General Partner or any Consolidated
Subsidiary, except such taxes, if any, as are reserved against in accordance
with GAAP, such taxes as are being contested in good faith by appropriate
proceedings or such taxes, the failure to make payment of which when due and
payable will not have, in the aggregate, a Material Adverse Effect. The charges,
accruals and reserves on the books of the Borrower, General Partner and their
Consolidated Subsidiaries in respect of taxes or other governmental charges are,
in the opinion of the Borrower, adequate.
          SECTION 4.9. Full Disclosure. All information heretofore furnished by
the Borrower to the Administrative Agent or any Bank for purposes of or in
connection with this Agreement or any transaction contemplated hereby or thereby
is true and accurate in all material respects on the date as of which such
information is stated or certified. The Borrower has disclosed to the
Administrative Agent, in writing any and all facts which have or may have (to
the extent the Borrower can now reasonably foresee) a Material Adverse Effect.
          SECTION 4.10. Solvency. On the Closing Date and after giving effect to
the transactions contemplated by the Loan Documents occurring on the Closing
Date, the Borrower and General Partner will be Solvent.
          SECTION 4.11. Use of Proceeds. All proceeds of the Loans will be used
by the Borrower only in accordance with the provisions hereof. Neither the
making of any Loan nor the use of the proceeds thereof will violate or be
inconsistent with the provisions of regulations T, U, or X of the Federal
Reserve Board.
          SECTION 4.12. Governmental Approvals. No order, consent, approval,
license, authorization, or validation of, or filing, recording or registration
with, or exemption by, any governmental or public body or authority, or any
subdivision thereof, is required to authorize, or is required in connection with
the execution, delivery and performance of any Loan Document or the consummation
of any of the transactions contemplated thereby other than those that have
already been duly made or obtained and remain in full force and effect or those
which, if not made or obtained, would not have a Material Adverse Effect;
          SECTION 4.13. Investment Company Act; Public Utility Holding Company
Act. Neither the Borrower, General Partner nor any Consolidated Subsidiary
(other than AMB Capital Partners, LLC) is (x) an “investment company” or a
company “controlled” by an “investment company”, within the meaning of the
Investment Company Act of 1940, as amended, (y) a “holding company” or a
“subsidiary company” of a “holding company” or an “affiliate” of either a
“holding

43



--------------------------------------------------------------------------------



 



company” or a “subsidiary company” within the meaning of the Public Utility
Holding Company Act of 2005, or (z) subject to any other federal or state law or
regulation which purports to restrict or regulate its ability to borrow money.
          SECTION 4.14. Principal Offices. As of the Closing Date, the principal
office, chief executive office and principal place of business of the Borrower
and Guarantor is Pier 1, Bay 1, San Francisco, California 94111.
          SECTION 4.15. REIT Status. General Partner is qualified and General
Partner intends to continue to qualify as a real estate investment trust under
the Code.
          SECTION 4.16. Patents, Trademarks, etc. The Borrower has obtained and
holds in full force and effect all patents, trademarks, servicemarks, trade
names, copyrights and other such rights, free from burdensome restrictions,
which are necessary for the operation of its business as presently conducted,
the impairment of which is likely to have a Material Adverse Effect.
          SECTION 4.17. Judgments. As of the Closing Date, there are no final,
non-appealable judgments or decrees in an aggregate amount of Thirty-Five
Million Dollars ($35,000,000) or more entered by a court or courts of competent
jurisdiction against General Partner or the Borrower or, to the extent such
judgment would be recourse to General Partner or Borrower, any of its
Consolidated Subsidiaries (other than judgments as to which, and only to the
extent, a reputable insurance company has acknowledged coverage of such claim in
writing or which have been paid or stayed).
          SECTION 4.18. No Default. No Event of Default or, to the best of the
Borrower’s knowledge, Default exists under or with respect to any Loan Document
and neither the Borrower nor Guarantor is in default in any material respect
beyond any applicable grace period under or with respect to any other material
agreement, instrument or undertaking to which it is a party or by which it or
any of its property is bound in any respect, the existence of which default is
likely to result in a Material Adverse Effect.
          SECTION 4.19. Licenses, etc. The Borrower has obtained and does hold
in full force and effect, all franchises, licenses, permits, certificates,
authorizations, qualifications, accreditation, easements, rights of way and
other consents and approvals which are necessary for the operation of its
businesses as presently conducted, the absence of which is likely to have a
Material Adverse Effect.
          SECTION 4.20. Compliance With Law. To the Borrower’s knowledge, the
Borrower and each of its respective Real Property Assets are in compliance with
all laws, rules, regulations, orders, judgments, writs and decrees,

44



--------------------------------------------------------------------------------



 



including, without limitation, all building and zoning ordinances and codes, the
failure to comply with which is likely to have a Material Adverse Effect.
          SECTION 4.21. No Burdensome Restrictions. Except as may have been
disclosed by the Borrower in writing to the Banks, the Borrower is not a party
to any agreement or instrument or subject to any other obligation or any charter
or corporate or partnership restriction, as the case may be, which, individually
or in the aggregate, is likely to have a Material Adverse Effect.
          SECTION 4.22. Brokers’ Fees. The Borrower has not dealt with any
broker or finder with respect to the transactions contemplated by this Agreement
or otherwise in connection with this Agreement, and the Borrower has not done
any act, had any negotiations or conversation, or made any agreements or
promises which will in any way create or give rise to any obligation or
liability for the payment by the Borrower of any brokerage fee, charge,
commission or other compensation to any party with respect to the transactions
contemplated by the Loan Documents, other than the fees payable to the
Administrative Agent and the Banks, and certain other Persons as previously
disclosed in writing to the Administrative Agent.
          SECTION 4.23. Intentionally Omitted.
          SECTION 4.24. Insurance. The Borrower currently maintains insurance at
100% replacement cost insurance coverage (subject to customary deductibles) in
respect of each of its Real Property Assets, as well as commercial general
liability insurance (including, without limitation, “builders’ risk” where
applicable) against claims for personal, and bodily injury and/or death, to one
or more persons, or property damage, as well as workers’ compensation insurance,
in each case with respect to liability and casualty insurance with insurers
having an A.M. Best policyholders’ rating of not less than A-VII in amounts that
prudent owners of assets such as Borrower’s directly or indirectly owned Real
Property Assets would maintain.
          SECTION 4.25. Organizational Documents. The documents delivered
pursuant to Section 3.1(e) constitute, as of the Closing Date, all of the
organizational documents (together with all amendments and modifications
thereof) of the Borrower and General Partner. The Borrower represents that it
has delivered to the Administrative Agent true, correct and complete copies of
each such documents. General Partner is the general partner of the Borrower.
General Partner holds (directly or indirectly) an approximately 94.5% common
equity ownership interest in the Borrower as of the date hereof.
          SECTION 4.26. Unencumbered Properties. As of [September 30, 2007],
each Property listed on Schedule 1.1 as a Unencumbered Property (i) is a
wholly-owned or ground leased (directly or beneficially) by Borrower, a
Financing Partnership or a Joint Venture Subsidiary, (ii) is not subject (nor
are any equity

45



--------------------------------------------------------------------------------



 



interests in such Property that are owned directly or indirectly by Borrower,
General Partner or any Joint Venture Parent subject) to a Lien which secures
Indebtedness of any Person, other than Permitted Liens, and (iii) is not subject
(nor are any equity interests in such Property that are owned directly or
indirectly by Borrower, General Partner or Joint Venture Parent subject) to any
Negative Pledge. All of the information set forth on Schedule 1.1 is true and
correct in all material respects.
ARTICLE V
AFFIRMATIVE AND NEGATIVE COVENANTS
          The Borrower covenants and agrees that, so long as any Bank has any
Commitment hereunder or any Obligations remain unpaid:
          SECTION 5.1. Information. The Borrower will deliver to each of the
Banks:
          (a) as soon as available and in any event within five (5) Business
Days after the same is filed with the Securities and Exchange Commission (but in
no event later than 95 days after the end of each Fiscal Year of the Borrower) a
consolidated balance sheet of the Borrower, General Partner and their
Consolidated Subsidiaries as of the end of such Fiscal Year and the related
consolidated statements of Borrower’s and General Partner’s operations and
consolidated statements of Borrower’s and General Partner’s cash flow for such
Fiscal Year, setting forth in each case in comparative form the figures for the
previous Fiscal Year (if available), all reported in a manner acceptable to the
Securities and Exchange Commission on Borrower’s and General Partner’s Form 10K
and reported on by PriceWaterhouseCoopers or other independent public
accountants of nationally recognized standing;
          (b) as soon as available and in any event within five (5) Business
Days after the same is filed with the Securities and Exchange Commission (but in
no event later than 50 days after the end of each of the first three quarters of
each Fiscal Year of the Borrower and General Partner), (i) a consolidated
balance sheet of the Borrower, General Partner and their Consolidated
Subsidiaries as of the end of such quarter and the related consolidated
statements of Borrower’s and General Partner’s operations and consolidated
statements of Borrower’s and General Partner’s cash flow for such quarter and
for the portion of the Borrower’s or General Partner’s Fiscal Year ended at the
end of such quarter, all reported in the form provided to the Securities and
Exchange Commission on Borrower’s and General Partner’s Form 10Q, and (ii) and
such other information reasonably requested by the Administrative Agent or any
Bank;

46



--------------------------------------------------------------------------------



 



          (c) simultaneously with the delivery of each set of financial
statements referred to in clauses (a) and (b) above, a certificate of the chief
financial officer of the Borrower (i) setting forth in reasonable detail
(including, without limitation, reconciliation to GAAP) the calculations
required to establish whether the Borrower was in compliance with the
requirements of Section 5.8 on the date of such financial statements;
(ii) certifying (x) that such financial statements fairly present in all
material respects the financial condition and the results of operations of the
Borrower on the dates and for the periods indicated, on the basis of GAAP, with
respect to the Borrower subject, in the case of interim financial statements, to
normally recurring year-end adjustments, and (y) that such officer has reviewed
the terms of the Loan Documents and has made, or caused to be made under his or
her supervision, a review in reasonable detail of the business and condition of
the Borrower during the period beginning on the date through which the last such
review was made pursuant to this Section 5.1(c) (or, in the case of the first
certification pursuant to this Section 5.1(c), the Closing Date) and ending on a
date not more than ten (10) Business Days prior to, but excluding, the date of
such delivery and that (1) on the basis of such financial statements and such
review of the Loan Documents, no Event of Default existed under Section 6.1(b)
with respect to Sections 5.8 and 5.9 at or as of the date of said financial
statements, and (2) on the basis of such review of the Loan Documents and the
business and condition of the Borrower, to the best knowledge of such officer,
as of the last day of the period covered by such certificate no Default or Event
of Default under any other provision of Section 6.1 occurred and is continuing
or, if any such Default or Event of Default has occurred and is continuing,
specifying the nature and extent thereof and, the action the Borrower proposes
to take in respect thereof. Such certificate shall set forth the calculations
required to establish the matters described in clauses (1) and (2) above;
          (d) (i) within five (5) Business Days after any officer of the
Borrower obtains knowledge of any Default, if such Default is then continuing, a
certificate of the chief financial officer, or other executive officer of the
Borrower setting forth the details thereof and the action which the Borrower is
taking or proposes to take with respect thereto; and (ii) promptly and in any
event within five (5) Business Days after the Borrower obtains knowledge
thereof, notice of (x) any litigation or governmental proceeding pending or
threatened against the Borrower or its directly or indirectly Real Property
Assets as to which there is a reasonable possibility of an adverse determination
and which, if adversely determined, is likely to individually or in the
aggregate, result in a Material Adverse Effect, and (y) any other event, act or
condition which is likely to result in a Material Adverse Effect;
          (e) promptly upon the mailing thereof to the shareholders of General
Partner generally, copies of all proxy statements so mailed;
          (f) promptly upon the filing thereof and to the extent that the same
is not publicly available, copies of all reports on Forms 10-K and
10-Q (or their equivalents) (other than the exhibits thereto, which exhibits
will be provided upon

47



--------------------------------------------------------------------------------



 



request therefor by any Bank) which General Partner shall have filed with the
Securities and Exchange Commission;
          (g) promptly and in any event within thirty (30) days, if and when any
member of the ERISA Group (i) gives or is required to give notice to the PBGC of
any “reportable event” (as defined in Section 4043 of ERISA) with respect to any
Plan which might constitute grounds for a termination of such Plan under Title
IV of ERISA, or knows that the plan administrator of any Plan has given or is
required to give notice of any such reportable event, a copy of the notice of
such reportable event given or required to be given to the PBGC; (ii) receives
notice of complete or partial withdrawal liability under Title IV of ERISA or
notice that any Multiemployer Plan is in reorganization, is insolvent or has
been terminated, a copy of such notice; (iii) receives notice from the PBGC
under Title IV of ERISA of an intent to terminate, impose liability (other than
for premiums under Section 4007 of ERISA) in respect of, or appoint a trustee to
administer any Plan, a copy of such notice; (iv) applies for a waiver of the
minimum funding standard under Section 412 of the Code, a copy of such
application; (v) gives notice of intent to terminate any Plan under Section
4041(c) of ERISA, a copy of such notice and other information filed with the
PBGC; (vi) gives notice of withdrawal from any Plan pursuant to Section 4063 of
ERISA, a copy of such notice; or (vii) fails to make any payment or contribution
to any Plan or Multiemployer Plan or in respect of any Benefit Arrangement or
makes any amendment to any Plan or Benefit Arrangement which has resulted or
could result in the imposition of a Lien or the posting of a bond or other
security, and in the case of clauses (i) through (vii) above, which event could
result in a Material Adverse Effect, a certificate of the chief financial
officer or the chief accounting officer of the Borrower setting forth details as
to such occurrence and action, if any, which the Borrower or applicable member
of the ERISA Group is required or proposes to take;
          (h) promptly and in any event within ten (10) days after the Borrower
obtains actual knowledge of any of the following events, a certificate of the
Borrower, executed by an officer of the Borrower, specifying the nature of such
condition, and the Borrower’s or, if the Borrower has actual knowledge thereof,
the Environmental Affiliate’s proposed initial response thereto: (i) the receipt
by the Borrower, or any of the Environmental Affiliates of any communication
(written or oral), whether from a governmental authority, citizens group,
employee or otherwise, that alleges that the Borrower, or any of the
Environmental Affiliates, is not in compliance with applicable Environmental
Laws, and such noncompliance is likely to have a Material Adverse Effect,
(ii) the existence of any Environmental Claim pending against the Borrower or
any Environmental Affiliate and such Environmental Claim is likely to have a
Material Adverse Effect or (iii) any release, emission, discharge or disposal of
any Material of Environmental Concern that is likely to form the basis of any
Environmental Claim against the Borrower or any Environmental Affiliate which in
any such event is likely to have a Material Adverse Effect;

48



--------------------------------------------------------------------------------



 



          (i) promptly and in any event within five (5) Business Days after
receipt of any notices or correspondence from any company or agent for any
company providing insurance coverage to the Borrower relating to any loss which
is likely to result in a Material Adverse Effect, copies of such notices and
correspondence;
          (j) simultaneously with the delivery of the information required by
Sections 5.1(a) and (b), a statement of all Unencumbered Properties; and
          (k) from time to time such additional information regarding the
financial position or business of the Borrower, General Partner and their
Subsidiaries as the Administrative Agent, at the request of any Bank, may
reasonably request in writing, so long as disclosure of such information could
not result in a violation of, or expose the Borrower, General Partner or their
Subsidiaries to any material liability under, any applicable law, ordinance or
regulation or any agreements with unaffiliated third parties that are binding on
the Borrower, General Partner or any of their Subsidiaries or on any Property of
any of them.
          SECTION 5.2. Payment of Obligations. The Borrower, General Partner and
their Consolidated Subsidiaries will pay and discharge, at or before maturity,
all their respective material obligations and liabilities including, without
limitation, any obligation pursuant to any agreement by which it or any of its
properties is bound, in each case where the failure to so pay or discharge such
obligations or liabilities is likely to result in a Material Adverse Effect, and
will maintain in accordance with GAAP, appropriate reserves for the accrual of
any of the same.
          SECTION 5.3. Maintenance of Property; Insurance; Affiliate Transfers.
          (a) The Borrower will keep, and will cause each Consolidated
Subsidiary to keep, all property useful and necessary in its business, including
without limitation its Real Property Assets (for so long as it constitutes Real
Property Assets), in good repair, working order and condition, ordinary wear and
tear excepted, in each case where the failure to so maintain and repair will
have a Material Adverse Effect.
          (b) The Borrower shall maintain, or cause to be maintained, insurance
described in Section 4.24 hereof with insurers meeting the qualifications
described therein, which insurance shall in any event not provide for less
coverage than insurance customarily carried by owners of properties similar to,
and in the same locations as, Borrower’s Real Property Assets. The Borrower will
deliver to the Administrative Agent upon the reasonable request of the
Administrative Agent from time to time (i) full information as to the insurance
carried, (ii) within five (5) days of receipt of notice from any insurer a copy
of any notice of cancellation or

49



--------------------------------------------------------------------------------



 



material change in coverage required by Section 4.24 from that existing on the
date of this Agreement and (iii) forthwith, notice of any cancellation or
nonrenewal (without replacement) of coverage by the Borrower.
          SECTION 5.4. Maintenance of Existence. The Borrower and General
Partner each will preserve, renew and keep in full force and effect, their
respective partnership and corporate existence and their respective rights,
privileges and franchises necessary for the normal conduct of business unless
the failure to maintain such rights and franchises does not have a Material
Adverse Effect.
          SECTION 5.5. Compliance with Laws. The Borrower and General Partner
will, and will cause their Subsidiaries to, comply in all material respects with
all applicable laws, ordinances, rules, regulations, and requirements of
governmental authorities (including, without limitation, Environmental Laws, and
all zoning and building codes with respect to its Real Property Assets and ERISA
and the rules and regulations thereunder and all federal securities laws) except
where the necessity of compliance therewith is contested in good faith by
appropriate proceedings or where the failure to do so will not have a Material
Adverse Effect or expose Administrative Agent or Banks to any material liability
therefor.
          SECTION 5.6. Inspection of Property, Books and Records. The Borrower
will keep proper books of record and account in which full, true and correct
entries shall be made of all dealings and transactions in relation to its
business and activities in conformity with GAAP, modified as required by this
Agreement and applicable law; and will permit representatives of any Bank, at
such Bank’s expense, or from and after an Event of Default, at Borrower’s
expense, to visit and inspect any of its properties, including without
limitation its Real Property Assets, and so long as disclosure of such
information could not result in a violation of, or expose the Borrower, General
Partner or their Subsidiaries to any material liability under, any applicable
law, ordinance or regulation or any agreements with unaffiliated third parties
that are binding on the Borrower, General Partner or any of their Subsidiaries
or on any Property of any of them, to examine and make abstracts from any of its
books and records and to discuss its affairs, finances and accounts with its
officers and independent public accountants, all at such reasonable times during
normal business hours, upon reasonable prior notice and as often as may
reasonably be desired. Administrative Agent shall coordinate any such visit or
inspection to arrange for review by any Bank requesting any such visit or
inspection.
          SECTION 5.7. Existence. The Borrower shall do or cause to be done, all
things necessary to preserve and keep in full force and effect its, General
Partner’s and their Consolidated Subsidiaries’ existence and its patents,
trademarks, servicemarks, tradenames, copyrights, franchises, licenses, permits,
certificates, authorizations, qualifications, accreditation, easements, rights
of way and other rights, consents and approvals the nonexistence of which is
likely to have a Material Adverse Effect.

50



--------------------------------------------------------------------------------



 



          SECTION 5.8. Financial Covenants.
          (a) Total Liabilities to Total Asset Value. Borrower shall not permit
the ratio of Total Liabilities to Total Asset Value of Borrower to exceed 0.60:1
at any time; provided, however, such ratio may exceed 0.60:1 for any two
(2) consecutive quarters but in no event shall Borrower permit the ratio of
Total Liabilities to Total Asset Value to exceed 0.65:1 at any time.
          (b) Adjusted EBITDA to Fixed Charges Ratio. Borrower shall not permit
the ratio of Adjusted EBITDA to Fixed Charges, for the then most recently
completed four (4) consecutive Fiscal Quarters, to be less than 1.75:1.
          (c) Secured Debt to Total Asset Value. Borrower shall not permit the
ratio of Secured Debt to Total Asset Value of Borrower to exceed 0.25:1 at any
time.
          (d) Intentionally Omitted.
          (e) Unencumbered Net Operating Cash Flow to Unsecured Interest
Expense. Borrower shall not permit the ratio of Unencumbered Net Operating Cash
Flow to Unsecured Interest Expense to be less than 1.75:1.
          (f) Minimum Tangible Net Worth. The Consolidated Tangible Net Worth of
the Borrower determined in conformity with GAAP will at no time be less than the
sum of Two Billion Two Hundred Million Dollars ($2,200,000,000.00) and seventy
percent (70%) of the Net Offering Proceeds (other than proceeds received within
ninety (90) days after the redemption, retirement or repurchase of ownership or
equity interests in Borrower or Guarantor, up to the amount paid by Borrower or
Guarantor in connection with such redemption, retirement or repurchase, where,
for the avoidance of doubt, the net effect is that neither Borrower nor
Guarantor shall have increased its Net Worth as a result of any such proceeds)
received by the Borrower or General Partner subsequent to the Closing Date.
          (g) Dividends. During the continuance of a monetary Event of Default,
Borrower shall only pay partnership distributions that are necessary to enable
General Partner to make those dividends necessary to maintain General Partner’s
status as a real estate investment trust.
          (h) Permitted Holdings. Borrower’s primary business will not be
substantially different from that conducted by Borrower on the Closing Date and
shall include the ownership, operation and development of Real Property Assets
and any other business activities of Borrower and its Subsidiaries will remain
incidental thereto. Notwithstanding the foregoing, Borrower and its Subsidiaries
may acquire or maintain Permitted Holdings if and so long as the aggregate value
of Permitted Holdings, whether held directly or indirectly by Borrower does not
exceed, at any

51



--------------------------------------------------------------------------------



 



time, twenty-five percent (25%) of Total Asset Value of Borrower unless a
greater percentage is approved by the Majority Banks (which approval shall not
be unreasonably withheld, conditioned or delayed). For purposes of calculating
the foregoing percentage, the value of Unimproved Assets shall be calculated
based upon the book value thereof, determined in accordance with GAAP.
          (i) Intentionally Omitted.
          (j) No Liens. Borrower and General Partner shall not, and shall not
allow any of their Subsidiaries, Financing Partnerships or Joint Venture
Subsidiaries to, allow any Unencumbered Property (or any equity interests in
such Property that are owned directly or indirectly by Borrower, General Partner
or any Joint Venture Parent), that is necessary to comply with the provisions of
Section 5.8(e) hereof, to become subject to a Lien that secures the Indebtedness
of any Person, other than Permitted Liens.
          (k) Calculation. Each of the foregoing ratios and financial
requirements shall be calculated as of the last day of each Fiscal Quarter.
          SECTION 5.9. Restriction on Fundamental Changes. (a) Neither the
Borrower nor General Partner shall enter into any merger or consolidation
without obtaining the prior written consent thereto in writing of the Majority
Banks, unless the following criteria are met: (i) either (x) the Borrower or
General Partner is the surviving entity, or (y) the individuals constituting the
General Partner’s board of directors or board of trustees immediately prior to
such merger or consolidation represent a majority of the surviving entity’s
board of directors or board of trustees after such merger or consolidation; and
(ii) the entity which is merged into Borrower or General Partner is
predominantly in the commercial real estate business. Nothing in this Section
shall be deemed to prohibit the sale or leasing of portions of the Real Property
Assets in the ordinary course of business.
          (b) The Borrower shall not amend its agreement of limited partnership
or other organizational documents in any manner that would have a Material
Adverse Effect without the Majority Banks’ consent. Without limitation of the
foregoing, no Person shall be admitted as a general partner of the Borrower
other than General Partner. General Partner shall not amend its articles of
incorporation, by-laws, or other organizational documents in any manner that
would have a Material Adverse Effect without the Majority Banks’ consent. The
Borrower shall not make any “in-kind” transfer of any of its property or assets
to any of its constituent partners if such transfer would result in an Event of
Default under Section 6.1(b) by reason of a breach of the provisions of
Section 5.8.
          SECTION 5.10. Changes in Business. (a) Except for Permitted Holdings
and Foreign Property Interests, neither the Borrower nor General Partner shall
enter into any business which is substantially different from that conducted by

52



--------------------------------------------------------------------------------



 



the Borrower or General Partner on the Closing Date after giving effect to the
transactions contemplated by the Loan Documents. The Borrower shall carry on its
business operations through the Borrower, its Consolidated Subsidiaries and its
Investment Affiliates.
          (b) Except for Permitted Holdings and Foreign Property Interests,
Borrower shall not engage in any line of business which is substantially
different from the business conducted by the Borrower on the Closing Date, which
includes the ownership, operation and development of Real Property Assets and
the provision of services incidental thereto, whether directly or through its
Consolidated Subsidiaries and Investment Affiliates.
          SECTION 5.11. General Partner Status.
          (a) Status. General Partner shall at all times (i) remain a publicly
traded company listed for trading on the New York Stock Exchange, and
(ii) maintain its status as a self-directed and self-administered real estate
investment trust under the Code.
          (b) Indebtedness. General Partner shall not, directly or indirectly,
create, incur, assume or otherwise become or remain directly or indirectly
liable with respect to, any Indebtedness, except:
          (1) the Obligations; and
          (2) Indebtedness of Borrower for which there is recourse to General
Partner which, after giving effect thereto, may be incurred or may remain
outstanding without giving rise to an Event of Default or Default under any
provision of this Article V.
          (c) Restriction on Fundamental Changes.
          (1) General Partner shall not have an investment in any Person other
than (i) Borrower or indirectly through Borrower, (ii) directly or indirectly in
Financing Partnerships, and (iii) the interests identified on
Schedule 5.11(c)(1) as being owned by General Partner.
          (2) General Partner shall not acquire an interest in any Property
other than securities issued by Borrower and Financing Partnerships and the
interests identified on Schedule 5.11(c)(2) attached hereto.
          (d) Environmental Liabilities. Neither General Partner nor any of its
Subsidiaries shall become subject to any Environmental Claim which has a
Material Adverse Effect, including, without limitation, any arising out of or
related to (i) the release or threatened release of any Material of
Environmental Concern into

53



--------------------------------------------------------------------------------



 



the environment, or any remedial action in response thereto, or (ii) any
violation of any Environmental Laws. Notwithstanding the foregoing provision,
General Partner shall have the right to contest in good faith any claim of
violation of an Environmental Law by appropriate legal proceedings and shall be
entitled to postpone compliance with the obligation being contested as long as
(i) no Event of Default shall have occurred and be continuing, (ii) General
Partner shall have given Administrative Agent prior written notice of the
commencement of such contest, (iii) noncompliance with such Environmental Law
shall not subject General Partner or such Subsidiary to any criminal penalty or
subject Administrative Agent or any Bank to pay any civil penalty or to
prosecution for a crime, and (iv) no portion of any Property material to
Borrower or its condition or prospects shall be in substantial danger of being
sold, forfeited or lost, by reason of such contest or the continued existence of
the matter being contested.
          (e) Disposal of Partnership Interests. General Partner will not
directly or indirectly convey, sell, transfer, assign, pledge or otherwise
encumber or dispose of any of its partnership interests in Borrower or any of
its equity interest in any of the partners of the Borrower as of the date hereof
(except in connection with the dissolution or liquidation of such partners of
the Borrower or the redemption of interests in connection with stock repurchase
programs), except for the reduction of General Partner’s interest in the
Borrower arising from Borrower’s issuance of partnership interests in the
Borrower or the retirement of preferred units by Borrower. General Partner will
continue to be the managing general partner of Borrower.
          SECTION 5.12. Other Indebtedness. Borrower and General Partner shall
not allow any of their Subsidiaries, Financing Partnerships or Joint Venture
Subsidiaries that own, directly or indirectly, any Unencumbered Property to
directly or indirectly create, incur, assume or otherwise become or remain
liable with respect to any Indebtedness other than trade debt incurred in the
ordinary course of business and Indebtedness owing to Borrower or any Financing
Partnership, if the resulting failure of such Property to qualify as a
Unencumbered Property would result in an Event of Default under Section 5.8.
          SECTION 5.13. Forward Equity Contracts. If Borrower shall enter into
any forward equity contracts, Borrower may only settle the same by delivery of
stock, it being agreed that if Borrower shall settle the same with cash, the
same shall constitute an Event of Default hereunder unless Borrower shall have
received the unanimous consent of the Banks to settle such forward equity
contracts with cash.
          SECTION 5.14. Capital Funding Loans. Notwithstanding anything in this
Agreement to the contrary, in the event that any Property located outside the
United States (each a “Non-US Property”) is owned by a Financing Partnership (a
“100% AMB Non-US Property Owner”), by a Joint Venture Subsidiary (a “JV Non-US
Property Owner”) or by a wholly-owned direct or indirect subsidiary of a Joint

54



--------------------------------------------------------------------------------



 



Venture Subsidiary (a “Tiered Non-US Property Owner”; such Joint Venture
Subsidiary is hereinafter referred to as the “First Tier JV”; each entity
through which the First Tier JV indirectly owns a Tiered Non-US Property Owner
is hereinafter referred to as an “Intermediate Tier Entity”; and the Tiered
Non-US Property Owners, the 100% AMB Non-US Property Owners and the JV Non-US
Property Owners are sometimes hereinafter referred to individually as a “Non-US
Property Owner” and collectively as the “Non-US Property Owners”) and the Non-US
Property Owner or, in the case of any Tiered Non-US Property Owner, the related
First Tier JV or a related Intermediate Tier Entity has incurred Indebtedness
(whether or not such Indebtedness is secured by a Lien against such Non-US
Property and/or any direct or indirect equity interests in the Non-US Property
Owner) (each a “Capital Funding Loan”) held by

  (x)   in the case of a 100% AMB Non-US Property Owner, Borrower or any other
Financing Partnership, and     (y)   in the case of a JV Non-US Property Owner
or a Tiered Non-US Property Owner, either (AA) an entity (hereinafter an
“International FinCo”) in which Borrower’s Share is the same or greater than
Borrower’s Share in such Non-US Property Owner, or (BB) a Financing Partnership
(or Borrower directly) and entities which are not Financing Partnerships
(including Persons who are not Affiliates of Borrower or whose constituent
entities include Persons who are not Affiliates of Borrower) (“Joint Lenders”),
provided that Borrower’s direct or indirect share of such Indebtedness is the
same or greater than Borrower’s Share of such Non-US Property Owner,

then no such Capital Funding Loan or related Second Tier Funding Loan (as
defined below) shall be deemed to constitute Indebtedness for any purposes under
this Agreement, any Lien securing such Capital Funding Loan shall be a Permitted
Lien and no Non-US Property to which such Capital Funding Loan or Second Tier
Funding Loan relates shall fail to be a Unencumbered Property solely because the
capital provided to the applicable Non-US Property Owner or related First Tier
JV or Intermediate Tier Entity was in the form of a Capital Funding Loan rather
than a contribution to the equity of such Non-US Property Owner, First Tier JV
or Intermediate Tier Entity, so long as

  (a)   in the case of a Capital Funding Loan made by an International FinCo,
the sale of such Capital Funding Loan, or the sale or refinancing of any
interest in the Non-US Property or any direct or indirect equity interests in
the Non-US Property Owner acquired as a result of the exercise of any remedies
in connection with the enforcement of such Capital Funding Loan, is
Substantially Controlled by Borrower (as defined below),

55



--------------------------------------------------------------------------------



 



  (b)   in the case of a Capital Funding Loan made by Joint Lenders, any
remedies in connection with enforcement of such Capital Funding Loan may only be
exercised by such Joint Lenders concurrently and, in the event of any such
exercise and the Joint Lenders acquire such Non-US Property or any direct or
indirect equity interests in such Non-US Property Owner, the sale or refinancing
of such Non-US Property and, if the direct or indirect equity interests in such
Non-US Property Owner are held jointly, such equity interests will be
Substantially Controlled by Borrower, and     (c)   no interest in any Capital
Funding Loan or Second Tier Funding Loan held directly or indirectly by Borrower
is subject to any Lien (other than a Permitted Lien) or any Negative Pledge.

For purposes of the foregoing, an action will be “Substantially Controlled by
Borrower” if such action is substantially controlled directly by Borrower or
through one or more Financing Partnerships either by agreement of the parties,
through the provisions of a Person’s formation documents or otherwise. For
purposes of the preceding sentence, an action shall be deemed to be
substantially controlled directly by Borrower or through one or more Financing
Partnerships if Borrower or such Financing Partnerships have the ability to
exercise a usual and customary buy-sell right in the event of a disagreement
regarding such action. As used herein the term “Second Tier Funding Loan” means
any loans made to an International FinCo by Borrower, any Financing Partnerships
of Borrower and/or any other Person with an equity interest in such
International FinCo (or affiliates of such other Person) so long as
(x) Borrower’s direct or indirect share of the combined loans of Borrower, any
Financing Partnership and/or such other Persons (or affiliates thereof) to the
International FinCo is the same or greater than Borrower’s Share of the
applicable Non-US Property Owner, and (y) all such loans are pari passu and any
remedies that may be exercised in connection with enforcement of such loans may
only be exercised concurrently or not at all.
ARTICLE VI
DEFAULTS
          SECTION 6.1. Events of Default. An “Event of Default” shall have
occurred if one or more of the following events shall have occurred and be
continuing:
          (a) the Borrower shall fail to (i) pay when due any principal of any
Loan, or (ii) the Borrower shall fail to pay when due interest on any Loan or
any fees or any other amount payable to Administrative Agent or the Banks
hereunder and the same shall continue for a period of five (5) days after the
same becomes due;

56



--------------------------------------------------------------------------------



 



          (b) the Borrower shall fail to observe or perform any covenant
contained in Section 5.8, Section 5.9(a) or (b), Section 5.10, Section 5.11(a),
(b) or (c), Section 5.12 or Section 5.13;
          (c) the Borrower shall fail to observe or perform any covenant or
agreement contained in this Agreement (other than those covered by clause (a),
(b), (e), (f), (g), (h), (j), (n) or (o) of this Section 6.1) for 30 days after
written notice thereof has been given to the Borrower by the Administrative
Agent; or if such default is of such a nature that it cannot with reasonable
effort be completely remedied within said period of thirty (30) days such
additional period of time as may be reasonably necessary to cure same, provided
Borrower commences such cure within said thirty (30) day period and diligently
prosecutes same, until completion, but in no event shall such extended period
exceed ninety (90) days;
          (d) any representation, warranty, certification or statement made by
the Borrower in this Agreement or in any certificate, financial statement or
other document delivered pursuant to this Agreement shall prove to have been
incorrect in any material respect when made (or deemed made) and, with respect
to such representations, warranties, certifications or statements not known by
the Borrower at the time made or deemed made to be incorrect, the defect causing
such representation or warranty to be incorrect when made (or deemed made) is
not removed within thirty (30) days after written notice thereof from
Administrative Agent to Borrower;
          (e) the Borrower, the General Partner, any Subsidiary or any
Investment Affiliate shall default in the payment when due (whether by scheduled
maturity, required prepayment, acceleration, demand or otherwise) of any amount
owing in respect of any Recourse Debt (other than the Obligations) for which the
aggregate outstanding principal amounts exceed Fifty Million Dollars
($50,000,000) and such default shall continue beyond the giving of any required
notice and the expiration of any applicable grace period and such default has
not been waived, in writing, by the holder of any such Debt; or the Borrower,
the General Partner, any Subsidiary or any Investment Affiliate shall default in
the performance or observance of any obligation or condition with respect to any
such Recourse Debt or any other event shall occur or condition exist beyond the
giving of any required notice and the expiration of any applicable grace period,
if the effect of such default, event or condition is to accelerate the maturity
of any such indebtedness or to permit (without any further requirement of notice
or lapse of time) the holder or holders thereof, or any trustee or agent for
such holders, to accelerate the maturity of any such indebtedness;
          (f) the Borrower or the General Partner shall commence a voluntary
case or other proceeding seeking liquidation, reorganization or other relief
with respect to itself or its debts under any bankruptcy, insolvency or other
similar law now or hereafter in effect or seeking the appointment of a trustee,
receiver,

57



--------------------------------------------------------------------------------



 



liquidate, custodian or other similar official of it or any substantial part of
its property, or shall consent to any such relief or to the appointment of or
taking possession by any such official in an involuntary case or other
proceeding commenced against it, or shall make a general assignment for the
benefit of creditors, or shall fail generally to pay its debts as they become
due, or shall take any action to authorize any of the foregoing;
          (g) an involuntary case or other proceeding shall be commenced against
the Borrower or the General Partner seeking liquidation, reorganization or other
relief with respect to it or its debts under any bankruptcy, insolvency or other
similar law now or hereafter in effect or seeking the appointment of a trustee,
receiver, liquidator, custodian or other similar official of it or any
substantial part of its property, and such involuntary case or other proceeding
shall remain undismissed and unstayed for a period of 90 days; or an order for
relief shall be entered against the Borrower or the General Partner under the
federal bankruptcy laws as now or hereafter in effect;
          (h) intentionally omitted;
          (i) one or more final, non-appealable judgments or decrees in an
aggregate amount of Thirty-Five Million Dollars ($35,000,000) or more shall be
entered by a court or courts of competent jurisdiction against the General
Partner, the Borrower or, to the extent of any recourse to the General Partner
or the Borrower or any General Partner’s or Borrower’s Consolidated Subsidiaries
(other than any judgment as to which, and only to the extent, a reputable
insurance company has acknowledged coverage of such claim in writing) and
(i) any such judgments or decrees shall not be stayed, discharged, paid, bonded
or vacated within thirty (30) days or (ii) enforcement proceedings shall be
commenced by any creditor on any such judgments or decrees;
          (j) there shall be a change in the majority of the Board of Directors
of the General Partner during any twelve (12) month period, excluding any change
in directors resulting from (x) the death or disability of any director, or
(y) satisfaction of any requirement for the majority of the members of the board
of directors or trustees of the General Partner to qualify under applicable law
as independent directors or (z) the replacement of any director who is an
officer or employee of the General Partner or an affiliate of the General
Partner with any other officer or employee of the General Partner or an
affiliate of the General Partner;
          (k) any Person (including affiliates of such Person) or “group” (as
such term is defined in applicable federal securities laws and regulations)
shall acquire more than thirty percent (30%) of the common shares of the General
Partner;
          (l) the General Partner shall cease at any time to qualify as a real
estate investment trust under the Code;

58



--------------------------------------------------------------------------------



 



          (m) if any Termination Event with respect to a Plan, Multiemployer
Plan or Benefit Arrangement shall occur as a result of which Termination Event
or Events any member of the ERISA Group has incurred or may incur any liability
to the PBGC or any other Person and the sum (determined as of the date of
occurrence of such Termination Event) of the insufficiency of such Plan,
Multiemployer Plan or Benefit Arrangement and the insufficiency of any and all
other Plans, Multiemployer Plans and Benefit Arrangements with respect to which
such a Termination Event shall occur and be continuing (or, in the case of a
Multiple Employer Plan with respect to which a Termination Event described in
clause (ii) of the definition of Termination Event shall occur and be continuing
and in the case of a liability with respect to a Termination Event which is or
could be a liability of the Borrower or the General Partner rather than a
liability of the Plan, the liability of the Borrower or the General Partner) is
equal to or greater than $20,000,000 and which the Administrative Agent
reasonably determines will have a Material Adverse Effect;
          (n) if, any member of the ERISA Group shall commit a failure described
in Section 302(f)(1) of ERISA or Section 412(n)(1) of the Code and the amount of
the lien determined under Section 302(f)(3) of ERISA or Section 412(n)(3) of the
Code that could reasonably be expected to be imposed on any member of the ERISA
Group or their assets in respect of such failure shall be equal to or greater
than $20,000,000 and which the Administrative Agent reasonably determines will
have a Material Adverse Effect;
          (o) at any time, for any reason the Borrower seeks to repudiate its
obligations under any Loan Document or the General Partner seeks to repudiate
its obligations under the Guaranty.
          (p) a default beyond any applicable notice or grace period under any
of the other Loan Documents;
          (q) any assets of Borrower shall constitute “assets” (within the
meaning of ERISA or Section 4975 of the Code, including but not limited to 29
C.F.R. § 2510.3-101 or any successor regulation thereto) of an “employee benefit
plan” within the meaning of Section 3(3) of ERISA or a “plan” within the meaning
of Section 4975(e)(1) of the Code; or
          (r) the Note, the Loan, the Obligations, the Guaranty or any of the
Loan Documents or the exercise of any of the Administrative Agent’s or any of
the Bank’s rights in connection therewith shall constitute a prohibited
transaction under ERISA and/or the Code.
          SECTION 6.2. Rights and Remedies. (a) Upon the occurrence of any Event
of Default described in Sections 6.1(f), (g), (o) or (q), the Commitments shall
immediately terminate and the unpaid principal amount of, and any and all

59



--------------------------------------------------------------------------------



 



accrued interest on, the Loans and any and all accrued fees and other
Obligations hereunder shall automatically become immediately due and payable,
with all additional interest from time to time accrued thereon and without
presentation, demand, or protest or other requirements of any kind (including,
without limitation, valuation and appraisement, diligence, presentment, notice
of intent to demand or accelerate and notice of acceleration), all of which are
hereby expressly waived by the Borrower; and upon the occurrence and during the
continuance of any other Event of Default, the Administrative Agent, following
consultation with the Banks, may (and upon the demand of the Majority Banks
shall), by written notice to the Borrower, in addition to the exercise of all of
the rights and remedies permitted the Administrative Agent and the Banks at law
or equity or under any of the other Loan Documents, declare that the Commitments
are terminated and declare the unpaid principal amount of and any and all
accrued and unpaid interest on the Loans and any and all accrued fees and other
Obligations hereunder to be, and the same shall thereupon be, immediately due
and payable with all additional interest from time to time accrued thereon and
(except as otherwise provided in the Loan Documents) without presentation,
demand, or protest or other requirements of any kind (including, without
limitation, valuation and appraisement, diligence, presentment, notice of intent
to demand or accelerate and notice of acceleration), all of which are hereby
expressly waived by the Borrower.
          (b) Notwithstanding anything to the contrary contained in this
Agreement or in any other Loan Document, the Administrative Agent and the Banks
each agree that any exercise or enforcement of the rights and remedies granted
to the Administrative Agent or the Banks under this Agreement or at law or in
equity with respect to this Agreement or any other Loan Documents shall be
commenced and maintained by the Administrative Agent on behalf of the
Administrative Agent and/or the Banks. The Administrative Agent shall act at the
direction of the Majority Banks in connection with the exercise of any and all
remedies at law, in equity or under any of the Loan Documents or, if the
Majority Banks are unable to reach agreement, then, from and after an Event of
Default, the Administrative Agent may pursue such rights and remedies as it may
determine.
          SECTION 6.3. Notice of Default. The Administrative Agent shall give
notice to the Borrower under Section 6.1(c) and 6.1(d) promptly upon being
requested to do so by the Majority Banks and shall thereupon notify all the
Banks thereof. The Administrative Agent shall not be deemed to have knowledge or
notice of the occurrence of any Default or Event of Default (other than
nonpayment of principal of or interest on the Loans) unless Administrative Agent
has received notice in writing from a Bank or Borrower referring to this
Agreement or the other Loan Documents, describing such event or condition.
Should Administrative Agent receive notice of the occurrence of an Default or
Event of Default expressly stating that such notice is a notice of an Default or
Event of Default, or should Administrative Agent send Borrower a notice of
Default or Event of Default, Administrative Agent shall promptly give notice
thereof to each Bank.

60



--------------------------------------------------------------------------------



 



          SECTION 6.4. Distribution of Proceeds after Default. Notwithstanding
anything contained herein to the contrary but subject to the provisions of
Section 9.16 hereof , from and after an Event of Default, to the extent proceeds
are received by Administrative Agent, such proceeds will be distributed to the
Banks pro rata in accordance with the unpaid principal amount of the Loans
(giving effect to any participations granted therein pursuant to Section 9.4).
ARTICLE VII
THE AGENTS
          SECTION 7.1. Appointment and Authorization. Each Bank irrevocably
appoints and authorizes the Administrative Agent to take such action as agent on
its behalf and to exercise such powers under this Agreement and the other Loan
Documents as are delegated to the Administrative Agent by the terms hereof or
thereof, together with all such powers as are reasonably incidental thereto.
Except as set forth in Sections 7.8 and 7.9 hereof, the provisions of this
Article VII are solely for the benefit of Administrative Agent and the Banks,
and Borrower shall not have any rights to rely on or enforce any of the
provisions hereof. In performing its functions and duties under this Agreement,
Administrative Agent shall each act solely as an agent of the Banks and do not
assume and shall not be deemed to have assumed any obligation toward or
relationship of agency or trust with or for the Borrower.
          SECTION 7.2. Agency and Affiliates. JPMorgan Chase Bank, N.A. and
Sumitomo Mitsui Banking Corporation each has the same rights and powers under
this Agreement as any other Bank and may exercise or refrain from exercising the
same as though it were not the Administrative Agent or Syndication Agent, as
applicable, and JPMorgan Chase Bank, N.A. and Sumitomo Mitsui Banking
Corporation and each of their affiliates may accept deposits from, lend money
to, and generally engage in any kind of business with the Borrower, General
Partner or any Subsidiary or affiliate of the Borrower as if they were not the
Administrative Agent or Syndication Agent, as applicable, hereunder, and the
term “Bank” and “Banks” shall include each of JPMorgan Chase Bank, N.A. and
Sumitomo Mitsui Banking Corporation, each in its individual capacity.
          SECTION 7.3. Action by Agents. The obligations of each of the Agents
hereunder are only those expressly set forth herein. Without limiting the
generality of the foregoing, each of the Agents shall not be required to take
any action with respect to any Default or Event of Default, except as expressly
provided in Article VI. The duties of each Agent shall be administrative in
nature. Subject to the provisions of Sections 7.1, 7.5 and 7.6, each Agent shall
administer the Loans in the same manner as each administers its own loans.

61



--------------------------------------------------------------------------------



 



          SECTION 7.4. Consultation with Experts. As between Administrative
Agent on the one hand and the Banks on the other hand, the Administrative Agent
may consult with legal counsel (who may be counsel for the Borrower),
independent public accountants and other experts selected by it and shall not be
liable for any action taken or omitted to be taken by it in good faith in
accordance with the advice of such counsel, accountants or experts.
          SECTION 7.5. Liability of Agents. As between each Agent on the one
hand and the Banks on the other hand, none of the Agents nor any of their
affiliates nor any of their respective directors, officers, agents or employees
shall be liable for any action taken or not taken by it in connection herewith
(i) with the consent or at the request of the Majority Banks or (ii) in the
absence of its own gross negligence or willful misconduct. As between each Agent
on the one hand and the Banks on the other hand, none of the Agents nor any of
their respective directors, officers, agents or employees shall be responsible
for or have any duty to ascertain, inquire into or verify (i) any statement,
warranty or representation made in connection with this Agreement or any
borrowing hereunder; (ii) the performance or observance of any of the covenants
or agreements of the Borrower; (iii) the satisfaction of any condition specified
in Article III, except receipt of items required to be delivered to such Agent,
or (iv) the validity, effectiveness or genuineness of this Agreement, the other
Loan Documents or any other instrument or writing furnished in connection
herewith. As between each Agent on the one hand and the Banks on the other hand,
none of the Agents shall incur any liability by acting in reliance upon any
notice, consent, certificate, statement, or other writing (which may be a bank
wire, telex or similar writing) believed by it to be genuine or to be signed by
the proper party or parties.
          SECTION 7.6. Indemnification. Each Bank shall, ratably in accordance
with its Commitment, indemnify the Agents and their affiliates and their
respective directors, officers, agents and employees (to the extent not
reimbursed by the Borrower) against any cost, expense (including, without
limitation, counsel fees and disbursements), claim, demand, action, loss or
liability (except such as result from such indemnitee’s gross negligence or
willful misconduct) that such indemnitee may suffer or incur in connection with
its duties as Agent under this Agreement, the other Loan Documents or any action
taken or omitted by such indemnitee hereunder. In the event that any Agent
shall, subsequent to its receipt of indemnification payment(s) from Banks in
accordance with this section, recoup any amount from the Borrower, or any other
party liable therefor in connection with such indemnification, such Agent shall
reimburse the Banks which previously made the payment(s) pro rata, based upon
the actual amounts which were theretofore paid by each Bank. Each Agent shall
reimburse such Banks so entitled to reimbursement within two (2) Business Days
of its receipt of such funds from the Borrower or such other party liable
therefor.

62



--------------------------------------------------------------------------------



 



          SECTION 7.7. Credit Decision. Each Bank acknowledges that it has,
independently and without reliance upon the Administrative Agent, the
Syndication Agent or any other Bank, and based on such documents and information
as it has deemed appropriate, made its own credit analysis and decision to enter
into this Agreement. Each Bank also acknowledges that it will, independently and
without reliance upon the Administrative Agent, Syndication Agent or any other
Bank, and based on such documents and information as it shall deem appropriate
at the time, continue to make its own credit decisions in taking or not taking
any action under this Agreement.
          SECTION 7.8. Successor Agents. The Administrative Agent or the
Syndication Agent may resign at any time by giving notice thereof to the Banks,
the Borrower and each other and the Administrative Agent or the Syndication
Agent, as applicable, shall resign in the event its Commitment (without
participants) is reduced to less than Ten Million Dollars ($10,000,000) unless
as a result of a cancellation or reduction in the aggregate Commitments. Upon
any such resignation, the Majority Banks shall have the right to appoint a
successor Administrative Agent or Syndication Agent, as applicable, which
successor Administrative Agent or successor Syndication Agent (as applicable)
shall, provided no Event of Default has occurred and is then continuing, be
subject to Borrower’s approval, which approval shall not be unreasonably
withheld or delayed. If no successor Administrative Agent or Syndication Agent
(as applicable) shall have been so appointed by the Majority Banks and approved
by the Borrower, and shall have accepted such appointment, within 30 days after
the retiring Administrative Agent or Syndication Agent (as applicable) gives
notice of resignation, then the retiring Administrative Agent or retiring
Syndication Agent (as applicable) may, on behalf of the Banks, appoint a
successor Administrative Agent or Syndication Agent (as applicable), which shall
be the Administrative Agent, Documentation Agent or the Syndication Agent as the
case may be, who shall act until the Majority Banks shall appoint an
Administrative Agent or Syndication Agent. Any appointment of a successor
Administrative Agent or Syndication Agent by Majority Banks or the retiring
Administrative Agent or the Syndication Agent pursuant to the preceding sentence
shall, provided no Event of Default has occurred and is then continuing, be
subject to the Borrower’s approval, which approval shall not be unreasonably
withheld or delayed. Upon the acceptance of its appointment as the
Administrative Agent or Syndication Agent hereunder by a successor
Administrative Agent or successor Syndication Agent, as applicable, such
successor Administrative Agent or successor Syndication Agent, as applicable,
shall thereupon succeed to and become vested with all the rights and duties of
the retiring Administrative Agent or retiring Syndication Agent, as applicable,
and the retiring Administrative Agent or the retiring Syndication Agent, as
applicable, shall be discharged from its duties and obligations hereunder. After
any retiring Administrative Agent’s or retiring Syndication Agent’s resignation
hereunder, the provisions of this Article shall inure to its benefit as to any
actions taken or omitted to be taken by it while it was the Administrative Agent
or the Syndication Agent, as applicable. For gross negligence or willful
misconduct, as determined by all the

63



--------------------------------------------------------------------------------



 



Banks (excluding for such determination Administrative Agent or Syndication
Agent in its capacity as a Bank, as applicable), Administrative Agent or
Syndication Agent may be removed at any time by giving at least thirty
(30) Business Days’ prior written notice to Administrative Agent or Syndication
Agent and Borrower. Such resignation or removal shall take effect upon the
acceptance of appointment by a successor Administrative Agent, Documentation
Agent or Syndication Agent, as applicable, in accordance with the provisions of
this Section 7.8.
          SECTION 7.9. Consents and Approvals. All communications from
Administrative Agent to the Banks requesting the Banks’ determination, consent,
approval or disapproval (i) shall be given in the form of a written notice to
each Bank, (ii) shall be accompanied by a description of the matter or item as
to which such determination, approval, consent or disapproval is requested, or
shall advise each Bank where such matter or item may be inspected, or shall
otherwise describe the matter or issue to be resolved, (iii) shall include, if
reasonably requested by a Bank and to the extent not previously provided to such
Bank, written materials and a summary of all oral information provided to
Administrative Agent by Borrower in respect of the matter or issue to be
resolved, (iv) shall include Administrative Agent’s recommended course of action
or determination in respect thereof ), and (v) shall include the following
clause in capital letters, “FAILURE TO RESPOND TO THIS NOTICE WITHIN THE BANK
REPLY PERIOD SHALL BE DEEMED CONSENT TO THE RECOMMENDATION SET FORTH HEREIN”.
Each Bank shall reply promptly, but in any event within ten (10) Business Days
after receipt of the request therefor from Administrative Agent (the “Bank Reply
Period”). Unless a Bank shall give written notice to Administrative Agent that
it objects to the recommendation or determination of Administrative Agent
(together with a written explanation of the reasons behind such objection)
within the Bank Reply Period, such Bank shall be deemed to have approved of or
consented to such recommendation or determination. With respect to decisions
requiring the approval of the Majority Banks or all the Banks, Administrative
Agent shall submit its recommendation or determination for approval of or
consent to such recommendation or determination to all Banks and upon receiving
the required approval or consent (or deemed approval or consent, as the case may
be) shall follow the course of action or determination of the Majority Banks or
all the Banks (and each non-responding Bank shall be deemed to have concurred
with such recommended course of action), as the case may be.

64



--------------------------------------------------------------------------------



 



ARTICLE VIII
CHANGE IN CIRCUMSTANCES
          SECTION 8.1. Basis for Determining Interest Rate Inadequate or Unfair.
If on or prior to the first day of any Interest Period for any Euro-Dollar
Borrowing the Administrative Agent determines in good faith that deposits in
Dollars (in the applicable amounts) are not being offered in the relevant market
for such Interest Period, the Administrative Agent shall forthwith give notice
thereof to the Borrower and the Banks, whereupon until the Administrative Agent
notifies the Borrower that the circumstances giving rise to such suspension no
longer exist, the obligations of the Banks to make Euro-Dollar Loans shall be
suspended. In such event unless the Borrower notifies the Administrative Agent
on or before the second (2nd) Euro-Dollar Business Day before, but excluding,
the date of any Euro-Dollar Borrowing for Dollars for which a Notice of
Borrowing has previously been given that it elects not to borrow on such date,
such Borrowing shall instead be made as a Base Rate Borrowing.
          SECTION 8.2. Illegality. If, on or after the date of this Agreement,
the adoption of any applicable law, rule or regulation, or any change in any
applicable law, rule or regulation, or any change in the interpretation or
administration thereof by any governmental authority, central bank or comparable
agency charged with the interpretation or administration thereof, or compliance
by any Bank (or its Euro-Dollar Lending Office) with any request or directive
(whether or not having the force of law) made after the Closing Date of any such
authority, central bank or comparable agency shall make it unlawful for any Bank
(or its Euro-Dollar Lending Office) to make, maintain or fund its Euro-Dollar
Loans, the Administrative Agent shall forthwith give notice thereof to the other
Banks and the Borrower, whereupon until such Bank notifies the Borrower and the
Administrative Agent that the circumstances giving rise to such suspension no
longer exist, the obligation of such Bank to make Euro-Dollar Loans, shall be
suspended. With respect to Euro-Dollar Loans, before giving any notice to the
Administrative Agent pursuant to this Section, such Bank shall designate a
different Euro-Dollar Lending Office if such designation will avoid the need for
giving such notice and will not, in the judgment of such Bank, be otherwise
disadvantageous to such Bank. If such Bank shall determine that it may not
lawfully continue to maintain and fund any of its outstanding Euro-Dollar Loans
to maturity and shall so specify in such notice, the Borrower shall be deemed to
have delivered a Notice of Interest Rate Election and such Euro-Dollar Loan
shall be converted as of such date to a Base Rate Loan (without payment of any
amounts that Borrower would otherwise be obligated to pay pursuant to
Section 2.14 hereof with respect to Loans converted pursuant to this
Section 8.2) in an equal principal amount from such Bank (on which interest and
principal shall be payable contemporaneously with the related Euro-Dollar Loans
of the other Banks), and such Bank shall make such a Base Rate Loan.

65



--------------------------------------------------------------------------------



 



          If at any time, it shall be unlawful for any Bank to make, maintain or
fund its Euro-Dollar Loans, the Borrower shall have the right, upon five
(5) Business Day’s notice to the Administrative Agent, to either (x) cause a
bank, reasonably acceptable to the Administrative Agent, to offer to purchase
the Commitments of such Bank for an amount equal to such Bank’s outstanding
Loans, together with accrued and unpaid interest thereon, and to become a Bank
hereunder, or obtain the agreement of one or more existing Banks to offer to
purchase the Commitments of such Bank for such amount, which offer such Bank is
hereby required to accept, or (y) to repay in full all Loans then outstanding of
such Bank, together with interest due thereon and any and all fees due
hereunder, upon which event, such Bank’s Commitments shall be deemed to be
canceled pursuant to Section 2.11(c).
          SECTION 8.3. Increased Cost and Reduced Return.
          (a) If, on or after the date hereof (the “Loan Effective Date”), the
adoption of any applicable law, rule or regulation, or any change in any
applicable law, rule or regulation, or any change in the interpretation or
administration thereof by any governmental authority, central bank or comparable
agency charged with the interpretation or administration thereof, or compliance
by any Bank (or its Applicable Lending Office) with any request or directive
(whether or not having the force of law) made at the Closing Date of any such
authority, central bank or comparable agency shall impose, modify or deem
applicable any reserve (including, without limitation, any such requirement
imposed by the Board of Governors of the Federal Reserve System (but excluding
with respect to any Euro-Dollar Loan any such requirement reflected in an
applicable Euro-Dollar Reserve Percentage)), special deposit, insurance
assessment or similar requirement against assets of, deposits with or for the
account of, or credit extended by, any Bank (or its Applicable Lending Office)
or shall impose on any Bank (or its Applicable Lending Office) or on the
interbank market any other condition materially more burdensome in nature,
extent or consequence than those in existence as of the Loan Effective Date
affecting such Bank’s Euro-Dollar Loans, its Note, or its obligation to make
Euro-Dollar Loans, and the result of any of the foregoing is to increase the
cost to such Bank (or its Applicable Lending Office) of making or maintaining
any Euro-Dollar Loan, or to reduce the amount of any sum received or receivable
by such Bank (or its Applicable Lending Office) under this Agreement or under
its Note with respect to such Euro-Dollar Loans, by an amount deemed by such
Bank to be material, then, within 15 days after demand by such Bank (with a copy
to the Administrative Agent), the Borrower shall pay to such Bank such
additional amount or amounts (based upon a reasonable allocation thereof by such
Bank to the Euro-Dollar Loans made by such Bank hereunder) as will compensate
such Bank for such increased cost or reduction to the extent such Bank generally
imposes such additional amounts on other borrowers of such Bank in similar
circumstances.
          (b) If any Bank shall have reasonably determined that, after the date
hereof, the adoption of any applicable law, rule or regulation regarding capital

66



--------------------------------------------------------------------------------



 



adequacy, or any change in any such law, rule or regulation, or any change in
the interpretation or administration thereof by any governmental authority,
central bank or comparable agency charged with the interpretation or
administration thereof, or compliance by any Bank with any request or directive
regarding capital adequacy (whether or not having the force of law) made after
the Closing Date of any such authority, central bank or comparable agency, has
or would have the effect of reducing the rate of return on capital of such Bank
(or its Parent) as a consequence of such Bank’s obligations hereunder to a level
below that which such Bank (or its Parent) could have achieved but for such
adoption, change, request or directive (taking into consideration its policies
with respect to capital adequacy) by an amount reasonably deemed by such Bank to
be material, then from time to time, within 15 days after demand by such Bank
(with a copy to the Administrative Agent), the Borrower shall pay to such Bank
such additional amount or amounts as will compensate such Bank (or its Parent)
for such reduction to the extent such Bank generally imposes such additional
amounts on other borrowers of such Bank in similar circumstances.
          (c) Each Bank will promptly notify the Borrower and the Administrative
Agent of any event of which it has knowledge, occurring after the date hereof,
which will entitle such Bank to compensation pursuant to this Section and will
designate a different Applicable Lending Office if such designation will avoid
the need for, or reduce the amount of, such compensation and will not, in the
reasonable judgment of such Bank, be otherwise disadvantageous to such Bank. If
such Bank shall fail to notify Borrower of any such event within ninety
(90) days following the end of the month during which such event occurred, then
Borrower’s liability for any amounts described in this Section incurred by such
Bank as a result of such event shall be limited to those attributable to the
period occurring subsequent to the ninetieth (90th) day prior to, but excluding,
the date upon which such Bank actually notified Borrower of the occurrence of
such event. A certificate of any Bank claiming compensation under this Section
and setting forth a reasonably detailed calculation of the additional amount or
amounts to be paid to it hereunder shall be conclusive in the absence of
demonstrable error. In determining such amount, such Bank may use any reasonable
averaging and attribution methods.
          (d) If at any time, any Bank shall be owed amounts pursuant to this
Section 8.3, the Borrower shall have the right, upon five (5) Business Day’s
notice to the Administrative Agent to either (x) cause a bank, reasonably
acceptable to the Administrative Agent, to offer to purchase the Commitments of
such Bank for an amount equal to such Bank’s outstanding Loans, and to become a
Bank hereunder, or to obtain the agreement of one or more existing Banks to
offer to purchase the Commitments of such Bank for such amount, which offer such
Bank is hereby required to accept, or (y) to repay in full all Loans then
outstanding of such Bank, together with interest and all other amounts due
thereon, upon which event, such Bank’s Commitment shall be deemed to be canceled
pursuant to Section 2.11(c).

67



--------------------------------------------------------------------------------



 



          SECTION 8.4. Taxes.
          (a) Any and all payments by the Borrower to or for the account of any
Bank or the Administrative Agent hereunder or under any other Loan Document
shall be made free and clear of and without deduction for any and all present or
future taxes, duties, levies, imposts, deductions, charges or withholdings, and
all liabilities with respect thereto, excluding, in the case of each Bank and
the Administrative Agent, taxes imposed on its income, and franchise taxes
imposed on it, by the jurisdiction under the laws of which such Bank or the
Administrative Agent (as the case may be) is organized or any political
subdivision thereof and, in the case of each Bank, taxes imposed on its income,
and franchise or similar taxes imposed on it, by the jurisdiction of such Bank’s
Applicable Lending Office or any political subdivision thereof or by any other
jurisdiction (or any political subdivision thereof) as a result of a present or
former connection between such Bank or Administrative Agent and such other
jurisdiction or by the United States (all such non-excluded taxes, duties,
levies, imposts, deductions, charges, withholdings and liabilities being
hereinafter referred to as “Non-Excluded Taxes”). If the Borrower shall be
required by law to deduct any Non-Excluded Taxes from or in respect of any sum
payable hereunder or under any Note, (i) the sum payable shall be increased as
necessary so that after making all required deductions (including, without
limitation, deductions applicable to additional sums payable under this
Section 8.4) such Bank or the Administrative Agent (as the case may be) receives
an amount equal to the sum it would have received had no such deductions been
made, (ii) the Borrower shall make such deductions, (iii) the Borrower shall pay
the full amount deducted to the relevant taxation authority or other authority
in accordance with applicable law and (iv) the Borrower shall furnish to the
Administrative Agent, at its address referred to in Section 9.1, the original or
a certified copy of a receipt evidencing payment thereof.
          (b) In addition, the Borrower agrees to pay any present or future
stamp or documentary taxes and any other excise or property taxes, or charges or
similar levies which arise from any payment made hereunder or under any Note or
from the execution or delivery of, or otherwise with respect to, this Agreement
or any Note (hereinafter referred to as “Other Taxes”).
          (c) In the event that Non-Excluded Taxes not imposed on the Closing
Date are imposed, or Non-Excluded Taxes imposed on the Closing Date increase,
the applicable Bank shall notify the Administrative Agent and the Borrower of
such event in writing within a reasonable period following receipt of knowledge
thereof. If such Bank shall fail to notify Borrower of any such event within
ninety (90) days following the end of the month during which such event
occurred, then Borrower’s liability for such additional Non-Excluded Taxes
incurred by such Bank as a result of such event (including payment of a
make-whole amount under Section 8.4(a)(i)) shall be limited to those
attributable to the period occurring

68



--------------------------------------------------------------------------------



 



subsequent to the ninetieth (90th) day prior to, but excluding, the date upon
which such Bank actually notified Borrower of the occurrence of such event.
          (d) The Borrower agrees to indemnify each Bank and the Administrative
Agent for the full amount of Non-Excluded Taxes or Other Taxes (including,
without limitation, any Non-Excluded Taxes or Other Taxes imposed or asserted by
any jurisdiction on amounts payable under this Section 8.4) paid by such Bank,
or the Administrative Agent (as the case may be) and, so long as such or
Administrative Agent has promptly paid any such Non-Excluded Taxes or Other
Taxes, any liability for penalties and interest arising therefrom or with
respect thereto. This indemnification shall be made within 15 days from the date
such Bank or the Administrative Agent (as the case may be) makes demand
therefor.
          (e) Each Bank organized under the laws of a jurisdiction outside the
United States, on or prior to the date of its execution and delivery of this
Agreement in the case of each Bank listed on the signature pages hereof and on
or prior to the date on which it becomes a Bank in the case of each other Bank,
shall provide the Borrower with (A) two duly completed copies of Internal
Revenue Service form 1001 or any successor form prescribed by the Internal
Revenue Service, and (B) an Internal Revenue Service Form W-8BEN or W-8ECI, as
appropriate, or any successor form prescribed by the Internal Revenue Service,
and shall provide Borrower with two further copies of any such form or
certification on or before the date that any such form or certification expires
or becomes obsolete and after the occurrence of any event requiring a change in
the most recent form previously delivered by it to Borrower, certifying (i) in
the case of a Form 1001, that such Bank is entitled to benefits under an income
tax treaty to which the United States is a party which reduces the rate of
withholding tax on payments of interest or certifying that the income receivable
pursuant to this Agreement is effectively connected with the conduct of a trade
or business in the United States, and (ii) in the case of a Form W-8BEN or
W-8ECI, that it is entitled to an exemption from United States backup
withholding tax. If the form provided by a Bank at the time such Bank first
becomes a party to this Agreement indicates a United States interest withholding
tax rate in excess of zero, withholding tax at such rate shall be considered
excluded from “Non-Excluded Taxes” as defined in Section 8.4(a).
          (f) Upon reasonable demand by Borrower to the Administrative Agent or
any Bank, the Administrative Agent or Bank, as the case may be, shall deliver to
the Borrower, or to such government or taxing authority as the Borrower may
reasonably direct, any form or document that may be required or reasonably
requested in writing in order to allow the Borrower to make a payment to or for
the account of such Bank or the Administrative Agent hereunder or under any
other Loan Document without any deduction or withholding for or on account of
any Non-Excluded Taxes or with such deduction or withholding at a reduced rate
(so long as the completion, execution or submission of such form or document
would not materially prejudice the legal or commercial position of the party in
receipt of such

69



--------------------------------------------------------------------------------



 



demand), with any such form or document to be accurate and completed in a manner
reasonably satisfactory to the Borrower making such demand and to be executed
and to be delivered with any reasonably required certification.
          (g) For any period with respect to which a Bank has failed to provide
the Borrower with the appropriate form pursuant to Section 8.4(d) (unless such
failure is due to a change in treaty, law or regulation occurring subsequent to
the date on which a form originally was required to be provided), such Bank
shall not be entitled to indemnification under Section 8.4(c) with respect to
Non-Excluded Taxes imposed by the United States; provided, however, that should
a Bank, which is otherwise exempt from or subject to a reduced rate of
withholding tax, become subject to Non-Excluded Taxes because of its failure to
deliver a form required hereunder, the Borrower shall take such steps as such
Bank shall reasonably request to assist such Bank to recover such Taxes so long
as Borrower shall incur no cost or liability as a result thereof.
          (h) If the Borrower is required to pay additional amounts to or for
the account of any Bank pursuant to this Section 8.4, then such Bank will change
the jurisdiction of its Applicable Lending Office so as to eliminate or reduce
any such additional payment which may thereafter accrue if such change, in the
judgment of such Bank, is not otherwise disadvantageous to such Bank.
          (i) If at any time, any Bank shall be owed amounts pursuant to this
Section 8.4, the Borrower shall have the right, upon five (5) Business Day’s
notice to the Administrative Agent to either (x) cause a bank, reasonably
acceptable to the Administrative Agent, to offer to purchase the Commitments of
such Bank for an amount equal to such Bank’s outstanding Loans, and to become a
Bank hereunder, or to obtain the agreement of one or more existing Banks to
offer to purchase the Commitments of such Bank for such amount, which offer such
Bank is hereby required to accept, or (y) to repay in full all Loans then
outstanding of such Bank, together with interest and all other amounts due
thereon, upon which event, such Bank’s Commitment shall be deemed to be canceled
pursuant to Section 2.11(c).
          SECTION 8.5. Base Rate Loans Substituted for Affected Euro-Dollar
Loans. If (i) the obligation of any Bank to make Euro-Dollar Loans has been
suspended pursuant to Section 8.2 or (ii) any Bank has demanded compensation
under Section 8.3 or 8.4 with respect to its Euro-Dollar Loans and the Borrower
shall, by at least five Business Days’ prior notice to such Bank through the
Administrative Agent, have elected that the provisions of this Section shall
apply to such Bank, then, unless and until such Bank notifies the Borrower that
the circumstances giving rise to such suspension or demand for compensation no
longer exist:
          (a) Borrower shall be deemed to have delivered a Notice of Interest
Rate Election with respect to such affected Euro-Dollar Loans and thereafter

70



--------------------------------------------------------------------------------



 



all Loans which would otherwise be made by such Bank to the Borrower as
Dollar-denominated Euro-Dollar Loans shall be made instead as Base Rate Loans;
and
          (b) after each of its Euro-Dollar Loans has been repaid, all payments
of principal which would otherwise be applied to repay such Euro-Dollar Loans
shall be applied to repay its Base Rate Loans instead, and
          (c) Borrower will not be required to make any payment which would
otherwise be required by Section 2.14 with respect to such Euro-Dollar Loans
converted to Base Rate Loans pursuant to clause (a) above.
ARTICLE IX
MISCELLANEOUS
          SECTION 9.1. Notices. All notices, requests and other communications
to any party hereunder shall be in writing (including bank wire, telex,
facsimile transmission followed by telephonic confirmation or similar writing)
and shall be given to such party: (x) in the case of the Administrative Agent ,
at its address, telex number or facsimile number set forth on the signature page
hereof with a duplicate copy thereof, in the case of the Borrower, to the
Borrower, at its address set forth on the signature page hereof, Attn: General
Counsel, (y) in the case of any Bank, at its address, telex number or facsimile
number set forth in its Administrative Questionnaire or (z) in the case of any
party, such other address, telex number or facsimile number as such party may
hereafter specify for the purpose by notice to the Administrative Agent and the
Borrower. Each such notice, request or other communication shall be effective
(i) if given by telex or facsimile transmission, when such telex or facsimile is
transmitted to the telex number or facsimile number specified in this Section
and the appropriate answerback or facsimile confirmation is received, (ii) if
given by certified registered mail, return receipt requested, with first class
postage prepaid, addressed as aforesaid, upon receipt or refusal to accept
delivery, (iii) if given by a nationally recognized overnight carrier, 24 hours
after such communication is deposited with such carrier with postage prepaid for
next day delivery, or (iv) if given by any other means, when delivered at the
address specified in this Section; provided that notices to the Administrative
Agent under Article II or Article VIII shall not be effective until received.
          SECTION 9.2. No Waivers. No failure or delay by the Administrative
Agent or any Bank in exercising any right, power or privilege hereunder or under
any Note shall operate as a waiver thereof nor shall any single or partial
exercise thereof preclude any other or further exercise thereof or the exercise
of any other right, power or privilege. The rights and remedies herein provided
shall be cumulative and not exclusive of any rights or remedies provided by law.

71



--------------------------------------------------------------------------------



 



          SECTION 9.3. Expenses; Indemnification.
          (a) The Borrower shall pay within thirty (30) days after written
notice from the Administrative Agent, (i) all reasonable out-of-pocket costs and
expenses of the Administrative Agent (including, without limitation, reasonable
fees and disbursements of special counsel Skadden, Arps, Slate, Meagher & Flom
LLP ), in connection with the preparation of this Agreement, the Loan Documents
and the documents and instruments referred to therein, and any waiver or consent
hereunder or any amendment hereof or any Default or alleged Default hereunder,
(ii) all reasonable fees and disbursements of special counsel in connection with
the syndication of the Loans, and (iii) if an Event of Default occurs, all
reasonable out-of-pocket expenses incurred by the Administrative Agent and each
Bank, including, without limitation, fees and disbursements of counsel for the
Administrative Agent and each of the Banks, in connection with the enforcement
of the Loan Documents and the instruments referred to therein and such Event of
Default and collection, bankruptcy, insolvency and other enforcement proceedings
resulting therefrom; provided, however, that the attorneys’ fees and
disbursements for which Borrower is obligated under this subsection (a)(iii)
shall be limited to the reasonable non-duplicative fees and disbursements of
(A) counsel for Administrative Agent and (B) counsel for all of the Banks as a
group; and provided, further, that all other costs and expenses for which
Borrower is obligated under this subsection (a)(iii) shall be limited to the
reasonable non-duplicative costs and expenses of Administrative Agent. For
purposes of this Section 9.3(a)(iii), (1) counsel for Administrative Agent shall
mean a single outside law firm representing Administrative Agent and (2) counsel
for all of the Banks as a group shall mean a single outside law firm
representing such Banks as a group (which law firm may or may not be the same
law firm representing the Administrative Agent).
          (b) The Borrower agrees to indemnify the Administrative Agent and each
Bank, their respective affiliates and the respective directors, officers, agents
and employees of the foregoing (each an “Indemnitee”) and hold each Indemnitee
harmless from and against any and all liabilities, losses, damages, costs and
expenses of any kind, including, without limitation, the reasonable fees and
disbursements of counsel, which may be incurred by such Indemnitee in connection
with any investigative, administrative or judicial proceeding that may at any
time (including, without limitation, at any time following the payment of the
Obligations) be asserted against any Indemnitee, as a result of, or arising out
of, or in any way related to or by reason of, (i) any of the transactions
contemplated by the Loan Documents or the execution, delivery or performance of
any Loan Document, (ii) any violation by the Borrower or the Environmental
Affiliates of any applicable Environmental Law, (iii) any Environmental Claim
arising out of the management, use, control, ownership or operation of property
or assets by the Borrower or any of the Environmental Affiliates, including,
without limitation, all on-site and off-site activities of Borrower or any
Environmental Affiliate involving Materials of Environmental Concern, (iv) the
breach of any environmental representation or warranty set forth herein, but

72



--------------------------------------------------------------------------------



 



excluding those liabilities, losses, damages, costs and expenses (a) for which
such Indemnitee has been compensated pursuant to the terms of this Agreement,
(b) incurred solely by reason of the gross negligence, willful misconduct bad
faith or fraud of any Indemnitee as finally determined by a court of competent
jurisdiction, (c) arising from violations of Environmental Laws relating to a
Property which are caused by the act or omission of such Indemnitee after such
Indemnitee takes possession of such Property or (d) owing by such Indemnitee to
any third party based upon contractual obligations of such Indemnitee owing to
such third party which are not expressly set forth in the Loan Documents. In
addition, the indemnification set forth in this Section 9.3(b) in favor of any
director, officer, agent or employee of Administrative Agent or any Bank shall
be solely in their respective capacities as such director, officer, agent or
employee. The Borrower’s obligations under this Section shall survive the
termination of this Agreement and the payment of the Obligations. Without
limitation of the other provisions of this Section 9.3, Borrower shall indemnify
and hold each of the Administrative Agent and the Banks free and harmless from
and against all loss, costs (including reasonable attorneys’ fees and expenses),
expenses, taxes, and damages (including consequential damages) that the
Administrative Agent and the Banks may suffer or incur by reason of the
investigation, defense and settlement of claims and in obtaining any prohibited
transaction exemption under ERISA or the Code necessary in the Administrative
Agent’s reasonable judgment by reason of the inaccuracy of the representations
and warranties, or a breach of the provisions, set forth in Section 4.6(b).
          SECTION 9.4. Sharing of Set-Offs. In addition to any rights now or
hereafter granted under applicable law or otherwise, and not by way of
limitation of any such rights, upon the occurrence and during the continuance of
any Event of Default, each Bank is hereby authorized at any time or from time to
time, without presentment, demand, protest or other notice of any kind to the
Borrower or to any other Person, any such notice being hereby expressly waived,
but subject to the prior consent of the Administrative Agent, which consent
shall not be unreasonably withheld, to set off and to appropriate and apply any
and all deposits (general or special, time or demand, provisional or final) and
any other indebtedness at any time held or owing by such Bank (including,
without limitation, by branches and agencies of such Bank wherever located) to
or for the credit or the account of the Borrower against and on account of the
Obligations of the Borrower then due and payable to such Bank under this
Agreement or under any of the other Loan Documents, including, without
limitation, all interests in Obligations purchased by such Bank. Each Bank
agrees that if it shall by exercising any right of set-off or counterclaim or
otherwise, receive payment of a proportion of the aggregate amount of principal
and interest due with respect to any Note held by it, which is greater than the
proportion received by any other Bank, the Bank receiving such proportionately
greater payment shall purchase such participations in the Notes held by the
other Banks, and such other adjustments shall be made, as may be required so
that all such payments of principal and interest with respect to the Notes held
by the Banks shall be shared by the Banks pro rata; provided that nothing in
this Section shall impair the right of

73



--------------------------------------------------------------------------------



 



any Bank to exercise any right of set-off or counterclaim it may have to any
deposits not received in connection with the Loans and to apply the amount
subject to such exercise to the payment of indebtedness of the Borrower other
than its indebtedness under the Notes. The Borrower agrees, to the fullest
extent it may effectively do so under applicable law, that any holder of a
participation in a Note, whether or not acquired pursuant to the foregoing
arrangements, may exercise rights of set-off or counterclaim and other rights
with respect to such participation as fully as if such holder of a participation
were a direct creditor of the Borrower in the amount of such participation.
Notwithstanding anything to the contrary contained herein, any Bank may, by
separate agreement with the Borrower, waive its right to set off contained
herein or granted by law and any such written waiver shall be effective against
such Bank under this Section 9.4.
          SECTION 9.5. Amendments and Waivers. (a) Any provision of this
Agreement or the Notes or other Loan Documents may be amended or waived if, but
only if, such amendment or waiver is in writing and is signed by the Borrower
and the Majority Banks (and, if the rights or duties of the Administrative Agent
or the Syndication Agent in their capacity as Administrative Agent or
Syndication Agent, as applicable, are affected thereby, by the Administrative
Agent or the Syndication Agent, as applicable); provided that no amendment or
waiver with respect to this Agreement, the Notes or any other Loan Documents
shall, unless signed by all the Banks, (i) increase or decrease the Commitment
of any Bank (except for a ratable decrease in the Commitments of all Banks) or
subject any Bank to any additional obligation, (ii) reduce the principal of or
rate of interest on any Loan or any fees hereunder, (iii) postpone the date
fixed for any payment of principal of or interest on any Loan or any fees
hereunder or for any reduction or termination of any Commitment, (iv) change the
percentage of the Commitments or of the aggregate unpaid principal amount of the
Notes, or the number of Banks, which shall be required for the Banks or any of
them to take any action under this Section or any other provision of this
Agreement, (v) release the Guaranty, or (vi) modify the provisions of this
Section 9.5.
          (b) The provisions in Sections 5.1, 5.8 through 5.14 and 6.1(b)
through (r) of this Agreement, as well as the definitions of “Applicable Fee
Percentage” and “Applicable Margin” (in both cases, the language contained
therein other than with respect to the actual fees and margins) and “Investment
Grade Rating”, contain essentially the same provisions with respect to AMB and
AMB LP as those contained in Sections 5.1, 5.8 through 5.14 and 6.1(b) through
(r) of the Existing Credit Agreement and in such definitions in the Existing
Credit Agreement (the “AMB Revolver Provisions”). In the event that the Borrower
or the Administrative Agent under the Existing Credit Agreement propose to
modify, waive or restate, or request a consent or approval with respect to, the
AMB Revolver Provisions (and related definitions) (other than a change limited
to the actual fees and/or margins) of the Existing Credit Agreement in writing
(which may include a written waiver of an existing actual or potential Default
or Event of Default that is

74



--------------------------------------------------------------------------------



 



intended to be eliminated by such modification, restatement or waiver)
(individually, a “Covenant Modification”), then simultaneously with the
agreement to or granting of such Covenant Modification under the Existing Credit
Agreement, this Agreement shall be deemed modified or restated, or waiver,
consent or approval granted, in a manner consistent with the Covenant
Modifications under the Existing Credit Agreement. If requested by Borrower or
the Administrative Agent, the Borrower, the Guarantor, the Administrative Agent
and each Bank shall execute and deliver a written amendment to, restatement of,
or waiver, consent or approval under, this Agreement memorializing such
modification, restatement, waiver, consent or approval. In addition, the
Borrower will be obligated to pay to the Administrative Agent and the Banks the
same fee as the Borrower shall pay to the agents and the lenders under the
Existing Credit Agreement in connection with such modification, restatement,
waiver, consent or approval.
          SECTION 9.6. Successors and Assigns.
          (a) The provisions of this Agreement shall be binding upon and inure
to the benefit of the parties hereto and their respective successors and
assigns, except that the Borrower may not assign or otherwise transfer any of
its rights under this Agreement or the other Loan Documents without the prior
written consent of all Banks and the Administrative Agent and a Bank may not
assign or otherwise transfer any of its interest under this Agreement except as
permitted in subsection (b) and (c) of this Section 9.6.
          (b) Prior to the occurrence of an Event of Default, any Bank may at
any time, grant to an existing Bank, one or more banks, finance companies,
insurance companies or other financial institutions (a “Participant”) in minimum
amounts of not less than $5,000,000 (or any lesser amount in the case of
participations to an existing Bank) participating interests in its Commitment or
any or all of its Loans. After the occurrence and during the continuance of an
Event of Default, any Bank may at any time grant to any Person in any amount
(also a “Participant”), participating interests in its Commitment or any or all
of its Loans. Any participation made during the continuation of an Event of
Default shall not be affected by the subsequent cure of such Event of Default.
In the event of any such grant by a Bank of a participating interest to a
Participant, whether or not upon notice to the Borrower and the Administrative
Agent, such Bank shall remain responsible for the performance of its obligations
hereunder, and the Borrower and the Administrative Agent shall continue to deal
solely and directly with such Bank in connection with such Bank’s rights and
obligations under this Agreement. Any agreement pursuant to which any Bank may
grant such a participating interest shall provide that such Bank shall retain
the sole right and responsibility to enforce the obligations of the Borrower
hereunder including, without limitation, the right to approve any amendment,
modification or waiver of any provision of this Agreement; provided that such
participation agreement may provide that such Bank will not agree to any
modification, amendment or waiver of this Agreement described in

75



--------------------------------------------------------------------------------



 



clause (i), (ii), (iii), (iv) or (v) of Section 9.5 without the consent of the
Participant. The Borrower agrees that each Participant shall, to the extent
provided in its participation agreement, be entitled to the benefits of
Article VIII with respect to its participating interest.
          (c) Any Bank may at any time assign to a Qualified Institution (in
each case, an “Assignee”) (i) prior to the occurrence of an Event of Default, in
minimum amounts of not less than Five Million Dollars ($5,000,000) and integral
multiple of One Million Dollars ($1,000,000) thereafter (or any lesser amount in
the case of assignments to an existing Bank) and (ii) after the occurrence and
during the continuance of an Event of Default, in any amount, all or a
proportionate part of all, of its rights and obligations under this Agreement,
the Notes and the other Loan Documents, and, in either case, such Assignee shall
assume such rights and obligations, pursuant to a Transfer Supplement in
substantially the form of Exhibit “B” hereto executed by such Assignee and such
transferor Bank; provided, that such assignment shall be subject to the
Administrative Agent’s consent and, provided that no Event of Default shall have
occurred and be continuing, the Borrower’s consent, which consents shall not be
unreasonably withheld or delayed; and provided further that if an Assignee is an
affiliate of such transferor Bank or was a Bank immediately prior to such
assignment, no such consent of Borrower shall be required. Upon execution and
delivery of such instrument and payment by such Assignee to such transferor Bank
of an amount equal to the purchase price agreed between such transferor Bank and
such Assignee, such Assignee shall be a Bank party to this Agreement and shall
have all the rights and obligations of a Bank with a Commitment as set forth in
such instrument of assumption, and no further consent or action by any party
shall be required and the transferor Bank shall be released from its obligations
hereunder to a corresponding extent. Upon the consummation of any assignment
pursuant to this subsection (c), the transferor Bank, the Administrative Agent
and the Borrower shall make appropriate arrangements so that, if required, a new
Note is issued to the Assignee. In connection with any such assignment (other
than an assignment by a Bank to an affiliate), the transferor Bank shall pay to
the Administrative Agent an administrative fee for processing such assignment in
the amount of $3,500. If the Assignee is not incorporated under the laws of the
United States of America or a state thereof, it shall deliver to the Borrower
and the Administrative Agent certification as to exemption from deduction or
withholding of any United States federal income taxes in accordance with
Section 8.4. Any assignment made during the continuation of an Event of Default
shall not be affected by any subsequent cure of such Event of Default.
          (d) Any Bank may at any time assign all or any portion of its rights
under this Agreement and its Note, to a Federal Reserve Bank. No such assignment
shall release the transferor Bank from its obligations hereunder.
          (e) No Assignee, Participant or other transferee of any Bank’s rights
shall be entitled to receive any greater payment under Section 8.3 or 8.4 than

76



--------------------------------------------------------------------------------



 



such Bank would have been entitled to receive with respect to the rights
transferred, unless such transfer is made with the Borrower’s prior written
consent or by reason of the provisions of Section 8.2, 8.3 or 8.4 requiring such
Bank to designate a different Applicable Lending Office under certain
circumstances or at a time when the circumstances giving rise to such greater
payment did not exist.
          (f) No Assignee of any rights and obligations under this Agreement
shall be permitted to further assign less than all of such rights and
obligations. No participant in any rights and obligations under this Agreement
shall be permitted to sell subparticipations of such rights and obligations.
          (g) Anything in this Agreement to the contrary notwithstanding, so
long as no Event of Default shall have occurred and be continuing, no Bank shall
be permitted to enter into an assignment of, or sell a participation interest
in, its rights and obligations hereunder which would result in such Bank holding
a Commitment without participants of less than Five Million Dollars ($5,000,000)
(or in the case of each of the Administrative Agent or the Syndication Agent,
Ten Million Dollars ($10,000,000)) unless as a result of a cancellation or
reduction of the aggregate Commitments; provided, however, that no Bank shall be
prohibited from assigning its entire Commitment so long as such assignment is
otherwise permitted under this Section 9.6.
          SECTION 9.7. Collateral. Each of the Banks represents to the
Administrative Agent and each of the other Banks that it in good faith is not
relying upon any “margin stock” (as defined in Regulation U) as collateral in
the extension or maintenance of the credit provided for in this Agreement.
          SECTION 9.8. Governing Law; Submission to Jurisdiction; Judgment
Currency. (a) THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS AND THE RIGHTS AND
OBLIGATIONS OF THE PARTIES HEREUNDER AND THEREUNDER SHALL BE CONSTRUED IN
ACCORDANCE WITH AND BE GOVERNED BY THE LAWS OF THE STATE OF NEW YORK (WITHOUT
GIVING EFFECT TO THE PRINCIPLES THEREOF RELATING TO CONFLICTS OF LAW).
          (b) Any legal action or proceeding with respect to this Agreement or
any other Loan Document and any action for enforcement of any judgment in
respect thereof may be brought in the courts of the State of New York or of the
United States of America for the Southern District of New York, and, by
execution and delivery of this Agreement, the Borrower hereby accepts for itself
and in respect of its property, generally and unconditionally, the non-exclusive
jurisdiction of the aforesaid courts and appellate courts from any thereof. The
Borrower irrevocably consents to the service of process out of any of the
aforementioned courts in any such action or proceeding by the hand delivery, or
mailing of copies thereof by registered or certified mail, postage prepaid, to
the Borrower at its address set forth

77



--------------------------------------------------------------------------------



 



below. The Borrower hereby irrevocably waives any objection which it may now or
hereafter have to the laying of venue of any of the aforesaid actions or
proceedings arising out of or in connection with this Agreement or any other
Loan Document brought in the courts referred to above and hereby further
irrevocably waives and agrees not to plead or claim in any such court that any
such action or proceeding brought in any such court has been brought in an
inconvenient forum. Nothing herein shall affect the right of the Administrative
Agent to serve process in any other manner permitted by law or to commence legal
proceedings or otherwise proceed against the Borrower in any other jurisdiction.
          SECTION 9.9. Counterparts; Integration; Effectiveness. This Agreement
may be signed in any number of counterparts, each of which shall be an original,
with the same effect as if the signatures thereto and hereto were upon the same
instrument. This Agreement constitutes the entire agreement and understanding
among the parties hereto and supersedes any and all prior agreements and
understandings, oral or written, relating to the subject matter hereof. This
Agreement shall become effective upon receipt by the Administrative Agent and
the Borrower of counterparts hereof signed by each of the parties hereto (or, in
the case of any party as to which an executed counterpart shall not have been
received, receipt by the Administrative Agent in form satisfactory to it of
telegraphic, telex or other written confirmation from such party of execution of
a counterpart hereof by such party).
          SECTION 9.10. WAIVER OF JURY TRIAL. EACH OF THE BORROWER, THE
ADMINISTRATIVE AGENT, THE SYNDICATION AGENT AND THE BANKS HEREBY IRREVOCABLY
WAIVE ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.
          SECTION 9.11. Survival. All indemnities set forth herein shall survive
the execution and delivery of this Agreement and the other Loan Documents and
the making and repayment of the Loans hereunder.
          SECTION 9.12. Domicile of Loans. Each Bank may transfer and carry its
Loans at, to or for the account of any domestic or foreign branch office,
subsidiary or affiliate of such Bank.
          SECTION 9.13. Limitation of Liability. No claim may be made by the
Borrower or any other Person acting by or through Borrower against the
Administrative Agent, the Syndication Agent or any Bank or the affiliates,
directors, officers, employees, attorneys or agent of any of them for any
punitive damages in respect of any claim for breach of contract or any other
theory of liability arising out of or related to the transactions contemplated
by this Agreement or by the other Loan Documents, or any act, omission or event
occurring in connection therewith; and the

78



--------------------------------------------------------------------------------



 



Borrower hereby waives, releases and agrees not to sue upon any claim for any
such damages, whether or not accrued and whether or not known or suspected to
exist in its favor.
          SECTION 9.14. Recourse Obligation. This Agreement and the Obligations
hereunder are fully recourse to the Borrower. Notwithstanding the foregoing, no
recourse under or upon any obligation, covenant, or agreement contained in this
Agreement shall be had against (i) any officer, director, shareholder or
employee of the Borrower or General Partner or (ii) any general partner of
Borrower other than General Partner, in each case except in the event of fraud
or misappropriation of funds on the part of such officer, director, shareholder
or employee or such general partner.
          SECTION 9.15. Confidentiality. The Administrative Agent, the
Syndication Agent, the Joint Lead Arrangers and Joint Bookrunners and each Bank
shall use reasonable efforts to assure that information about Borrower, General
Partner and its Subsidiaries and Investment Affiliates, and the Properties
thereof and their operations, affairs and financial condition, not generally
disclosed to the public, which is furnished to Administrative Agent, the
Syndication Agent, the Joint Lead Arrangers and Joint Bookrunners or any Bank
pursuant to the provisions hereof or any other Loan Document is used only for
the purposes of this Agreement and shall not be divulged to any Person other
than the Administrative Agent, the Banks, and their affiliates and respective
officers, directors, employees and agents who are actively and directly
participating in the evaluation, administration or enforcement of the Loan and
other transactions between such Bank and the Borrower, except: (a) to their
attorneys and accountants, (b) in connection with the enforcement of the rights
and exercise of any remedies of the Administrative Agent and the Banks hereunder
and under the other Loan Documents, (c) in connection with assignments and
participations and the solicitation of prospective assignees and participants
referred to in Section 9.6 hereof, who have agreed in writing to be bound by a
confidentiality agreement substantially equivalent to the terms of this
Section 9.15, and (d) as may otherwise be required or requested by any
regulatory authority having jurisdiction over the Administrative Agent or any
Bank or by any applicable law, rule, regulation or judicial process (but only to
the extent not in violation, conflict or inconsistent with the applicable
regulatory requirement, request, summons or subpoena); provided, however, that
in the event a Bank receives a summons or subpoena to disclose confidential
information to any party, such Bank shall, if legally permitted, endeavor to
notify Borrower thereof as soon as possible after receipt of such request,
summons or subpoena and Borrower shall be afforded an opportunity to seek
protective orders, or such other confidential treatment of such disclosed
information, as Borrower and Administrative Agent may deem reasonable.

79



--------------------------------------------------------------------------------



 



          SECTION 9.16. Bank’s Failure to Fund.
          (a) If a Bank does not advance to Administrative Agent such Bank’s Pro
Rata Share of a Loan in accordance herewith, then neither Administrative Agent
nor the other Banks shall be required or obligated to fund such Bank’s Pro Rata
Share of such Loan.
          (b) As used herein, the following terms shall have the meanings set
forth below:
               (i) “Defaulting Bank” shall mean any Bank which (x) does not
advance to the Administrative Agent such Bank’s Pro Rata Share of a Loan in
accordance herewith for a period of five (5) Business Days after notice of such
failure from Administrative Agent, (y) shall otherwise fail to perform such
Bank’s obligations under the Loan Documents (including, without limitation, the
obligation to purchase participations pursuant to Section 2.3) for a period of
five (5) Business Days after notice of such failure from Administrative Agent,
or (z) shall fail to pay the Administrative Agent or any other Bank, as the case
may be, upon demand, such Bank’s Pro Rata Share of any costs, expenses or
disbursements incurred or made by the Administrative Agent pursuant to the terms
of the Loan Documents for a period of five (5) Business Days after notice of
such failure from Administrative Agent, and in all cases, such failure is not as
a result of a good faith dispute as to whether such advance is properly required
to be made pursuant to the provisions of this Agreement, or as to whether such
other performance or payment is properly required pursuant to the provisions of
this Agreement.
               (ii) “Junior Creditor” means any Defaulting Bank which has not
(x) fully cured each and every default on its part under the Loan Documents and
(y) unconditionally tendered to the Administrative Agent such Defaulting Bank’s
Pro Rata Share of all costs, expenses and disbursements required to be paid or
reimbursed pursuant to the terms of the Loan Documents.
               (iii) “Payment in Full” means, as of any date, the receipt by the
Banks who are not Junior Creditors of an amount of cash, in lawful currency of
the United States, sufficient to indefeasibly pay in full all Senior Debt.
               (iv) “Senior Debt” means (x) collectively, any and all
indebtedness, obligations and liabilities of the Borrower to the Banks who are
not Junior Creditors from time to time, whether fixed or contingent, direct or
indirect, joint or several, due or not due, liquidated or unliquidated,
determined or undetermined, arising by contract, operation of law or otherwise,
whether on open account or evidenced by one or more instruments, and whether for
principal, premium, interest (including, without limitation, interest accruing
after the filing of a petition initiating any proceeding referred to in
Section 6.1(f) or (g)), reimbursement for fees, indemnities, costs, expenses or
otherwise, which arise under, in connection

80



--------------------------------------------------------------------------------



 



with or in respect of the Loans or the Loan Documents, and (y) any and all
deferrals, renewals, extensions and refundings of, or amendments, restatements,
rearrangements, modifications or supplements to, any such indebtedness,
obligation or liability.
               (v) “Subordinated Debt” means (x) any and all indebtedness,
obligations and liabilities of Borrower to one or more Junior Creditors from
time to time, whether fixed or contingent, direct or indirect, joint or several,
due or not due, liquidated or unliquidated, determined or undetermined, arising
by contract, operation of law or otherwise, whether on open account or evidenced
by one or more instruments, and whether for principal, premium, interest
(including, without limitation, interest accruing after the filing of a petition
initiating any proceeding referred to in Section 6.1(f) or (g)), reimbursement
for fees, indemnities, costs, expenses or otherwise, which arise under, in
connection with or in respect of the Loans or the Loan Documents, and (y) any
and all deferrals, renewals, extensions and refundings of, or amendments,
restatements, rearrangements, modifications or supplements to, any such
indebtedness, obligation or liability.
          (c) Immediately upon a Bank’s becoming a Junior Creditor and until
such time as such Bank shall have cured all applicable defaults, no Junior
Creditor shall, prior to Payment in Full of all Senior Debt:
               (i) accelerate, demand payment of, sue upon, collect, or receive
any payment upon, in any manner, or satisfy or otherwise discharge, any
Subordinated Debt, whether for principal, interest and otherwise;
               (ii) take or enforce any Liens to secure Subordinated Debt or
attach or levy upon any assets of Borrower, to enforce any Subordinated Debt;
               (iii) enforce or apply any security for any Subordinated Debt; or
               (iv) incur any debt or liability, or the like, to, or receive any
loan, return of capital, advance, gift or any other property, from, the
Borrower.
          (d) In the event of:
               (i) any insolvency, bankruptcy, receivership, liquidation,
dissolution, reorganization, readjustment, composition or other similar
proceeding relating to Borrower;
               (ii) any liquidation, dissolution or other winding-up of the
Borrower, voluntary or involuntary, whether or not involving insolvency,
reorganization or bankruptcy proceedings;

81



--------------------------------------------------------------------------------



 



               (iii) any assignment by the Borrower for the benefit of
creditors;
               (iv) any sale or other transfer of all or substantially all
assets of the Borrower; or
               (v) any other marshaling of the assets of the Borrower;
each of the Banks shall first have received Payment in Full of all Senior Debt
before any payment or distribution, whether in cash, securities or other
property, shall be made in respect of or upon any Subordinated Debt. Any payment
or distribution, whether in cash, securities or other property that would
otherwise be payable or deliverable in respect of Subordinated Debt to any
Junior Creditor but for this Agreement shall be paid or delivered directly to
the Administrative Agent for distribution to the Banks in accordance with this
Agreement until Payment in Full of all Senior Debt. If any Junior Creditor
receives any such payment or distribution, it shall promptly pay over or deliver
the same to the Administrative Agent for application in accordance with the
preceding sentence.
          (e) Each Junior Creditor shall file in any bankruptcy or other
proceeding of Borrower in which the filing of claims is required by law, all
claims relating to Subordinated Debt that such Junior Creditor may have against
Borrower and assign to the Banks who are not Junior Creditors all rights of such
Junior Creditor thereunder. If such Junior Creditor does not file any such claim
prior to forty-five (45) days before the expiration of the time to file such
claim, Administrative Agent, as attorney-in-fact for such Junior Creditor, is
hereby irrevocably authorized to do so in the name of such Junior Creditor or,
in Administrative Agent’s sole discretion, to assign the claim to a nominee and
to cause proof of claim to be filed in the name of such nominee. The foregoing
power of attorney is coupled with an interest and cannot be revoked. The
Administrative Agent shall, to the exclusion of each Junior Creditor, have the
sole right, subject to Section 9.5 hereof, to accept or reject any plan proposed
in any such proceeding and to take any other action that a party filing a claim
is entitled to take. In all such cases, whether in administration, bankruptcy or
otherwise, the Person or Persons authorized to pay such claim shall pay to
Administrative Agent the amount payable on such claim and, to the full extent
necessary for that purpose, each Junior Creditor hereby transfers and assigns to
the Administrative Agent all of the Junior Creditor’s rights to any such
payments or distributions to which Junior Creditor would otherwise be entitled.
          (f) (i) If any payment or distribution of any character or any
security, whether in cash, securities or other property, shall be received by
any Junior Creditor in contravention of any of the terms hereof, such payment or
distribution or security shall be received in trust for the benefit of, and
shall promptly be paid over or delivered and transferred to, Administrative
Agent for application to

82



--------------------------------------------------------------------------------



 



the payment of all Senior Debt, to the extent necessary to achieve Payment in
Full. In the event of the failure of any Junior Creditor to endorse or assign
any such payment, distribution or security, Administrative Agent is hereby
irrevocably authorized to endorse or assign the same as attorney-in-fact for
such Junior Creditor.
               (ii) Each Junior Creditor shall take such action (including,
without limitation, the execution and filing of a financing statement with
respect to this Agreement and the execution, verification, delivery and filing
of proofs of claim, consents, assignments or other instructions that
Administrative Agent may require from time to time in order to prove or realize
upon any rights or claims pertaining to Subordinated Debt or to effectuate the
full benefit of the subordination contained herein) as may, in Administrative
Agent’s sole and absolute discretion, be necessary or desirable to assure the
effectiveness of the subordination effected by this Agreement.
          (g) (i) Each Bank that becomes a Junior Creditor understands and
acknowledges by its execution hereof that each other Bank is entering into this
Agreement and the Loan Documents in reliance upon the absolute subordination in
right of payment and in time of payment of Subordinated Debt to Senior Debt as
set forth herein.
               (ii) Only upon the Payment in Full of all Senior Debt shall any
Junior Creditor be subrogated to any remaining rights of the Banks which are not
Defaulting Banks to receive payments or distributions of assets of the Borrower
made on or applicable to any Senior Debt.
               (iii) Each Junior Creditor agrees that it will deliver all
instruments or other writings evidencing any Subordinated Debt held by it to
Administrative Agent, promptly after request therefor by the Administrative
Agent.
               (iv) No Junior Creditor may at any time sell, assign or otherwise
transfer any Subordinated Debt, or any portion thereof, including, without
limitation, the granting of any Lien thereon, unless and until satisfaction of
the requirements of Section 9.6 above and the proposed transferee shall have
assumed in writing the obligation of the Junior Creditor to the Banks under this
Agreement, in a form acceptable to the Administrative Agent.
               (v) If any of the Senior Debt, should be invalidated, avoided or
set aside, the subordination provided for herein nevertheless shall continue in
full force and effect and, as between the Banks which are not Defaulting Banks
and all Junior Creditors, shall be and be deemed to remain in full force and
effect.
               (vi) Each Junior Creditor hereby irrevocably waives, in respect
of Subordinated Debt, all rights (x) under Sections 361 through 365, 502(e)

83



--------------------------------------------------------------------------------



 



and 509 of the Bankruptcy Code (or any similar sections hereafter in effect
under any other Federal or state laws or legal or equitable principles relating
to bankruptcy, insolvency, reorganizations, liquidations or otherwise for the
relief of debtors or protection of creditors), and (y) to seek or obtain
conversion to a different type of proceeding or to seek or obtain dismissal of a
proceeding, in each case in relation to a bankruptcy, reorganization, insolvency
or other proceeding under similar laws with respect to the Borrower. Without
limiting the generality of the foregoing, each Junior Creditor hereby
specifically waives (A) the right to seek to give credit (secured or otherwise)
to the Borrower in any way under Section 364 of the Bankruptcy Code unless the
same is subordinated in all respects to Senior Debt in a manner acceptable to
Administrative Agent in its sole and absolute discretion and (B) the right to
receive any collateral security (including, without limitation, any “super
priority” or equal or “priming” or replacement Lien) for any Subordinated Debt
unless the Banks which are not Defaulting Banks have received a senior position
acceptable to the Banks in their sole and absolute discretion to secure all
Senior Debt (in the same collateral to the extent collateral is involved).
          (h) (i) In addition to and not in limitation of the subordination
effected by this Section 9.16, the Administrative Agent and each of the Banks
which are not Defaulting Banks may in their respective sole and absolute
discretion, also exercise any and all other rights and remedies available at law
or in equity in respect of a Defaulting Bank; and
               (ii) The Administrative Agent shall give each of the Banks notice
of the occurrence of a default under this Section 9.16 by a Defaulting Bank and
if the Administrative Agent and/or one or more of the other Banks shall, at
their option, fund any amounts required to be paid or advanced by a Defaulting
Bank, the other Banks who have elected not to fund any portion of such amounts
shall not be liable for any reimbursements to the Administrative Agent and/or to
such other funding Banks.
          (i) Notwithstanding anything to the contrary contained or implied
herein, a Defaulting Bank shall not be entitled to vote on any matter as to
which a vote by the Banks is required hereunder, including, without limitation,
any actions or consents on the part of the Administrative Agent as to which the
approval or consent of all the Banks or the Majority Banks is required under
Article VIII, Section 9.5 or elsewhere, so long as such Bank is a Defaulting
Bank; provided, however, that in the case of any vote requiring the unanimous
consent of the Banks, if all the Banks other than the Defaulting Bank shall have
voted in accordance with each other, then the Defaulting Bank shall be deemed to
have voted in accordance with such Banks.
          (j) Each of the Administrative Agent and any one or more of the Banks
which are not Defaulting Banks may, at their respective option, (i) advance to
the Borrower such Bank’s Pro Rata Share of the Loans not advanced by a
Defaulting Bank in accordance with the Loan Documents, or (ii) pay to the
Administrative

84



--------------------------------------------------------------------------------



 



Agent such Bank’s Pro Rata Share of any costs, expenses or disbursements
incurred or made by the Administrative Agent pursuant to the terms of this
Agreement not theretofore paid by a Defaulting Bank. Immediately upon the making
of any such advance by the Administrative Agent or any one of the Banks, such
Bank’s Pro Rata Share and the Pro Rata Share of the Defaulting Bank shall be
recalculated to reflect such advance. All payments, repayments and other
disbursements of funds by the Administrative Agent to Banks shall thereupon and,
at all times thereafter be made in accordance with such Bank’s recalculated Pro
Rata Share unless and until a Defaulting Bank shall fully cure all defaults on
the part of such Defaulting Bank under the Loan Documents or otherwise existing
in respect of the Loans or this Agreement, at which time the Pro Rata Share of
the Bank(s) which advanced sums on behalf of the Defaulting Bank and of the
Defaulting Bank shall be restored to their original percentages.
          SECTION 9.17. Banks’ ERISA Covenant. Each Bank, by its signature
hereto or on the applicable Transfer Supplement, hereby agrees (a) that on the
date any Loan is disbursed hereunder no portion of such Bank’s Pro Rata Share of
such Loan will constitute “assets” within the meaning of 29 C.F.R. § 2510.3-101
of an “employee benefit plan” within the meaning of Section 3(3) of ERISA or a
“plan” within the meaning of Section 4975(e)(1) of the Code, and (b) that
following such date such Bank shall not allocate such Bank’s Pro Rata Share of
any Loan to an account of such Bank if such allocation (i) by itself would cause
such Pro Rata Share of such Loan to then constitute “assets” (within the meaning
of 29 C.F.R. § 2510.3-101) of an “employee benefit plan” within the meaning of
Section 3(3) of ERISA or a “plan” within the meaning of Section 4975(e)(1) of
the Code and (ii) by itself would cause such Loan to constitute a prohibited
transaction under ERISA or the Code (which is not exempt from the restrictions
of Section 406 of ERISA and Section 4975 of the Code and the taxes and penalties
imposed by Section 4975 of the Code and Section 502(i) of ERISA) or any Agent or
Bank being deemed in violation of Section 404 of ERISA.
          SECTION 9.18. Intentionally Omitted.
          SECTION 9.19. Optional Increase in Commitments. At any time prior to
the date that is six (6) months after the date of this Agreement, provided no
Event of Default shall have occurred and then be continuing, the Borrower may,
if it so elects, increase the aggregate amount of the Commitments (subject to
proviso (b) in the next sentence), either by designating a Qualified Institution
not theretofore a Bank to become a Bank (such designation to be effective only
with the prior written consent of the Administrative Agent, which consent will
not be unreasonably withheld) and/or by agreeing with an existing Bank or Banks
that such Bank’s Commitment shall be increased. Upon execution and delivery by
the Borrower and such Bank or other financial institution of an instrument in
form reasonably satisfactory to the Administrative Agent, such existing Bank
shall have a Commitment as therein set forth or such Qualified Institution shall
become a Bank

85



--------------------------------------------------------------------------------



 



with a Commitment as therein set forth and all the rights and obligations of a
Bank with such a Commitment hereunder; provided that:
          (a) the Borrower shall provide prompt notice of such increase to the
Administrative Agent, who shall promptly notify the Banks; and
          (b) the amount of such increase, together with all other increases in
the aggregate amount of the Commitments pursuant to this Section 9.19 since the
date of this Agreement, does not cause the Facility Amount to exceed
$500,000,000.
Upon any increase in the aggregate amount of the Commitments pursuant to this
Section 9.19, within five Business Days (in the case of any Base Rate Loans then
outstanding) or at the end of the then current Interest Period with respect
thereto (in the case of any Euro-Dollar Loans then outstanding), as applicable,
each Bank’s Pro Rata Share shall be recalculated to reflect such increase in the
Commitments and the outstanding principal balance of the Loans shall be
reallocated among the Banks such that the outstanding principal amount of Loans
owed to each Bank shall be equal to such Bank’s Pro Rata Share (as
recalculated). All payments, repayments and other disbursements of funds by the
Administrative Agent to Banks shall thereupon and, at all times thereafter be
made in accordance with each Bank’s recalculated Pro Rata Share.
     SECTION 9.20. Managing Agents, Documentation Agents and Co-Agents. Each of
the Borrower, the Agents and each Bank acknowledges and agrees that (a) the
obligations of the Managing Agents, the Documentation Agents and the Co-Agent
hereunder shall be limited to those obligations that are expressly set forth
herein, if any, and the Managing Agents, Documentation Agents and Co-Agent shall
not be required to take any action or assume any liability except as may be
required in each of their capacity as a Bank hereunder, and (b) the
indemnifications set forth herein for the benefit of the Agents shall also run
to the benefit of the Managing Agents, the Documentation Agents and the Co-Agent
to the extent any of them incurs any loss, cost or damage arising from its
capacity as a Managing Agent, Documentation Agent or a Co-Agent.
     SECTION 9.21. USA PATRIOT Act. Each Bank hereby notifies the Borrower that
pursuant to the requirements of the USA Patriot Act (Title III of Pub. L. 107-56
(signed into law October 26, 2001)) (the “Act”), it is required to obtain,
verify and record information that identifies the Borrower, which information
includes the name and address of the Borrower and other information that will
allow such Bank to identify the Borrower in accordance with the Act.

86



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
duly executed by their respective authorized officers as of the day and year
first above written.

                      AMB PROPERTY, L.P., a Delaware limited         partnership
       
 
                    By:   AMB PROPERTY CORPORATION, a             Maryland
corporation and its sole general partner    
 
               
 
      By:   /s/ Thomas S. Olinger    
 
         
 
   
 
      Name:   Thomas S. Olinger    
 
      Title:   Chief Financial Officer    

         
 
  Facsimile number:   (415) 394-9001
 
  Address:   Pier 1, Bay 1
 
      San Francisco, California 94111
 
      Attn: Chief Financial Officer

TOTAL COMMITMENTS:  $325,000,000

 



--------------------------------------------------------------------------------



 



                  JPMORGAN CHASE BANK, N.A., as Administrative         Agent and
as a Bank    
 
           
 
  By:   /s/ Vanessa Chiu    
 
     
 
        Name: Vanessa Chiu         Title: Vice President    
 
                Commitment: $70,000,000    
 
                Address:         JPMorgan Chase Bank, N.A.         2nd Floor    
    277 Park Avenue         New York, NY 10172         Attn: Ralph Totoonchie  
      Facsimile: (646) 534-0574    

 



--------------------------------------------------------------------------------



 



                  SUMITOMO MITSUI BANKING CORPORATION,         as Syndication
Agent and as a Bank    
 
           
 
  By:   /s/ William M. Ginn    
 
  Name:  
William M. Ginn
   
 
  Title:   General Manager    
 
                Commitment: $70,000,000    

 



--------------------------------------------------------------------------------



 



                  HSBC BANK USA, NATIONAL ASSOCIATION, as         Documentation
Agent and as a Bank    
 
           
 
  By:   /s/ Jason A. Huch     
 
  Name:  
Jason Alexender Huch
   
 
  Title:   Relationship Manager    
 
                Commitment: $50,000,000    

 



--------------------------------------------------------------------------------



 



                  U.S. BANK NATIONAL ASSOCIATION, as         Documentation Agent
and as a Bank    
 
           
 
  By:   /s/ Ben Lewis    
 
     
 
   
 
  Name:   Ben Lewis    
 
  Title:   Vice President    
 
                Commitment: $50,000,000    

 



--------------------------------------------------------------------------------



 



                  BANK OF CHINA, NEW YORK BRANCH, as a Bank    
 
           
 
  By:   /s/ William Warren Smith    
 
  Name:  
William Warren Smith
   
 
  Title:   Chief Lending Officer    
 
                Commitment: $30,000,000    

 



--------------------------------------------------------------------------------



 



                  THE BANK OF NOVA SCOTIA, [ACTING         THROUGH ITS SAN
FRANCISCO AGENCY],
as a Bank    
 
           
 
  By:   /s/ Ning Cui    
 
  Name:  
Ning Cui
   
 
  Title:   Director    
 
                Commitment: $25,000,000    

 



--------------------------------------------------------------------------------



 



                  PNC BANK, NATIONAL ASSOCIATION, as a Bank    
 
           
 
  By:   /s/ James A. Colella    
 
  Name:  
James A. Colella
   
 
  Title:   Senior Vice President    
 
                Commitment: $20,000,000    

 



--------------------------------------------------------------------------------



 



                  CHANG HWA COMMERCIAL BANK, LTD., LOS         ANGELES BRANCH,
as a Bank    
 
           
 
  By:   /s/ Wen-Che Chen    
 
  Name:  
Wen-Che Chen
   
 
  Title:   VP and General Manager    
 
                Commitment: $5,000,000    

 



--------------------------------------------------------------------------------



 



                  THE NORTHERN TRUST COMPANY, as a Bank    
 
           
 
  By:   /s/ Anne M. Hafer                  
 
  Name:   Anne M. Hafer    
 
  Title:   Senior Vice President    
 
                Commitment: $5,000,000    

 



--------------------------------------------------------------------------------



 



EXHIBIT A
NOTE

     
 
  New York, New York
 
  March 27, 2008

     For value received, AMB PROPERTY, L.P., a Delaware limited partnership (the
“Borrower”), promises to pay to the order of JPMORGAN CHASE BANK, N.A. (the
“Bank”) the unpaid principal amount of each Loan made by the Bank to the
Borrower pursuant to the Credit Agreement referred to below on the maturity date
provided for in the Credit Agreement. The Borrower further promises to pay
interest on the unpaid principal amount of each such Loan from the date advanced
until such principal amount is paid in full on the dates and at the rate or
rates provided for in the Credit Agreement. All such payments of principal and
interest shall be made in lawful money of the United States in Federal or other
immediately available funds to JPMorgan Chase Bank, N.A. for the account of the
Bank, pursuant to the following wire transfer instructions:
JPMorgan Chase Bank, N.A.
ABA #
Account #
Attention:
Reference:
     All Loans made by the Bank, the respective types and maturities thereof and
all repayments of the principal thereof shall be recorded by the Bank and, if
the Bank so elects in connection with any transfer or enforcement hereof,
appropriate notations to evidence the foregoing information with respect to each
such Loan then outstanding may be endorsed by the Bank on the schedule attached
hereto, or on a continuation of such schedule attached to and made a part
hereof; provided that the failure of the Bank to make any such recordation or
endorsement shall not affect the obligations of the Borrower hereunder or under
the Credit Agreement.
     This note is one of the Notes referred to in, and is executed and delivered
pursuant to and subject to all of the terms of, the Term Credit Agreement, dated
as of the date hereof, among the Borrower, the banks listed on the signature
pages thereof, JPMorgan Chase Bank, N.A., as Administrative Agent, and J.P.
Morgan Securities Inc. and Sumitomo Mitsui Banking Corporation, as Joint Lead
Arrangers and Joint Bookrunners (as the same may be amended from time to time,
the “Credit Agreement”). Capitalized terms used herein but not otherwise defined
shall have the meanings ascribed to them in the Credit Agreement. The terms and
conditions of the Credit Agreement are hereby incorporated in their entirety by
reference as though fully set forth herein. Upon the occurrence of certain
Events of Default as more particularly described in the Credit Agreement, the
unpaid principal amount

 



--------------------------------------------------------------------------------



 



evidenced by this Note shall become, and upon the occurrence and during the
continuance of certain other Events of Default, such unpaid principal amount may
be declared to be, due and payable in the manner, upon the conditions and with
the effect provided in the Credit Agreement.
     Demand, presentment, diligence, protest and notice of nonpayment are hereby
waived by the Borrower.
     THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS
OF THE STATE OF NEW YORK.
[SIGNATURE PAGE FOLLOWS]

 



--------------------------------------------------------------------------------



 



              AMB PROPERTY, L.P.,     a Delaware limited partnership
 
       
 
  By:   AMB Property Corporation, a Maryland
 
      corporation and its sole general partner

     
By:
   
 
   
 
  Name:
 
  Title:

 



--------------------------------------------------------------------------------



 



Note (cont’d)
LOANS AND PAYMENTS OF PRINCIPAL

                                                              Amount of        
          Amount of     Type of     Principal     Maturity         Notation  
    Date   Loan     Loan     Repaid     Date         Made By    
 
                                         
 
                                         
 
                                         
 
                                         
 
                                         
 
                                         
 
                                         
 
                                         
 
                                         
 
                                         
 
                                         
 
                                         
 
                                         
 
                                         
 
                                         
 
                                         

 



--------------------------------------------------------------------------------



 



EXHIBIT B
TRANSFER SUPPLEMENT
     TRANSFER SUPPLEMENT (this “Transfer Supplement”) dated as of ___,
200___between                      (the “Assignor”) and                     
having an address at                      (the “Purchasing Bank”).
W I T N E S S E T H:
     WHEREAS, the Assignor has made loans to AMB Property, L.P., a Delaware
limited partnership (the “Borrower”), pursuant to the Term Credit Agreement,
dated as of the date hereof, among the Borrower, the banks listed on the
signature pages thereof, JPMorgan Chase Bank, N.A., as Administrative Agent, and
J.P. Morgan Securities Inc. and Sumitomo Mitsui Banking Corporation, as Joint
Lead Arrangers and Joint Bookrunners (the “Credit Agreement”). All capitalized
terms used and not otherwise defined herein shall have the respective meanings
set forth in the Credit Agreement;
     WHEREAS, the Purchasing Bank desires to purchase and assume from the
Assignor, and the Assignor desires to sell and assign to the Purchasing Bank,
certain rights, title, interest and obligations under the Credit Agreement;
     NOW, THEREFORE, IT IS AGREED:
     1. In consideration of the amount set forth in the receipt (the “Receipt”)
given by Assignor to Purchasing Bank of even date herewith, and transferred by
wire to Assignor, the Assignor hereby assigns and sells, without recourse,
representation or warranty except as specifically set forth herein, to the
Purchasing Bank, and the Purchasing Bank hereby purchases and assumes from the
Assignor, a ___% interest (the “Purchased Interest”) of the Loans constituting a
portion of the Assignor’s rights and obligations under the Credit Agreement as
of the Effective Date (as defined below) including, without limitation, such
percentage interest of the Assignor in any Loans owing to the Assignor, any Note
held by the Assignor, any Loan Commitment of the Assignor and any other interest
of the Assignor under any of the Loan Documents.
     2. The Assignor (i) represents and warrants that as of the date hereof the
aggregate outstanding principal amount of its share of the Loans owing to it
(without giving effect to assignments thereof which have not yet become
effective) is $                    ; (ii) represents and warrants that it is the
legal and beneficial owner of the interests being assigned by it hereunder and
that such interests are free and clear of any adverse claim; (iii) represents
and warrants that it has not received any notice of Default or Event of Default
from the Borrower; (iv) represents and warrants that is has full power and
authority to execute and deliver, and perform under, this Transfer Supplement,
and all necessary corporate and/or partnership action has been taken to

 



--------------------------------------------------------------------------------



 



authorize, and all approvals and consents have been obtained for, the execution,
delivery and performance thereof; (v) represents and warrants that this Transfer
Supplement constitutes its legal, valid and binding obligation enforceable in
accordance with its terms; (vi) makes no representation or warranty and assumes
no responsibility with respect to any statements, warranties or representations
(or the truthfulness or accuracy thereof) made in or in connection with the
Credit Agreement, or the other Loan Documents or the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Credit
Agreement, or the other Loan Documents or any other instrument or document
furnished pursuant thereto; and (vii) makes no representation or warranty and
assumes no responsibility with respect to the financial condition of the
Borrower or the performance or observance by the Borrower of any of its
obligations under the Credit Agreement or the other Loan Documents or any other
instrument or document furnished pursuant thereto. Except as specifically set
forth in this Paragraph 2, this assignment shall be without recourse to
Assignor.
     3. The Purchasing Bank (i) confirms that it has received a copy of the
Credit Agreement, and the other Loan Documents, together with such financial
statements and such other documents and information as it has deemed appropriate
to make its own credit analysis and decision to enter into this Transfer
Supplement and to become a party to the Credit Agreement, and has not relied on
any statements made by Assignor; (ii) agrees that it will, independently and
without reliance upon any of the Administrative Agent, the Documentation Agent,
the Syndication Agent, the Assignor or any other Bank and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own appraisal of and investigation into the business, operations,
property, prospects, financial and other conditions and creditworthiness of the
Borrower and will make its own credit analysis, appraisals and decisions in
taking or not taking action under the Credit Agreement, and the other Loan
Documents; (iii) appoints and authorizes the Administrative Agent, the
Documentation Agent and the Syndication Agent to take such action as agent on
its behalf and to exercise such powers under the Credit Agreement, and the other
Loan Documents as are delegated to such agents by the terms thereof, together
with such powers as are incidental thereto; (iv) agrees that it will be bound by
and perform in accordance with their terms all of the obligations which by the
terms of the Credit Agreement are required to be performed by it as a Bank;
(v) specifies as its addresses for notices, its Domestic Lending Office and its
Eurodollar Lending office, the addresses and offices set forth beneath its name
on the signature page hereof; (vi) represents and warrants that it has full
power and authority to execute and deliver, and perform under, this Transfer
Supplement, and all necessary corporate and/or partnership action has been taken
to authorize, and all approvals and consents have been obtained for, the
execution, delivery and performance thereof; (vii) represents and warrants that
this Transfer Supplement constitutes its legal, valid and binding obligation
enforceable in accordance with its terms; and (viii) represents and warrants
that the interest being assigned hereunder is being acquired by it for its own
account, for investment purposes only and not with a view to the public
distribution thereof and without any present intention of its resale in either
case that would be in violation of applicable securities laws.

 



--------------------------------------------------------------------------------



 



     4. This Transfer Supplement shall be effective on the date (the “Effective
Date”) on which all of the following have occurred (i) it shall have been
executed and delivered by the parties hereto, (ii) copies hereof shall have been
delivered to the Administrative Agent and the Borrower, (iii) the Purchasing
Bank shall have received an original Note, and (iv) the Purchasing Bank shall
have paid to the Assignor the agreed purchase price as set forth in the Receipt.
     5. On and after the Effective Date, (i) the Purchasing Bank shall be a
party to the Credit Agreement and, to the extent provided in this Transfer
Supplement, have the rights and obligations of a Bank thereunder and be entitled
to the benefits and rights of the Banks thereunder and (ii) the Assignor shall,
to the extent provided in this Transfer Supplement as to the Purchased Interest,
relinquish its rights and be released from its obligations under the Credit
Agreement.
     6. From and after the Effective Date, the Assignor shall cause the
Administrative Agent to make all payments under the Credit Agreement, and the
Notes in respect of the Purchased Interest assigned hereby (including, without
limitation, all payments of principal, fees and interest with respect thereto
and any amounts accrued but not paid prior to such date) to the Purchasing Bank.
     7. This Transfer Supplement may be executed in any number of counterparts
which, when taken together, shall be deemed to constitute one and the same
instrument.
     8. Assignor hereby represents and warrants to Purchasing Bank that it has
made all payments demanded to date by JPMorgan Chase Bank, N.A., as
Administrative Agent, in connection with the Assignor’s Pro Rata Share of the
obligation to reimburse the Agent for its expenses and made all Loans required.
In the event JPMorgan Chase Bank, N.A, as Administrative Agent, shall demand
reimbursement for fees and expenses from Purchasing Bank for any period prior to
the Effective Date, Assignor hereby agrees to promptly pay JPMorgan Chase Bank,
N.A, as Administrative Agent, such sums directly, subject, however, to
Paragraph 12 hereof.
     9. Assignor will, at the cost of Assignor, and without expense to
Purchasing Bank, do, execute, acknowledge and deliver all and every such further
acts, deeds, conveyances, assignments, notices of assignments, transfers and
assurances as Purchasing Bank shall, from time to time, reasonably require, for
the better assuring, conveying, assigning, transferring and confirming unto
Purchasing Bank the property and rights hereby given, granted, bargained, sold,
aliened, enfeoffed, conveyed, confirmed, assigned and/or intended now or
hereafter so to be, on which Assignor may be or may hereafter become bound to
convey or assign to Purchasing Bank, or for carrying out the intention or
facilitating the performance of the terms of this Agreement or for filing,
registering or recording this Agreement.
     10. The parties agree that no broker or finder was instrumental in bringing
about this transaction. Each party shall indemnify, defend the other and hold
the other free and harmless from and against any damages, costs or expenses

 



--------------------------------------------------------------------------------



 



(including, but not limited to, reasonable attorneys’ fees and disbursements)
suffered by such party arising from claims by any broker or finder that such
broker or finder has dealt with said party in connection with this transaction.
     11. Subject to the provisions of Paragraph 12 hereof, if, with respect to
the Purchased Interest only, Assignor shall on or after the Effective Date
receive (a) any cash, note, securities, property, obligations or other
consideration in respect of or relating to the Loan or the Loan Documents or
issued in substitution or replacement of the Loan or the Loan Documents, (b) any
cash or non-cash consideration in any form whatsoever distributed, paid or
issued in any bankruptcy proceeding in connection with the Loan or the Loan
Documents or (c) any other distribution (whether by means of repayment,
redemption, realization of security or otherwise), Assignor shall accept the
same as Purchasing Bank’s agent and hold the same in trust on behalf of and for
the benefit of Purchasing Bank, and shall deliver the same forthwith to
Purchasing Bank in the same form received, with the endorsement (without
recourse) of Assignor when necessary or appropriate. If the Assignor shall fail
to deliver any funds received by it within the same Business Day of receipt,
unless such funds are received by Assignor after 4:00 p.m., Eastern Standard
Time, then the following Business Day after receipt, said funds shall accrue
interest at the Federal Funds Rate and in addition to promptly remitting said
amount, Assignor shall remit such interest from the date received to the date
such amount is remitted to the Purchasing Bank.
     12. Assignor and Purchasing Bank each hereby agree to indemnify and hold
harmless the other, each of its directors and each of its officers in connection
with any claim or cause of action based on any matter or claim based on the acts
of either while acting as a Bank under the Credit Agreement. Promptly after
receipt by the indemnified party under this Section of notice of the
commencement of any action, such indemnified party shall notify the indemnifying
party in writing of the commencement thereof. If any such action is brought
against any indemnified party and that party notifies the indemnifying party of
the commencement thereof, the indemnifying party shall be entitled to
participate therein, and to the extent that it may elect by written notice
delivered to the indemnified party promptly after receiving the aforesaid notice
from such indemnified party, to assume the defense thereof, with counsel
satisfactory to such indemnified party, and after receipt of notice from the
indemnifying party to such indemnified party of its election so to assume the
defense thereof, the indemnifying party will not be liable to such indemnified
party under this Section for any legal or other expenses subsequently incurred
by such indemnified party in connection with the defense thereof. In no event
shall the indemnified party settle or consent to a settlement of such cause of
action or claim without the consent of the indemnifying party.
     13. THIS TRANSFER SUPPLEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER SHALL BE CONSTRUED IN ACCORDANCE WITH AND BE GOVERNED BY THE LAWS OF
THE STATE OF NEW YORK.

 



--------------------------------------------------------------------------------



 



     14. On or promptly after the Effective Date, Borrower, Administrative
Agent, Assignor and Purchasing Bank shall make appropriate arrangements so that
a Note executed by Borrower, dated the Effective Date is issued to Purchasing
Bank.
     [15. On or before the Effective Date, Purchasing Bank shall comply with the
provisions of Section 8.4(d) of the Credit Agreement.] [Include only if
Purchasing Bank is a foreign institution.]

            [Purchasing Bank]
      By:           Name:           Title:        

            Notice Address:
Domestic Lending Office:
Eurodollar Lending Office:


[Assignor]
      By:           Name:           Title:        

Receipt Acknowledged this
___day of                     , , 200___:

     
JPMORGAN CHASE BANK, N.A.,
   
as Administrative Agent
   

         
By:
       
 
 
 
Name:    
 
  Title:    

 



--------------------------------------------------------------------------------



 



SCHEDULE 1.1
Initial Unencumbered Properties

 



--------------------------------------------------------------------------------



 



SCHEDULE 4.4 (b)
Disclosure of
Additional Material Indebtedness
None

 



--------------------------------------------------------------------------------



 



SCHEDULE 4.6
Borrower and General Partner ERISA Plans
The employees of Borrower may currently participate in a 401(k) Plan.
Other benefits for employees include: health care plans, dental care, vision
care, stock option and incentive plan, non-qualified deferred compensation plan
(for officers only), life insurance and accidental death and dismemberment plan,
flexible spending account, travel/accident insurance, short-term disability,
long-term disability, sick time, vacation time, personal days, holidays,
employee assistance program, work/life benefits, and direct paycheck deposit.

 



--------------------------------------------------------------------------------



 



SCHEDULE 5.11(c)(1)
Interests owned by General Partner
AMB Property Holding Corporation
AMB Property Holding II Corporation
AMB Property Holding III Corporation
Texas AMB I, LLC

 



--------------------------------------------------------------------------------



 



SCHEDULE 5.11(c)(2)
General Partner owned Interests
AMB Property Holding Corporation
AMB Property Holding II Corporation
AMB Property Holding III Corporation
Texas AMB I, LLC

 